10

11

12

19

20

21

22

23

24

25

26

21

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 1 of 147

LATIFA FOSTER

PO BOX 7326

SANTA CRUZ, CA 95060
415-465-8483

Zorrolawsuit @ gmail.com

Attorney for Pro Se Plaintiff

Page 1 of 141

FILED

AUG 20 7021 oy”

SUSAN Y. SOONG
CLERK. U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF CALIFORNIA

LATIFA FOSTER

Plaintiff
VS.

LUIS BALAGUER-An Individual; SOFIA
VERGARA-An Individual; LATIN WORLD
ENTERTAINMENT-A Company; BEN
SILVERMAN-An Individual, HOWARD
OWENS-An Individual; PROPAGATE
CONTENT- A Company; ALFREDO BARRIOS
Jr- An Individual; TELEMUNDO LLC-A
Company; COMCAST Inc.-A Company;
NBCUNIVERSAL MEDIA LLC- A Company;
VIACOMCEBS Inc.-A Company NATIONAL
AMUSEMENTS INC.- A Company; ANA
SALAS SIEGEL-An Individual; KIMBERELY
HARRIS (2852184)-An Individual; TANIA
HOFF (227281)-An Individual; CHRISTA
D’ ALIMONTE (2597995)-An Individual;
LAURA FRANCO-(2210698)-An Individual;
MICHAEL VARGAS (319476)-An Individual;
and DOES 1-25

Defendants

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT

SAN FRANCISCO "Oy

1-06504

 

Case No.: C-

COMPLAINT FOR: INJUNCTIVE RELIEF

(1) CONSPIRACY TO COMMIT COPYRIGHT
INFRINGEMENT (CIVIL) 18 u.s. Code §371)

(2) COPYRIGHT INFRINGEMENT(7U:s. Code § 501)

(3) WILLFULL INFRINGEMENT(17 U.S. Code § 506)

(4) BREACH OF CONTRACT
(5) BREACH OF CONFIDENCE
(6) FRAUD (18 US. Code § 1341)

(7) THEFT BY DECEPTION

(8) THEFT BY CONVERSION

(9) RACKETEERING(CIVIL)c18 us. Code $1961)

(10) DECEPTIVE BUSINESS TACTICS
(11) UNFAIR COMPETITION (15 U.S. Code § 45)
(12) LOSS OF OPPORTUNITY

PUNITIVE DAMAGES AND SANCTIONS

JURY TRIAL DEMANDED

DAMAGES:

$350,000,000.00

(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),
FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,

RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 

uF?

“Ce
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 2 of 147

Page 2 of 141
TABLE OF CONTENTS
TL. PARTIES .nccsscccccccssoscssssessecvessessesesecetcneneevssesessansnesersescnsosssnsneseanaseasnecnsosanenessoseseesanronanesevenessneassasens 303
a. Plaintiff vccavecsvassescassuacerececssacncssersecsseessesecasnevseseaessasesatecnannecssssenecsasaenesrocseseoenacsonerenseeestas 3
Db. —_ Defendant(s) .....sessessssssssssesceressssssssnesscssnsnenecasescsnsssssernarsnesaesnacansnecorsssseoracsansnranacassnesnetsns 4
C. DOES coeeccccccccccccsscscesssesssscsescessreccesseeseneessssesensseatensnesesseeensntsuneusceratensguasnenonsencrssscnenecsaaenns 6
TL. INTRODUCTION .0..cccccscscsccccscccsusssssssesecsesscessnsesasessacnenenecesssessesssanensousensneneacsnaceearsecesensseseasaneaenestegs 8
Ill. JURISDICTION AND VENUE. .......:::::ccssssoscsesessseessesesensocensasssseroesenessesenenansacsnecosseseseasensaenneneeees 21
TV. INTRADISTRICT ASSIGNMENT...........::ssssssssssssssssessenenssstsnenesesenseesesssssnenenensussesesensaranaseneeeesees 21
V. STATEMENT OF FACT/BACKGROUND.........csecesssstssensesnessesrsssenecaerrssnsenenecetansanecennanensgaanenes 25
a. HISTORY OF ZORRO (Circa 1919) ......sssssenesssesenerstssssrsnsssnetsearsrenensnsenssnseas 25
b. HISTORY OF ZORRO/VIXEN (Circa 2018) ........sscsccsescssssssssesereeceseneneenssneetons 26
VI CASE BACKGROUND........:ssssssssssssssssessssssssssssseneresensneasseucnsenencorscesscenstsansnnensneseussssoronaanenseatens 27
VIL FACTUAL ALLEGATIONG. .......ccccsscesssscsersecssssssseneesesssaseenenoesesensserssetaasarsearersssasonenensssanannonsenee 33
VII. CLAIM I- CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT.........-ssssssssssseessens 58
IX. CLAIM II-COPYRIGHT INFRINGRMENT ........::csssssssssssssosssssssserenensssneseensnenetonseneereaseasoees 68
XK. CLAIM ID-WILLFUL INFRINGEMENT...........:::csssssssesesesenenensersseseorsssnssstanesnssescssoneneesssesnaes 72
XL CLAIM IV- BREACH OF CONTRACT........cccscsssesseseenesrssesssesssensnenseaternesensonsrtasensensacrensense 77
XII. CLAIM V- BREACH OF CONFIDENCE .......::cssscssessrssessesonenssaneuseseceressessacearsassarsnrsesenseseseeaee 85
XT. CLAIM VI-FFRAUD .u.....esccsssccsssesecsesnsssessassnsssessseseenenseseseeneosensenscescesenerassssenensrssnsagvocacaassseneats 89
XIV. CLAIM VII-THEFT BY DECEPTION. .......c:cssssscssersesscesesserseensssessesensarsersereneasenssenssenauseasensres 97
XV. CLAIM VII-THEFT BY CONVERSION ........:::cssssscrscscsssnesssest sare ees cee saeantensneareonsesessenees 100
XVI. CLAIM IX- RACKETEERING..........-sssssssssestssseessessensarseesesenensnreessesrenssastarsennesracgaeecenssnanseatoess 105
XVIL CLAIM X- DECEPTIVE BUSINESS PRACTICES. ........scssssssssesssrsnsssssnenessssenenenensnesseeesestas 112
XVII. CLAIM XLUNFAIR COMPETITION. ......cscssscsssesscsssnesssescnansersnsseevsvesnrssnsananeseareseagessensuansaraess 122
XIX. CLAIM XII-LOSS OF OPPORTUNITY.......:::sssssecssecscesssessenssssssnnsrseersseneneessenaneccronssssessenenease 127
XK. CASE SUMMARY... .ccscscescscssccessssssesesessesrecsssessnesesaseaseeneesenanersssseesreassassnnerserseerensonsssesaesrenenesea ess 131
XXL. PRAYER FOR RELIEF........:cccssssccccsssssssssssssssssesneccenscasseaessasasensenensceseacesssnecaneeneneseuavesoonsuacanserens 133

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERINC(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 3 of 147

Page 3 of 141
XXII. EXHIBITS...........:cccccccesceeseeseneeesseeseeeenee \. cccccesssceeecevssssonsseneecencenssnsenscceessneeaseusnreeasssesanenens 136
XXII. TERMINOLOGY .......cscscececsescscssseenencsscneasenneaversesesensasnenersanessnesnnseacessaaneaneceessssseenesnsegeg 00s 139
XXIV. REFERENCES.........cccccsscsssssscessseeenenetenssssseessnnessnrnnaessengoessnnnrsanessgnennanen es sots easeaneceeeseensenens 141
I
PARTIES:
A. PLAINTIFF: LATIFA FOSTER

Job or Title SCREENWRITER/CEO CP Inc.

Street address PO BOX 7236

City and County Santa Cruz, Santa Cruz

State and Zip Code CA, 95060
Telephone Number 415-492-7100

1. The Plaintiff Latifa Foster is a Music and Film Industry Professional (Exhibit
#17), who over the last 20 years in the Entertainment Industry has the Created 40 Original
Series, Feature Films, Documentaries and Animated Series in addition to the “Zorro/Vixen”
Stories and Original series. In addition, the Plaintiff is the holder of multiple Certificates from
the U.S. Copyright Office (Exhibit #20) that have been registered with the Library of Congress
and the Writers Guild of America, including the Copyright for Zorro/Vixen-The Original Series
(Exhibit #1)

B. DEFENDANT(S)

DEFENDANT No. 1: LUISBALAGUER/LATIN WORLD ENTERTAINMENT

Job or Title Individual/Co-Owner/Media Corporation

C/o Lavely and Singer and Martin Singer (Attorney of Record)
Street address 2049 Century Park East, Suite 24004
City and County Beverly Hills, Los Angeles

State and Zip Code California, 90067
Telephone Number 310-556-3501

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 4 of 147

Page 4 of 141

DEFENDNANT No.2 SOFIA VERGARA /LATIN WORLD ENTERTAINMENT

Job or Title

Street address

U.S. City and County
State and Zip Code
Telephone Number
DEFENDANT No. 3:
Job or Title

Street Address

City and County

State and Zip Code
Telephone Number
DEFENDANT No. 4:
Job or Title

Street Address

City and County

State and Zip Code
Telephone Number
DEFENDANT No. 5:
Job or Title

Street Address

City and County

State and Zip Code
Telephone Number
DEFENDANT No. 5:
Job or Title

Street Address

City and County

State and Zip Code
Telephone Number
DEFENDANT No. 6:

Co-Owner/TV Host-Fremantle Media (Employer/Agent of Service)

* 2900 W Alameda Ave Ste 800

Burbank, LOS ANGELES
California, 91505
(818) 748-1100
PROPAGATE Content, BEN SILVERMAN, HOWARD OWENS
PRODUCTION COMPANY C/O VIACOMCEBS Legal Affairs
4024 Radford Ave.
Studio City, LOS ANGELES
California, 91602
818-655-5000
TELEMUNDO, NBCUNIVERSAL LLP, COMCAST CORP
MEDIA CORPORATION
100 Universal Plaza
Universal City, LOS ANGELES
California, 91602
818-777-1000
VIACOMCBS
MEDIA CORPORATION
4024 Radford Ave
Studio City, LOS ANGELES
California, 91604
818-655-1631
NATIONAL AMUSEMENTS, SHARI REDSTONE
MEDIA CORPORATION
57A Robinwood Avenue
Jamaica Plain, SUFFOLK County
MA, 01232
617-522-6888
ANA SALAS SIEGEL

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 5 of 147

Page 5 of 141
Job or Title General Counsel
Street Address 2350 NW 117th Pl
City and County Miami, MIAMI DADE
State and Zip Code FL 33182-1518
Telephone Number 786-585-7117
DEFENDANT No.7: KIMBERLEY HARRIS
Job or Title General Counsel
Street Address 30 Rockefeller Plaza
City and County NY, NEW YORK
State and Zip Code NY 10019
Telephone Number 212-644-4444
DEFENDANT No. 8: TANIA HOFF
Job or Title SVP Film and TV Litigation/NBCUniversal
Street Address 100 Universal Plaza
City and County Universal City, LOS ANGELES
State and Zip Code California, 91602
Telephone Number 818-777-2691
DEFENDANT No.9: CHRISTA D’ALIMONTE
Job or Title General Counsel/VIACOMCBS
Street Address 51 West 52™ Street
City and County New York, NEW YORK
State and Zip Code New York, 10019
Telephone Number: (212) 846-5933
DEFENDANT No. 10: LAURA FRANCO
Job or Title General Counsel/BUMBLE INC
Street Address 1105 W 41st St,
City and County Austin, TRAVIS County
State and Zip Code TX 78756
Telephone Number (512) 696-1409
DEFENDANT No. 11: MICHAEL VARGAS
Job or Title Assistant General Counsel/VIACOMCBS

 

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § $01), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONF IDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,

 

RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 6 of 147

Page 6 of 141

Street Address 4024 Radford Ave.
City and County Studio City, LOS ANGELES
State and Zip Code CA, 91602
Telephone Number 818-655-5000
DEFENDANT No. 12: ALFREDO BARRIOS JR.
Job or Title WRITER
Street Address 3815-Hughes Ave
City and County Culver City, LOS ANGELES
State and Zip Code CA, 90232
Telephone Number (310)-841 4344.
DEFENDANT No. 13: DOES 1-25

2. On information and belief, the Plaintiff alleges that at all times relevant to this

matter, each of the Defendant(s) listed above, is and was a co-conspirator, accomplice, agent,
contributor, employee, and representative of every other defendant and; acted within the course
and scope of their service, employment, relationship and representation and; that each of
Defendant(s) conduct does connect each of the Defendants to each other “jointly” and;

does make them severally responsible and liable to the Plaintiff for the damages alleged
hereunder.

3. Defendant(s) Luis Balaguer, Sofia Vergara (known herein as “LWE”) and Ben
Silverman and Howard Owens (known herein as “PROPAGATE”) and; their Accomplices and
Co-Conspirators NBCUNI Et al., TELEMUNDO Et al., and VIACOMCBS Et al., constructed,
initiated, coordinated, contributed to and implemented all of the actions listed herein.

a. All of the Defendant(s) listed herein this complaint, are Legal and
Entertainment Industry professionals (1) who are in the top tier of their peers and profession;
(2) who command Salaries in excess of hundreds of thousands of dollars annually and; (3)
who have at all times relevant to this matter, fully cognizant that their actions would cause
injury, irreparable harm and damage to the Plaintiff and her properties and; willfully chose
to disregard the Rights of the Plaintiff and; the Laws of the United States of America.

b. Defendant(s) NBCUNI Et al., LWE Et al., PROPAGATE Et al., and
VIACOMCBS Et al., acts can be corroborated by statements, which had been (1) provided to;

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT( 17 U.S. CODE § $01), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 7 of 147

Page 7 of 141

(2) recorded by and; (3) published in the U.S. and International Media by the Defendant(s)
themselves in November 2019.

4. Defendant(s) Latin World Entertainment Et al., Propagate Content Et al., and
NBCUNIEt al., and VIACOMCBS who as Contributory Infringers wholeheartedly exercised a
willingness to participate as “equal partners” in the Theft and Infringement of the Plaintiff's
properties and; in the manufacturing of a “Competitor product” which was wholly derived
from the Plaintiff's Properties and created to (1) “Unfairly Compete” with the Plaintiff and;

(2) provide the Defendant(s) a “Commercial Advantage and Private Financial Gain” with no
consideration whatsoever and; with a complete disregard for the rights of the Plaintiff.

a. Defendant(s) NBCUNI Et al., LWE Et al., and PROPAGATE Et al.,

did with specific intent conspired, calculated, and strategized exactly how, when and where
to “Rob” the Plaintiff of her “Properties” by orchestrating their acts of Larceny with co-
conspirators and contributory Infringers VIACOMCBS and; then devised their plans on how
to divvy up and distribute amongst themselves and each other their “1l-gotten gains” that the
Defendants received and; expected to receive from the Willful Infringement, Willful
Misappropriation and Financial Exploitation of the Plaintiff's Copyright materials.

b. Defendant(s) VIACOMCBS who as Contributory Infringers willfully and
willingly continued the infringement of the Plaintiff's Properties by Aiding, Abetting,
financially supporting and Legally shielding their co-conspirators Defendant(s) LWE,
PROPAGATE and NBCUNIEt al., from the Plaintiff and the Public. As such, the Defendant(s)
conduct does establish that the Defendant(s) are essentially agents and co-conspirators to each
other and one another.

c. Defendant(s) NBCUNI Et al., LWE Et al., PROPAGATE Et al., and
VIACOMCBS Et al., who through complicit osmosis (collectively) functioned as unit of
larcenous “Gang Members” conducting themselves in such a fashion that any singularity or
individuality between any of the Defendant(s) Et al., is no longer discernable, ceased to exist,
was summarily sacrificed and executed at the “precise” moment that each of the Defendant(s)
named herein consented with themselves and each other to participate in their conspiracy to
Willfully Infringe on and Defraud the Plaintiff of her Original (Novel) “Zorro/Vixen”
properties.

5. Defendant(s) COMCAST and NBCUNT’s decision to place themselves “on

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 8 of 147

Page 8 of 141

record” as the Principal Financiers and Distributor of the “Zorro” TV Projects, did so
knowing that, in this position NBCUNI would be allowed to exercise and maintain its
“dominion” over the “Zorro” Properties and; co-conspirators LWE, PROPAGATE and
VIACOMCEBS.

a. As the Chief Financiers, Defendant(s) NBCUNI, TELEMUNDO and
VIACOMCBS who as Contributory Infringers “Parented” the actual and ideal environment
necessary for its “Children” LWE and PROPAGATE to continue the “infringement” of the
Plaintiff's properties. TELEMUNDO “took possession” and harbored the Plaintiff's properties
and NBCUNI provided LWE and PROPAGATE with “ynauthorized access” to the Plaintiff's
finished Zorro Properties to “aid” their conspirators in assimilating the Plaintiff “Zorro” Script
Content and materials for LWE/PROPAGATE use in the infringement and manufacturing of a
“Bootleg” version of the Plaintiff's Copyright Zorro/Vixen” properties.

b. All of the Claims for relief listed herein were (1) orchestrated, (2)
implemented and; (3) committed by Defendant(s) LWE Et al., and PROPAGATE Et al., and;
(1) committed by; (2)financially supported; (3) condoned; (4) aided by the General Counsels,
Executives, Officers and Directors of Defendant(s) NBCUNIEt al., and VIACOMCBS Et al.,
who operated as Contributory Infringers functioning in their Official Capacities, during the
scope of their employment and; all of the Defendant(s) acts were (1) made on behalf of; (2)
authorized by; (3) ratified; (4) approved; (5)invoked; (6) engaged in and; (7) coordinated solely
for the benefit of all of the Defendant(s) named herein.

Il
INTRODUCTION

6. This Civil action for Conspiracy to Commit Copyright Infringement,
Copyright Infringement, Willful Infringement, Breach of Contract, Breach of Confidence,
Fraud, Theft by Deception, Theft by Conversion, Unfair Competition, Racketeering,
Deceptive Business Practices, Loss of Opportunity, Punitive Damages and Sanctions arises
out of Actions committed by Defendant(s): SOFIA VERGARA, LUIS BALAGUER, LATIN
WORLD ENTERTAINMENT (hereafter referred to as LWE Et al.), BEN SILVERMAN,
HOWARD OWENS, PROPAGATE CONTENT (hereafter referred to as PROPAGATE Et

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACT ICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 9 of 147

Page 9 of 141

al.), NBCUNIVERSAL LLC, TELEMUNDO, COMCAST CORPORATION, ANA SALAS
SIEGEL, KIMBERELEY HARRIS, TANIA HOFF (hereafter referred to as NBCUNI Et al.)
VIACOMCBS, NATIONAL AMUSEMENTS, CHRISTA D’ALIMONTE, LAURA FRANCO
MICHEAL VARGAS, hereafter referred to as VIACOMCEBS Et al., ALFREDO BARRIOS Jr.
and DOES 1-25(collectively)

7. Beginning in November 2019 and; continuing on until the Date of this complaint
each of the Defendant(s) named herein and; their Attorneys of Record and Representation have
been provided ample opportunities over the last 21 Months (November 2019-August 2021) to
communicate directly with the Plaintiff in order to avoid litigation (Exhibit #3-3b, A5).

a. Beginning in November 2019 and; continuing on until the Date of this
complaint, each of the Defendant(s) named herein and; their Attorneys of Record and;
Representation have summarily rejected all of the opportunities the Plaintiff had provided to
reconcile this matter and: have refused to acknowledge or respond to the Plaintiffs Notice(s)
of Intent, Cease and Desist documents, Emails, and Phone calls.

b. Furthermore, all of the Defendant(s) named herein have continued to
work “in concert” to deceive and deflect the Plaintiff, interfered with the Service of Process,
the identification and notification of all parties named herein this complaint and; the Plaintiff's
ability to file her complaint within the Statutes of Limitations and; as a result, the Plaintiff
brings now this Action against all of the Defendants named herein for the Claims of Relief as
stated above.

c. All the Defendant(s) listed herein this complaint are Legal and
Entertainment Industry Professionals, in the top tier of their peers and industries, who command
Salaries in excess of Hundreds of thousands of dollars annually and; are individuals who are
deceitful, calculating and cunning and; who would now attempt to convince this Court that
they were somehow unaware that their “joint” acts would cause injury and irreparable damage
to the Plaintiff and her “Zorro/Vixen” Properties. Properties that all the Defendant(s) listed
herein had at all times relevant to this matter, been completely aware, had prior knowledge
and were cognizant were solely “Created by” and “Owned” by the Plaintiff and; that as
“Creator” of the “Zorro/Vixen” Original Stories and Properties, the Plaintiff had “exclusive
rights”; as granted upon creation and quantified by a valid U.S. Copyright Office registration
number issued by the United States Copyright office (Exhibit #1).

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961} DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 10 of 147

Page 10 of 141

8. The (2) properties in Controversy are “Television Series” known herein as
“7ORRO/VIXEN’(Nouveau)-The Original Series’ (Circa/Copyright 2018) are (1) completely
Novel, Unique, Original Proprietary products which are wholly comprised of and; drafted solely
from original thoughts, stemming from the Mind of the Plaintiff: LATIFA FOSTER and; (2)
are legally Copyright Adaptations of the “Zorro” Legend (Circa 1919) which for the first time,
features both a Male and Female Protagonist(s) who are in fact Blood Relative-Cousins
(Exhibit # 1 & 21).

a. The Plaintiff's Novel modernization (alternative timeline) Nouveau
(Novel) Characters, Scripts, Concepts, Premises, and gender swap (Feminine) of the “Zorro”
Character created the First ever “Male and Female” Latino Superhero’s and; the First Ever Bi-
lingual (English and Spanish) Television Series in the History of Television.

b. The “Zorro/Vixen” properties are in fact Part and Parcel to each other
and; essentially (2) Sides of the Same Coin; with the differential being Gender.

9. On information and belief, the Plaintiff alleges that beginning in August 2018,
at all times relevant to this matter and; continuing on until the date of this Complaint.
Defendant(s) LWE Et al., NBCUNI Et al., and PROPAGATE Et al., conspired and constructed
a “Clandestine” agreement between themselves, each other, and their counterparts at VIACOM
to Deceive, Infringe, Pilfer, Purloin and Defraud the Plaintiff of her “Zorro/Vixen” Properties
for “commercial advantage and private financial gain”.

a. Defendants NBCUNI, TELEMUNDO, LWE, PROPAGATE and
VIACOMCBS’ Illicit “Deal” (agreement) and conspiracy between each other, themselves and;
all of the defendants named herein was that NBCUNI, would provide VIACOMCBS,
PROPAGATE and; subsequently LWE Millions of Dollars (USD) to manufacture their
“Competitor” product which is and was wholly derived from the Plaintiff's Infringed properties
and;

b. PROPAGATE(and LWE) would surrender ownership of the “Zorro
Project(s) to NBCUNI and VIACOMCBS and; NBCUNI and VIACOMCBS would provide
PROPAGATE and LWE Millions of Dollars and Legally Shield PROPAGATE and LWE from
the Plaintiff.

c. NBCUNI was confident that the Plaintiff would sue for Conspiracy to
Commit Copyright Infringement Et al. NBCUNI and VIACOMCBS were confident that by

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 11 of 147

Page 11 of 141

the time the case would get court, NBCUNI and COMCAST would have been able to employ
their vast financial resources to manufacture and broadcast the Defendant(s) “bootleg” “Zorro”
product. Allowing NBCUNI and VIACOMCBS who as Contributory Infringers to benefit
financially from generating and reaping in millions of Dollars in Advertising Revenue from
Distribution and Aftermarket (International and Syndication) sales of the Plaintiff's infringed
properties prior to the Lawsuit and; prior to the Plaintiff finishing any Production on her Series
(JRE v LWE and UNIVISION 2016).

10. First contact between the Plaintiff and Defendant(s) LWE did occur in August
of 2018, shortly thereafter, the Plaintiff executed a Non-Disclosure, Non-Competition
Agreement and Letter of Intent with LWE granting Defendant(s) “LWE” Et al., access to the
Plaintiff's proprietary “Zorro/Vixen” Content to assist with casting LWE’s Et al., own Client:
Cristian De la Fuentes (known herein as CDF) in the Lead role of “Alejandro De la Vega” in
the Plaintiff's “Zorro” Original Series.

11. Beginning in August 2018, and; for more than (1) year Prior to the NBCUNI,
PROPAGATE and VIACOMCBS Press Release Statement regarding the “Z” Female Zorro
Series (November 2019) and; continuing on until the date of this complaint. Defendant(s) LWE
have been in “Possession” of and; have had “unfettered” access to the Plaintiff's copyright and
proprietary items in Controversy: (1) The “Zorro/Vixen” Treatment (Exhibit #2).

12. Defendant(s) Vergara and Balaguer, used their positions as the Business
Representatives for CDF to deceive the Plaintiff into granting LWE exclusive access to the
Plaintiff “Zorro/Vixen” Properties by deceiving the Plaintiff into believing that Defendant(s)
Vergara, Balaguer and the Plaintiff were engaged a “legitimate business arrangement” to cast
Cristian De la Fuentes as “Zorro” (the Lead) in the Plaintiffs “Zorro”-The Original Series
Television Show. A deceptive act solely and deliberately intended for Defendants LWE Et al.,
to “gain access” to the Plaintiff “Zorro/Vixen” properties.

13. Beginning in August 2018 and; at all times relevant to this matter Defendant(s)
Luis Balaguer and Sofia Vergara had knowledge; had been completely cognizant and; were
aware that the Plaintiff's “Zorro/Vixen” Project had been in production stages for
approximately 18 Months prior to the LWE Submission date and; the Plaintiff was actively
seeking Network distribution of the “Zorro” Television Series’ Properties(Project) with the
Latin Language Networks: Telemundo/NBCUniversal and UNIVISION and; that that with CDF

FOSTER V, LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 12 of 147

Page 12 of 141

attached as the Lead in the Plaintiff's “Zorro/Vixen” Project. The Project would now be fully
Cast and prepared to go into Principal Photography within 8-10 Weeks from Greenlight
(Funded) and;

a. Had 100% of the Talent Attached
b. Entire Season One completely scripted (12 Episodes)
c. Production Team and Crew Attached

d. Post and Editing attached
e. Product Integration and product placement in play
14. The Plaintiff, her Production Partners, Talent, and Crew had worked diligently
for a period of almost (5) years to ensure that the “Zorro/Vixen” project Storyline, Timeline,
sequence, and proprietary materials of were kept secret!

a. The Plaintiff was able to accomplish this feat, by requiring any and all
parties, including Defendant(s) LATIN WORLD ENTERTAINMENT Et al., to sign and adhere
to the terms of the Non-Disclosure/Non-Competition and Letter of Intent Agreement. In which
the Plaintiff's required any and all parties seeking “access” to the “Zorro” Scripts be either a (1)
Cast member; (2) Executive Producer; (3) Financier; (4) Crewmember and/or work with the
Plaintiff(Production) in some capacity directly relating to the actual production of the Plaintiff's
“Zorro” Project (i.e. Business Manager, Agent or Personal Representative,) and; that any party
would have to sign the document in order to be “granted” or to “gain access” to the Plaintiff's
properties and content.

b. ALL PRESS and MEDIA announcements of the Production aspects and

story elements of both the “Zorro” and “Vixen” Projects had been purposely and strategically
withheld as part of the Plaintiff's strategic marketing and promotional campaigns and to ensure
that “ZORRO” and the “Zorro-spin-off series” “VIXEN”-The Original Series’ properties would
maintain their Mystique and; to ensure no infringement, no plagiarism, and no Problems.
As part of Defendant(s) LWE “Contract” with the Plaintiff (Exhibits #2-2a). LWE had
required the Plaintiff to divulge pertinent and protected details of the connected projects to
LWE as part of “Viability Qualifications” for casting “CDF” in the Plaintiff's Television
Production of “Zorro-The Original series”.

Cc. The Plaintiff did in fact grant LWE Et al., access to the pertinent

proprietary details regarding the “Zorro/Vixen “Properties and; the Plaintiff's Financing and

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § $01), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 13 of 147

Page 13 of 141

Network Acquisition and Distribution strategies in “Good Faith”, through the proper procedure
and: under the bilateral expectation that the Defendant(s) LWE Et al., would use the Plaintiff's
proprietary materials and pertinent information Strictly and Solely to fulfill the terms of LWE’s
“Contract” with the Plaintiff to east CDF and; under the bilateral expectation that LWE would
hold the Plaintiff's proprietary content, details and information “ In the Strictest of
confidences”.

15. In September 2018, shortly after the Plaintiff and Defendants LWE began
negotiations for CDF, Defendants LWE did receive “access” to the Plaintiff's proprietary
materials. Defendant(s) LWE then enlisted and inserted Tina Contogenis of ERIS Agency into
the scheme as the “New” West Coast Representative for CDF and; the individual who would
finalize “the deal” after the Plaintiff confronted LWE about the delay in processing and
finishing Mr. De la Fuentes’ Contract.

a. Beginning August of 2018 and; continuing on until October 2018 ERIS”
involvement was a “smoke screen” for LWE and PROPAGATE. Both LWE and PROPAGATE
working “in concert” with ERIS to deliberately sabotage the casting of Mr. De la Fuentes in the
Plaintiff's “Zorro/Vixen” The Original Series. Acts which were orchestrated as (1) a part of
LWE’s stratagem of infringement and; (2) were implemented to prevent the Plaintiff from going
into production on the “Zorro” series in 2018 and; (3) designed to provide Defendant(s) LWE
and PROPAGATE the time required to enlist Accomplices and co-conspirators NBCUNI,
VIACOMCBS and Alfredo Barrios Jr.

16. The Plaintiff alleges that beginning in August of 2018, Defendant(s) LWE Et al.,
(Sofia Vergara and Luis Balaguer) provided their co-conspirators Defendant(s) Ben Silverman
and Howard Owens (PROPAGATE) “unauthorized access” to the Plaintiff's proprietary
“Zorro/Vixen” content and;

a. Defendant(s) Ben Silverman and Howard Owens (PROPAGATE)
continued the Infringement and blurred the trail of infringement by “falsely designating the
origin” of the Plaintiff's “Zorro/Vixen” Properties to PROPAGATE. LWE would then
disseminate the “False narrative” that the Female Zorro Content was created by Defendant
Vergara.

b. PROPAGATE continues the Infringement by “Trafficking” the Plaintiffs

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506} BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341} THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 14 of 147

Page 14 of 141

“Stolen” properties to NBCUNI for Millions of Dollars, under the mendacious pretenses that the
“Zorro” properties were an LWE and PROPAGATE Product(s).

17. Beginning In November 2019 and; continuing on until December 2020,
Defendant(s) Sofia Vergara (LWE) and Ben Silverman (PROPAGATE) have repetitively and
continuously disseminated their “false narrative” on the “Origins” of the “Zorro” project by
making statements to the U.S. and International Media that LWE and PROPAGATE are in
“Possession of” and; are the “Creators of” the “Zorro/Vixen Original Series (Exhibit #5a).

18, Defendant(s) Vergara and Silverman already familiar with NBCUNI submission
process were more than confident they would be able to utilize and capitalize on their positions
and relationships within NBCUNI and; enlisted NBCUNI and subsequently TELEMUNDO as
accomplices to “aid and abet” LWE and PROPAGATE’s agenda by monitoring NBCUNI/
TELEMUNDO Networks Submissions. TELEMUNDO would then continue the Infringement
by Conspiring with NBCUNI Et al., to “Steal” the Plaintiff s “Properties” and provide LWE
and PROPAGATE “unauthorized access” to the Plaintiff's finished “Zorro/Vixen” properties
to “aid” LWE and PROPAGATE fast-track their Scripts once the Plaintiff's Show Bible
(Scripts, Character Breakdown, Budgets) came down the pipeline.

19.  Atall times relevant, all of the Defendants named herein had knowledge that
at the same time that the Plaintiff had submitted her “Zorro/Vixen” properties to LWE Et al.,
in 2018 and; at the same time that the Plaintiff had submitted her ““Zorro/Vixen” properties to
TELEMUNDO/NBCUNI/COMCAST in 2019. The Plaintiff's “Zorro/Vixen” properties were
currently “In Consideration” with other Film Studios and; “Competitor” Networks for
Acquisitions and Distribution on the Collective Series’.

20. First contact between the Plaintiff and Defendants: TELEMUNDO Networks
occurred in May 2019 and; was properly vetted through the office of Ana Salas Siegal (General
Counsel-Telemundo Networks).

21. For more than One (1) Year and (8) Months as of the date of this complaint and;
at all times relevant to this matter Defendant(s) Telemundo, NBCUNI Networks and DOES
1-25 have been in “Possession” of and; have had “unfettered” access to: The Plaintiffs
Copyright Proprietary Content (1) The “ZORRO”-The Original Series Storybook and; (2)
VIXEN”- The Original Series Storybook, Show Bible and Pertinent Materials which had
been submitted; through the proper procedure in “Good Faith” to Defendant(s) via the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

}2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 15 of 147

Page 15 of 141

TELEMUNDO Networks Legal Affairs and Submissions Departments in Late August/Early
September 2019 (Exhibit #6 and #7).

a. The Plaintiff alleges that beginning in September 2019, culminating in
May 2019; during all times relevant to this matter and, continuing on until the date of this
Complaint. TELEMUNDO Networks Modus Operandi and “true” intent in relation to the
Plaintiff and Her “Zorro/Vixen” Properties had been Conspiracy to Commit Copyright
Infringement of the Plaintiff's “Zorro/Vixen” Properties through a calculated acts of “Theft by
Deception and “Theft by Conversion”

b. TELEMUNDO willfully and willingly “aided and abetted” their co-
conspirators NBCUNI Networks, LWE and PROPAGATE larceny and malfeasance by
“employing” the Telemundo Networks submission Process and documents intentionally to:

(1) obtain and deliver the Plaintiffs Finished “Zorro/Vixen” properties to co-conspirators
NBCUNI, PROPAGATE and LWE and; (2) to “Cover up” for NBCUNI, LWE and
PROPAGATE’s act of Conspiracy to Commit Copyright Infringement Et al.

22. Defendants TELEMUNDO and NBCUNI intended on accomplishing their goal
to “Rob” the Plaintiff by “Feigning interest” in establishing a legitimate “Distribution Deal”
with the Plaintiff solely to “aid” and “abet” NBCUNI, LWE and PROPAGATE’s stratagem for
obtaining “unadulterated access” to the Plaintiff's finished “Zorro” Properties and; Pertinent
storyline Elements (Scripts, Characters, Show bible). Elements which were integral to
Defendants LWE, PROPAGATE and Alfredo Barrios Jr.’s development and fabrication of
Defendant’s bootleg “Zorro” scripts.

a. In October 2019, Defendants TELEMUNDO and NBCUNI became
aware; were informed and; had knowledge that the Plaintiff had cast Rafael Amaya as the Lead
in the Plaintiff's “Zorro”-The Original Series.

23. Telemundo and NBCUNI had knowledge with the attachment of the Final
Element: Rafael Amaya and; based on Rafael Amaya’s contract terms, Telemundo would not be
able to prevent Rafael Amaya from starring in the Plaintiff's Series with a Competitor Network
and;

a. That based on the Level of Production that the Plaintiff was at in October
2018 and 2019 the Plaintiff would now be able to (1) Finalize Financing;(2) Secure a

Distributor Network and; (3) Enter into Production on the “Zorro Series” virtually immediately

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 16 of 147

Page 16 of 141

with or without TELEMUNDO Networks involvement.

24. This was the precise moment that the Plaintiff became a Viable Threat and an
Enemy to NBCUNI, LWE and PROPAGATE, who now completely aware of the Plaintiff's
progress were moved to act quickly on their conspiracy and agenda to Neutralize the Plaintiff
and Defraud her of her “Zorro/Vixen” Series Properties and Production.

a. NBCUNI, LWE and PROPAGATE planned on “Profiteering”
collectively from their “joint” acts of Copyright Infringement Et al., with VIACOMCBS
operating as Contributory Infringers by “aiding and abetting” co-conspirators NBCUNI, LWE
and PROPAGATE acts of “Infringement” and Misappropriation of the Plaintiff properties.

b. PROPAGATE and LWE would relinquish control of the Plaintiff's
infringed Properties to NBCUNI for Millions of Dollars and a “Legal Shield” from the
Plaintiff, with VIACOMCBS covering up for NBCUNI, LWE and PROPAGATE and,
NBCUNI would own the collective “Zorro” Properties.

c. NBCUNI knew that the Network would have complete control over the
Properties by placing themselves on Record as the Financiers and “Producers” of the “Female
Zorro” Project. NBCUNI and VIACOMCBS fully intended to deceive and deflect the Plaintiff,
the Entertainment Industry and the Media by disseminating the Defendant(s) Et al., “Lie” about
the Origins and Ownership of the “Zorro” Stories, Content and Properties.

25. On or About November 5, 2019, NBCUNT et al., PROPAGATE Et al., and
VIACOMCBS Et al., willfully and maliciously published their “Official joint” press release in
which NBCUNI Et al., propagated and disseminated their “false narrative” regarding the
Origins, Ownership and; production aspects of the “Zorro” Project by bragging about their acts
of Defrauding the Plaintiff of her “Zorro/Vixen” properties to the U.S. and International Media.
NBCUNI stating for the record that NBCUNI and VIACOMCBS together as “Partners” were
financing the manufacturing of VIACOMCBS, PROPAGATE and LWE’s “Competitor”
“Female Zorro” TV Product.

a. A Product which was and; is “Tantamount to” and a virtual “carbon
copy” of the Plaintiff's “Stolen” Vixen property and; were attempting to “pass it off”
(Tort/U.S. 15 U.S. Code § 1125) as their own Female Zorro Series Television Product by
renaming and repackaging the Plaintiffs Female Zorro Property as “Z-The Series”.

26. The Plaintiff contacted Defendant(s) Kimberley Harris (General Counsel

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 17 of 147

Page 17 of 141

NBCUND and Tania Hoff (SVP Litigation Film and TV-NBCUND via email and telephone in
late 2019, immediately following NBCUNI Et al., “Joint” Press Release statement declaring
NBCUNI’s intent to Infringe, Misappropriate and Manufacture the “Competitor” Zorro Series.

a. The Plaintiff then informed Defendant(s) NBCUNI and TELEMUNDO
of the existence of a Recording of a Telephone conversation between the Plaintiff and
Telemundo Networks Legal Affairs that occurred in October 2019 and; included evidence that
would impeach and obliterate NBCUNI’s, PROPAGATE and VIACOMCBS’ Et AL., “false
narrative” regarding the “Origins” and “Ownership” of the “Zorro/Vixen” Original Series
Project(s). (Exhibit #A1).

b. The Plaintiff informed defendants NBCUNI Et al., that the Recording
could establish for the court that TELEMUNDO Networks had contacted the Plaintiff (via
telephone) in October 2019, approximately (4) Weeks prior to Defendant(s) NBCUNI,
VIACOMCBS Et al., PROPAGATE Et al., publishing their “joint” Press Release statement
(November 2019) and; informed the Plaintiff that, TELEMUNDO Development Departments
had found “Both” of the Plaintiff's “Zorro” Properties intriguing and; that at this Point in the
Acquisition process, TELEMUNDO Development Departments intended on granting NBCUNI
access to the Plaintiff's “Zorro/Vixen”-The Original Series properties. The goal and purpose
being for NBCUNI to review the Plaintiff's properties and; to “Partner” with TELEMUNDO in
the Acquisition, Production and Distribution of the English Version of the Collective “Zorro
and Vixen”-Television Series’ on NBC and NBC Affiliated Networks.

27. The immediately apparent and discernible “Value” of the Plaintiff's original
and Proprietary content is; the Plaintiff's (novel) evolution (Post-1848 A.D.) of the “Zorro”
legacy is a foray from the traditionally (antiquated) and consistently adapted “Zorro” materials
and storyline. The Novel and Unique modernization makes the Plaintiff's properties and
products exceptionally valuable, coveted and sought-after (Exhibit # 5).

a. The Plaintiff's Imagination, skill and the ability to have invented and
established a wholly alternative Bloodline and Timeline created a totally independent “Zorro”
(linage) Story, Property and Product, effectively eliminating any future claims against the
Plaintiff's “Zorro/Vixen” Stories, properties and Filmed entertainment product(s).

28. Defendants NBCUNI and TELEMUNDO Et al., fully intended on “trapping”
the Plaintiff in a loop of “Pending approval” stages by purposely creating and serving the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCSBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 18 of 147

Page 18 of 141

Plaintiff a “Ruse” intended to deceive the Plaintiff into believing that Telemundo Networks’
purpose for providing their sibling NBCUNI “access” to the Plaintiffs “Zorro” properties,
was part of the “Acquisition Process”.

a. NBCUNI and TELEMUNDO stratagem was constructed and wholly
intended to (1) prevent the Plaintiff from “Selling” her “Zorro” properties to any NBCUNI
Competitor Network(s) and; (2) to prevent the Plaintiff from beginning Production on her
“Zorro” Television Series during the same period of time that NBCUNI was allegedly “In
Consideration” for the Acquisition of the Plaintiffs properties.

29, Defendant(s) NBCUNI, VIACOMCBS, PROPAGATE and LWE’s “End goal”
plan in essence was to extricate 50% of the value of the Plaintiff's product(s) by sundering the
Two (2) Properties. Essentially Crippling the Plaintiff's Male “Zorro” Television Property and;
Pilfering the Plaintiffs Female “Zorro” (Vixen)Television Property.

29. |NBCUNIEtal., was confident that NBCUNI and VIACOMCBS “joining”
forces would lend a “False Validity” to NBCUNI’ “False Narrative” about the “Zorro” Project
and; that the Defendant’s “Story’ would spread like wildfire, saturating and influencing the
Entertainment Industry and; the Public with the Defendants NBCUNI Et al., “Lie” on the
“Origins and Ownership” of the Female Zorro properties.

31. | NBCUNI Plans was simple; (1) Neutralize the Plaintiff as NBCUNI Et al., sole
competitor for the control and ownership over the “Zorro” projects(Properties) by “knocking the
Plaintiff out of the Box” by propagating the “Lie” that NBCUNI, VIACOM and PROPAGATE
was already producing the “Zorro” project and; (2) Obliterate the Plaintiff's opportunities to
secure Financing Sales, or Distribution for her “Properties” with any Competitor Network or
Film Studio once the NBCUNI “false Narrative” had been disseminated.[William R. Warner &
Co. vy. Eli Lilly & Co., 265 U.S. 526 (1924)]

32. Defendant(s) NBCUNI, TELEMUNDO and VIACOMCBS purposely omitted
the presence, identity, and involvement of Co-conspirators LWE Et al., out of the Defendant’s
November 2019 “Joint” Press Release Statement as part of the Defendant’s stratagem to (1)
keep the LWE, PROPAGATE, NBCUNI and VIACOMCBS’ relationship and; (2) LWE’s
True involvement with the misappropriation of the “Zorro” project clandestine.

a. Defendant(s) COMCAST, NBCUNI, TELEMUNDO and VIACOMCBS

had knowledge and were at all times relevant to this matter fully cognizant that the Plaintiff

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 19 of 147

Page 19 of 141

would immediately connect LWE, PROPAGATE and; now subsequently TELEMUNDO,
NBCUNI and VIACOMCBS to the Theft and Willful infringement of her “Zorro” properties

b. This specific act is evident of NBCUNI/TELEMUNDO,
PROPAGATE and LWE’s culpability and; was deliberately intended on shielding
Defendant(s) LWE from the Plaintiff.

33. Defendants NBCUNI Et al., acts also establishes that NBCUNI, TELEMUNDO
and VIACOMCBS had at all times relevant to this matter been completely cognizant that their
co-conspirators LWE and PROPAGATE had violated the NDA/NCA agreement with the
Plaintiff and; were “Trafficking” the Plaintiff's Infringed” Zorro” Properties. Establishing
that NBCUNI at all times relevant to this matter, had been willingly and willfully “financially”
supporting LWE and PROPAGATE acts of Copyright Infringement FE: al.

34. Defendant(s) NBCUNI and VIACOMCBS were cognizant that any revelations
that PROPAGATE, NBCUNI and VIACOMCBS had conspired to Infringe on the Plaintiffs
“Zorro” Properties and; had “falsely designated the origins” of the Plaintiffs Properties to
themselves and; were now disseminating to the Public, that the Plaintiff's Project was the
Defendants “Z” Project, would immediately derail] Defendant(s) NBCUNI, VIACOMCBS and
PROPAGATE plans for “commercial advantage and private financial gain” from the
exploitation of the Plaintiff's “Zorro” Properties.

35. | NBCUNI and VIACOMCBS acts of “Racketeering” involved conspiring with
each other’s corporate counterparts (Executives, Officers and General Counsels) to “Join
forces” to “financially support”, “aid” and “cover up” LWE and PROPAGATE acts of
Copyright Infringement for “commercial advantage and private financial gain”

36. | NBCUNI and VIACOMCBS with a War Chest worth Billions of dollars “Set up
board” to ensure that VIACOM and NBCUNI would be able to best the Plaintiff in any Legal
Battle.

37. In November 2016, Defendants LWE Et al., had been named as co-defendants
in Civil Litigation along with UNIVSION Networks (TELEMUNDO Networks #1 Competitor)
for Breach of Contract and Unfair Competition by Plaintiff “J enni Rivera Enterprises LLC”.

a. JRE brought the action against LWE for “Enticing” and “inducing” Jenni
Rivera’s former Business manager (Peter Salgado) to “Breach the Contract” by violating the

NDA with JRE and; providing LWE with pertinent and protected details to LWE for the sole

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
{17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 20 of 147

Page 20 of 141

purpose of manufacturing a “Competitor” Television product about Latin Musician Jenni
Rivera’s Life for Distribution on UNIVISION Networks.

b. JRE alleges that Defendants LWE and Salgado intended to “Knock”
Rivera Enterprises, Jenni Rivera’s family and TELEMUNDO/NBCUNT’s production of “The
Jenni Rivera Story” out of the box by manufacturing a “Competitor” TV product which was
designed to allow LWE and Salgado to capitalize on and, simultaneously diminish Jenni Rivera
Enterprises LLC and Telemundo Networks own “Jenni Rivera” Television Series products
value. (The Case is currently pending in Los Angeles Superior Court [JRE v. LWE Et al-Case
No. BC633764])Exhibit # 21)

c. Information that Defendant(s) LWE Et al., did not disclose to the Plaintiff
in August 2018.

38. Defendants TELEMUNDO and NBCUNI Et al., had at all times relevant to this
matter, been fully cognizant that their co-conspirators LWE had been named as Defendants in a
Lawsuit for “Breach of Contract” and “Unfair Competition” with Jenni Rivera Enterprises
primarily because, the ({JRE v. LWE Et al-Case No. BC633764 and; BC649519 02/27/2017])
Lawsuit directly involves NBCUNI sibling TELEMUNDO Networks and; the Millions of
dollars that TELEMUNDO had spent on Production financing and marketing expenses on the
Telemundo Networks version of the “Jenni Rivera Project”. The same Television Series that
LWE had intentionally manufactured a “Competitor” Jenni Rivera Series purposely to compete
with JRE.(Exhibit #18)

39. Defendant(s) LWE, PROPAGATE, NBCUNI, VIACOMCBS purposely created
this “Lawsuit” which by design was intended to Derail the Plaintiff's own production of “Zorro
and Vixen”-The Original Series’ by forcing the Plaintiff into a legal battle that the Defendant(s)
Et al., could foresee and had knowledge would ultimately take years to litigate.

a. NBCUNI and VIACOMCBS intentionally manufactured a “Legal issue”
that would clear the path for all of the Defendant(s) named herein to “benefit financially” from
the Infringement and; from the Distribution and Advertising revenue derived from the continued
infringement and exploitation of the Plaintiff's “Zorro” properties.

b. Defendants NBCUNI and VIACOM were confident that even if the
Plaintiff was successful in suing for the Claims of Relief listed herein. Defendants NBCUNI Et

al., would simply perjure themselves by “falsifying their narrative” on how NBCUNI obtained

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE §501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 21 of 147

Page 21 of 141

the “Zorro” properties in an attempt to mitigate NBCUNI’s direct involvement in the conspiracy
to Infringe and Defraud the Plaintiff of her Properties.

c. Defendants NBCUNI Et al., would attempt to “deceive” the Court into
granting NBCUNI/Telemundo Networks the “rights” to Broadcast of their “competitor” bootleg
version of the Plaintiff’s “Zorro” properties, just as the Court had granted UNIVISION the
“rights” to Broadcast their “Competitor” Jenni Rivera Product in 2017.

d. NBCUNI would simply borrow UNIVISION’s argument ({JRE v. LWE
Et al-Case No. BC633764]) presenting themselves (NBCUNI) to the Court simply as “unwilling
participants” in the Copyright Infringement of the Plaintiff's Property and; therefore,
NBCUNI should be considered sovereign and immune from the Plaintiff's pursuit of
establishing NBCUNI’s Civil Liability.

40. The Defendant(s) Et al., fully, purposely and wholly intended on doing as much
damage to the Plaintiff and her properties as humanly possible and; as a Direct and Proximate
result of the Defendants LWE Et al., PROPAGATE Et al., NBCUNI and VIACOMCEBS acts of
Infringement and misappropriation. The Plaintiff has and continues to suffer incumbrances and
damages which include but are not limited to the Delay of the Plaintiff's “Zorro” production for
more than (2) Years and (8) Months as of the date of this complaint and; the burden of having to
initiate “Legal Action” against the Defendants for the Claims of Relief listed herein this
complaint and; potential lost opportunities and lost profits.

41. The Plaintiff is taking a Great risk in her pursuit for Justice and Relief in relation
to the Infringement of the Plaintiff's “Zorro” Properties (Projects). In exposing the Malefactors
and Tortfeasors with this Civil Action, the Negative press and publicity alone associated with
Legal Action in this matter and; could have an extreme and ultimately detrimental effect on the
Plaintiff's Properties (projects) and; the Plaintiff's ability to be credited and compensated for
her works, resulting in (5) years of the Plaintiff's life and hard work essentially going down the
drain. (Exhibit #10)

42. The Plaintiff's Demand for $350,000,000.00(USD) in Damages is approximately
HALF of the Projected and Expected Advertising revenue that Defendant(s) NBCUNI,
VIACOMCBS Et al., expected to generate off of Both of the Plaintiff's Properties for Season
One (Domestic Distribution) prior to Syndication and International sales revenue.

a. The Plaintiff's demand for $350,000,000.00(USD) Damages represents

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCRBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S, CODE §501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 22 of 147

Page 22 of 141

(1) less than 3.5% of COMCAST Net Income for 2019 of 11.9 Billion USD, not including
COMCAST Et al., Insurance coverage and; (2) less than 6% of VIACOMCEBS Net income
for 2019 and does not include VIACOMCBS Insurance coverage.

43, | VIACOMCBS was guaranteed to receive 50% (approximately $350,000,000.00)
of the Advertising revenue derived from the “Zorro” Project series for their Co-conspirator roles
and; for “Legally Shielding” Defendant(s) NBCUNI, LWE and PROPAGATE by “covering up”
NBCUNI’s and LWE’s direct involvement in the Infringement of the Plaintiffs Properties and
the Willful manufacturing of a “Competitor” Zorro Property.

44. The Plaintiff now moves this court with this above-entitled Action to mandate
that the Defendant(s) Et al., are held accountable for their acts of Copyright Infringement Et al.,
and; to remedy the damages and injuries sustained by the Plaintiff that are a proximate and
direct result of the Defendant(s) Et al., actions and; the Defendants continual acts to violate the
Rights of the Plaintiff's that were, are and; have been willfully infringed upon by the
Defendant(s) Et al., as alleged hereunder.

45. Based on the Defendant(s) Et Al., Actions and; intricately constructed and
collective plans for “commercial advantage and private financial gain” by profiteering
from their acts of infringement. The Defendants’ Actions constitutes and qualifies for the
“17 U.S.C. § 506” statutes, for all of the Defendant(s) named herein.

46. The damage to the Plaintiff's Proprietary and protected content and the total
ramifications of the Defendants’ acts of Infringement have yet to be fully understood,
determined and calibrated. Based on the level of involvement, intricacies and efforts of all of
the Conspirators and the Defendants named herein. It is inherent and apparenily clear, that none
of the Defendant(s) actions would have been possible without (1) the direct knowledge; (2)
active participation; (3) financial support and; (4) coordination of the Legal representatives,
Executives and Officers of the Defendant(s) NBCUNI Et al., VIACOMCBS Et al., LWE Et al.,
and PROPAGATE Et al., working “in concert” and; therefore all Defendant(s) named herein
should be considered liable and culpable in this Action and; should be held accountable in this
Court of Law.

il

JURISDICTION AND VENUE

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCES ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S, CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 23 of 147

Page 23 of 141

47. Venue is proper in the Northern District of California under 28 U.S.C. § 1391
and; 1391(b) and or 28 U.S.C.§1400(a) and 1400(b).

48. This Court has jurisdiction under 17 U.S.C. §101 et seq.; 28 U.S.C. §1331
(Federal question); and 28 U.S.C. §1338(a) (copyright).

49. On information and belief, personal jurisdiction in this District is proper because
each of the Defendant(s) within this District, unlawfully reproduced, distributed, and offered
to distribute among the other Defendant(s) utilizing the Internet amongst other avenues of
distribution, the Plaintiffs copyright “Zorro/Vixen” Original Series properties without the
consent or permission of the Plaintiff who is the Exclusive rights owner as deemed by 17
U.S.C. §501-508.

50. The Corporate and Subsidiary locations of the Defendant(s) Corporation(s) are
based in California and; the Defendant(s) Et al., committed the Claims for Action and Copyright
infringement in this District. The locations of the Defendant(s) are based in California and, the
Defendant(s) reside in or committed copyright infringement in this District.

51. Although the true identity of each Defendant is unknown to the Plaintiff at this
time, on information and belief, the Defendant(s) reside in this District, may be found in this
District and/or a substantial part of the acts of infringement complained of herein occurred in
this District.

A. This Court has personal jurisdiction over LATIN WORLD
ENTERTAINMENT, which is an Incorporation and; is incorporated in the State of California
and; this Court has personal jurisdiction over LUIS BALAGUER (LATIN WORLD ENT.
Exec.) SOFIA VERGARA (LATIN WORLD ENT. Exec.) who, are Co-Owners of LATIN
WORLD ENTERTAINMENT, both of which, conduct business within the State of California
and; within this judicial district.

B. This Court has personal jurisdiction over PROPAGATE CONTENT,
which is an Incorporation and; is incorporated in the State(s) of Delaware and California and;
this Court has personal jurisdiction over BEN SILVERMAN (Propagate Executive) and
HOWARD OWENS (Propagate Executive) who are Co-Owners of PROPAGATE CONTENT,
both of which, conduct business within the State of California and; within this judicial district.

C. This Court has personal jurisdiction over COMCAST, NBCUniversal
and TELEMUNDO. As, COMCAST, NBCUNIVERSAL and TELEMUNDO has conducted

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § $01), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961} DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 24 of 147

Page 24 of 141

and does conduct business within the State of California and; COMCAST, NBCUNIVERSAL
and TELEMUNDO Executives, Officers and Legal Representatives(Employees) conduct
business and: have conducted business within this judicial district and; directly or through
intermediaries, makes, distributes, offers for sale or license, sells, or licenses, and advertises its
products and services in the United States, the State of California, and the Northern District of
California

D. This Court has personal jurisdiction over VIACOMCBS Et al., and
NATIONAL AMUSEMENTS. As VIACOMCBS and NATIONAL AMUSEMENTS has
conducted and does conduct business within the State of California and; VIACOMCBS and
NATIONAL AMUSEMENTS Exccutives, Officers and Legal Representatives(Employees)
conduct business and; have conducted business within this judicial district and; directly or
through intermediaries, makes, distributes, offers for sale or license, sells, or licenses, and
advertises its products and services in the United States, the State of California, and the
Northern District of California

E. This Court has personal jurisdiction over ANA SALAS SIEGEL,
Ms. Siegel is an Employee and General Counsel of TELEMUNDO and, has conducted and
does conduct business within the State of California and within this judicial district.

F. This Court has personal jurisdiction over KIMBERLEY HARRIS,
Ms. Harris is an Employee and General Counsel for NBCUNI VERSAL and; has conducted
and does conduct business within the State of California and; within this judicial district.

G. This Court has personal jurisdiction over TANIA HOFF, Ms. Hoff is an
Employee and Senior Vice President of Litigation for NBCUNIVERSAL and; has conducted
and does conduct business within the State of California and; within this judicial district.

H. This Court has personal jurisdiction over LAURA FRANCO, Ms.
Franco was at all times relevant to this matter, in the Employ of VIACOMCBS and; was the
General Counsel of CBS Inc. and; has conducted business within the State of California and,
within this judicial district.

I. This Court has personal jurisdiction over CHRISTA D’ALIMONTE,
as, Ms. D’Alimonte is employed as the General Counsel of VIACOMCBS and; has conducted
and does conduct business within the State of California and; within this judicial district.

J. This Court has personal jurisdiction over MICHAEL VARGAS, Mr.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 25 of 147

Page 25 of 141

Vargas is an Employee of VIACOMCBS and; has conducted and does conduct business within
the State of California and; within this judicial district.

K. This Court has personal jurisdiction over ALFREDO BARRIOS Jr.,
Mr. Barrios Jr. is an Employee of CBS/VIACOM and; has conducted and does conduct business
within the State of California and; within this judicial district.

L. This Court has personal jurisdiction over DOES 1-25 and; although the
DOES true Identities are currently unknown to the Plaintiff. The Plaintiff asserts that DOES
1-25 have conducted and; does conduct business within the State of California and; within this
judicial district.

IV
INTRADISTRICT ASSIGNMENT

 

52. Because this action arises from the Plaintiff's assertion of her intellectual
property rights, Northern District of California Local Rule 3.2(c) excludes this action from

the division specific venue rule and subjects this action to assignment on a district-wide basis.

Vv
STATEMENT OF FACT
BACKGROUND:

THE HISTORY OF
ZORRO:
Circa 1919
53. The first recorded published “Zorro” (Don Diego De la Vega) character was in
1919 and was first serialized in the story The Curse of Capistrano in the pulp magazine All-
Story Weekly.
54. Johnston McCulley’s would originally write three novellas The Further
Adventures of Zorro (1922), Zorro Rides Again (1931), and The Sign of Zorro (1941)
55. | Many U.S. and International Film Studios and Production Companies have
Reproduced and adapted the original (Antiquated 1769-1848 A.D.) story of Zorro over the
last 80 years. The Plaintiff's Adaptation, (Circa/Copyright 2018) Content, Concepts, Premise,

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 26 of 147

Page 26 of 141

Character Development and Character Breakdown, Materials, Ideas, Storyline and Property
Brochure, represents (1) the first time in History and; the History of Filmed Entertainment
that there has ever been a successful Modernization of the ZORRO Legacy.

THE HISTORY OF:
ZORRO/VIXEN

“The Original Series”
Circa 2018

56. The Plaintiff's “ZORRO/VIXEN” (Circa 2018) Stories and Television Series’
are legally Copyright Adaptions and; versions of the “Zorro” Story featuring both a Male
(Alejandro De la Vega and Female (Esperanza/Esmerelda De la Vega) Protagonist(s)[Blood
Relatives-Cousins]. In Spanish Zorro is Male Fox — In Spanish Vixen is Female Fox.

57. The Plaintiff's Creation of the “Vixen” Character and “Vixen” Script and
materials are completely “Novel” and represents (2)The First time there has ever been a
Female “Zorro” Character, Television Series and Story .

a. The Plaintiff's Novel modernization (alternative timeline) Nouveau
(Novel) Characters, Scripts, Concepts, Premises, and gender swap (Feminine) of the “Zorro”
Character created the First ever “Male and Female” Latino Superhero’s and; the First Ever Bi-
lingual (English and Spanish) Television Series in the History of Television.

b. The Plaintiff s “Zorro/Vixen” alternative storylines and bloodlines occur
and; transpire more than 200 years in the future (2025 A.D.) from the original Johnson
McCulley timeline of 1769-1821. Both the Plaintiffs “Zorro” and “Vixen” Original Series
stories are Novel and; the nouveau Storyline, Concepts, Premise, Character Development,
Materials, Ideas, and Property Brochure, represent a wholly alternative Zorro Universe, which
consists of and; constitutes a multitude of intricate layers of original ideas that when combined
make up the “Proof” of “what was required to create” the Plaintiffs “Zorro/Vixen” properties.

c. Plaintiffs exact purpose in creating the “Vixen” Character was (1) to
“create” the first-ever Female Latina Superhero; (2) to create Multiple Spin-Off Series’ and
Multiple Filmed Entertainment properties that would be wholly derived from the Plaintiff's
original “Zorro/Vixen” (2018) properties.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCRS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 27 of 147

Page 27 of 141

58. The Plaintiff had been in development on both of the Zorro and Vixen properties
Storylines, Content, Concepts, Premise, Character Development, Series breakdown, Materials,
Ideas, and Property (Props) Development and; had spent approximately (5) years researching
the History and specific Legalities of the Zorro legacy prior to the Plaintiff submissions to
Defendant(s) LWE Et al., and TELEMUNDO Et al.

59. Defendant(s) LWE and PROPAGATE, NBCUNI Et al., and VIACOMCBS Et
al., have at all times relevant to this matter, been fully cognizant regarding Properties and
materials named herein, had been “Created by” and; “Legally owned” solely by the Plaintiff
and; have at all times relevant to this matter, been fully cognizant regarding the “Ultimate

Commercial Value” of the Plaintiffs “Zorro” properties.

VI
CASE BACKGROUND

AUGUST 2018
FIRST CONTACT
LATIN WORLD ENTERTAINMENT/CHRISTIAN DE LA FUENTES

60. First contact between the Plaintiff and the Defendant: LATIN WORLD
ENTERTAINMENT Et al., occurred in August 2018. The Plaintiff can produce email
communiques and phone records which will establish that beginning in August of 2018, the
“Plaintiff and the Defendant(s) Latin World Entertainment (“LWE”), executed a Non-
Disclosure, Non-Competition Agreement and Letter of Intent as part of the contract between
the “Plaintiff” and “(Defendant(s)” LWE to cast of CDF in the Lead Role in the Plaintiffs
“Zorro-The Original Series” Television Production.

61. Under the Terms of the Plaintiffs contract with Defendant(s). LWE Et al., were
granted “exclusive” access to the Plaintiff's “Zorro/Vixen” Stories; proprietary details and most
importantly the Plaintiff's Plan for the Network distribution strategy for the connected “Zorro/
Vixen” Properties. Information which had been provided directly to LWE agents by the
Plaintiff in August 2018 as part of the “Viability Qualifications” required by LWE for casting

Cristian de la Fuentes in the Plaintiff’s “Zorro” The Original Series Television Series.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 28 of 147

Page 28 of 141

a. Beginning in August 2018, Defendant(s) Luis Balaguer and Sofia
Vergara have at all times relevant to this matter been cognizant and informed that the Plaintiff
and her Partners were actively seeking Acquisition and Distribution options with Telemundo/
NBCUniversal and UNIVISION for the “Zorro”-The Original Series Properties/Project.

b. Under the Terms of the Plaintiffs contract with LWE Et al., the Plaintiff
had the bilateral expectation that the proprietary information and; pertinent details would be
held “in confidence” and; used solely to assist Defendant(s) LWE with the casting CDF, who
was at all times relevant to this matter represented by LWE Et al.

62. Defendants LWE and PROPAGATE’ conspirator acts included “Trafficking” the
Plaintiff's infringed “Zorro” Properties to Defendant(s) NBCUNI for Millions of Dollars (USD)
under the prevarication that the “Zorro/Vixen” Properties were LWE and PROPAGATE
properties.

a. During Aug 2018-October 2018, the Plaintiff put in an extreme effort to
cast CDF and; would go through such lengths as to communicate with Angelica Castro (Cristian
De la Fuentes’ wife) and; all other representatives of record. At every turn, the Plaintiff was
consistently re-directed to communicate solely through Latin World Entertainment and their co-
conspirator ERIS Agency.

63. Through the Production of Emails and Phone records, the Plaintiff will establish
for the Court, that beginning September 2018 and continuing until October 2018. Defendant(s)
LWE enlisted Tina Randolph Contogenis of ERIS Agency as a “party” to LWE Et al., and
PROPAGATHE’s conspiracy to prevent the Plaintiffs “Zorro/Vixen” Series from finalizing the
Contract with CDF and from securing Distribution and entering into Production in 2018.

a. Defendant(s) LWE and co-conspirator Tina Randolph’s collusionary
acts of Industrial sabotage (18 USCA §§ 1831-1839) (1) seriously Impaired; (2) negatively

impacted and;(3) ultimately derailed the Plaintiff's production for more than (1) year until
September 2019, at which time the Plaintiff would cast Rafael Amaya as the lead in “Zorro”-
The Original Series. The Attachment of Rafael Amaya would allow the “Zorro/Vixen”
Properties and Project to move forward, re-entering Preproduction and, subsequently being
submitted to Defendant(s) TELEMUNDO Networks and UNIVISION Networks in August and
September 2019.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
{1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 29 of 147

Page 29 of 141

MAY 2019
FIRST CONTACT
TELEMUNDO NETWORKS

64. The First contact between the Plaintiff and the Defendants: TELEMUNDO
Networks occurred in May 2019, was properly vetted by way of the Defendant(s)’ Telemundo
Networks Legal Affairs Department. At all times relevant to this matter the Plaintiff had
communicated directly with Lourdes Ramos (Executive Assistant to Ana Salas Siegel-
Telemundo General Counsel). During this initial phase of communications, the Plaintiff had
informed Telemundo Legal Affairs that (1) The Plaintiff's “Zorro/Vixen” “Production/Project” -
was now actively seeking a Broadcast Distribution Partner and; (2) The Plaintiff's “Zorro/
Vixen” was in the final Pre-Production Stages and; (3) the Plaintiff was in the process of casting

the Final Cast member: Zorro.

AUGUST/SEPTEMBER 2019
ZORRO/VIXEN SUBMISSIONS

65. In late August/Early September 2019, after a series of communications and
negotiations between the Plaintiff and the Legal Affairs and Development Departments of
TELEMUNDO Networks. The Plaintiff's Copyright properties, the “Zorro/Vixen” Show Bible
Storybook, Budget, Season One Concepts, Premise, Character Breakdown and Property
Brochure, were submitted via the internet directly to the Employees of the TELEMUNDO
Networks Legal Affairs and Submissions Department in “Good Faith” and; under the bilateral
expectation and the mutually understood condition that Defendant(s) TELEMUNDO were not
to disclose, use and or exploit the Plaintiffs properties without the Plaintiff's permission and
without Compensating the Plaintiff in the form of Payment (United States Legal Tender), Credit
and; any and all other considerations to be provided and; or distributed to the Plaintiff as the
Creator and Legal owner of the “Zorro/Vixen” Properties(Project) (Exhibit #6)

66. At all times relevant, prior to and; at the time that the Plaintiff had submitted
the “ZORRO/VIXEN”-The Original Series Properties (Project) to TELEMUNDO Network
for Acquisition and Distribution. Defendants TELEMUNDO Networks had been properly

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 30 of 147

Page 30 of 141

informed, were cognizant and aware that, the Plaintiff's Zorro/Vixen Properties (Project) had
been in Production for approximately 18 Months prior to the TELEMUNDO submission’s date
and; that the Plaintiff’s “Zorro/Vixen” Project was fully Cast and; in preparation to go into

production within 8-10 Weeks from Greenlight (Funding/Acquisitions) and had;

a. 100% of the Talent Attached
b. Entire Season One completely scripted (12 Episodes)
C. Production Team and Crew Attached
d. Post and Editing attached
e. Product Integration and product placement in play
SEPTEMBER 2019
RAFAEL AMAYA

67. In September 2019, after an exhaustive search to replace CDF, the Plaintiff
executed a Letter of Intent, Non-Disclosure and Non-Competition and Letter of Intent
preliminary Production agreement with Actor Rafael Amaya and his Agent(s) to be the Lead
on the Plaintiff's Production of “Zorro-The Original Series”. Upon execution of the agreement,
the “parties” were free to discuss terms and confidential information. It was at this moment that
Mr. Amaya’s Manager and Attorney first revealed to the Plaintiff, the details of Rafael Amaya’s
Relationship with TELEMUNDO Networks and; that although Mr. Amaya was on the Tail-end
of an outstanding contract with Telemundo but, was free to Work outside of his Contract and;
was free to take the Plaintiff's offer to star in the “Zorro” Project.

68. Rafael Amaya was previously known to the Defendant(s) TELEMUNDO,
as the Lead Actor on TELEMUNDO Networks broadcast production of “El Senor de los
Cielos”-The Television Series. Mr. Amaya is a Highly respected actor in the Latin and
American Markets and; the “El Senor de los Cielos” was a Number One TV series for the
Telemundo Networks. The Television Series also advocated Drug Dealers, Drug use and
extreme violence and; as a result, and; according to the information provided by Mr. Amaya’s
Manager and Legal representative. Mr. Amaya had grown displeased with his portrayal of a
Violent Criminal on TELEMUNDO’s “EI Senor de los Cielos” Series and exercised a clause

within his contract ending the Series with production wrapping in late 2019.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 31 of 147

Page 31 of 141

a. Mr. Amaya’s interest in the Plaintiff's “Zorro” project, was that the
Plaintiff's “Zorro” Project provided Mr. Amaya a lucrative Pay Package and Executive
Producer Credit and; frankly more money than he currently received on Telemundo’s Series; in
addition to the opportunity to star in a Positive Image product with longevity, star power and the
ability to finally cement himself as a “Cross-over” Actor.

69. The Terms of the Plaintiff's Agreement with Rafael Amaya was predicated
on the basis that he was non-exclusive with any other Production companies and or Studios.

a. Mr. Amaya’s attorney assured the Plaintiff that, Mr. Amaya was free to
accept any offer, as Mr. Amaya’s contract had become somewhat invalidated as a direct result
that TELEMUNDO Networks did not have a Project for Mr. Amaya to “Star in”.

10. With Rafael Amaya attached the Plaintiff to be able to enter into Production on
the “Series” virtually immediately with or without TELEMUNDO Networks involvement and;
Telemundo would not be able to prevent Rafael from starring in the Plaintiff's Series with a
Competitor Network.

71. During the Plaintiff's Last phone call with Mr. Amaya’s Attorney in Early
October 2019 Mr. Amaya’s Attorney confirmed that he had contacted TELEMUNDO Legal
Affairs and qualified the Terms of Rafael Amaya contract.

a. Immediately following the conversation with Mr. Amaya’s attorney.

The Plaintiff contacted TELEMUNDO Legal Affairs Department and informed TELEMUNDO
that the “Parties” had executed a Letter of Intent to cast Rafael Amaya as the Lead Actor on

“Zorro” and; that the Plaintiff's Production was moving forward.

OCTOBER 2019
TELEMUNDO AND NBCUNIVERSAL

72. In October 2019 the Plaintiff was contacted via Telephone by an employee
of Telemundo Legal Affairs, The Plaintiff was then informed that TELEMUNDO Development
Departments had found “Both” of the Plaintiffs “Zorro” Properties intriguing and; that
TELEMUNDO intended on granting NBCUNI “access” to the Plaintiff's “Zorro/Vixen”-The
Original Series properties as part of the Network(s) Acquisition process and; for the purpose
for presenting NBCUNI the opportunity to “Partner” with Telemundo Acquiring, Producing

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TC COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S, CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 32 of 147

Page 32 of 141

and Distributing of the English Version of the Collective “Zorro and Vixen”-Television Series
on NBC and NBC Affiliated Networks.

a. The Telemundo Agent also informed the Plaintiff that the Network(s)
TELEMUNDO/NBCUNI would contact the Plaintiff shortly thereafter with a determination on
Acquisitions from either or Both Networks.

73.  Asof the date of this Complaint TELEMUNDO or NBCUniversal have not
provided the Plaintiff with any such determination and; the Plaintiff has not received any

communication from the Defendant(s) regarding the Plaintiff's “Zorro/Vixen” submissions.

NOVEMBER 2019
TELEMUNDO, NBCUNIVERSAL, VIACOMCBS and PROPAGATE

74. On or about November 5, 2019, Defendant(s) NBCUNT et al., PROPAGATE Et
al., and VIACOMCBS Et al., intentionally and maliciously published their “joint” press release
statement in the U.S. and International Media. The purpose of which was to neutralize the
Plaintiff as their sole competitor by saturating the Entertainment Industry and the Public, with
Defendants NBCUNI Et al., “False Narrative” on the “Origins and Ownership” of the Female
Zorro properties. Defendant(s) NBCUNI Et al., indicated that “jointly” as Partners, NBCUNI
PROPAGATE and VIACOMCBS had willfully infringed on the Plaintiff's Female Zorro
property “Vixen-The Original Series” and were attempting to “pass it off” as their own by
manufacturing a “Competitor” Female Zorro Series and renaming it “Z-The Series.” (Tort U.S)
[William R. Warner & Co. v. Eli Lilly & Co., 265 U.S. 526 (1924)]

a. The Defendant’s statement was published approximately (10) Weeks
after Telemundo Networks had confirmed that TELEMUNDO was “In receipt of” and “In
possession” of the Plaintiff's “Zorro/Vixen” properties and; (4) Weeks after Defendant(s)
TELEMUNDO had informed the Plaintiff that TELEMUNDO intended on providing NBCUNI
access to the Plaintiff's “Zorro/Vixen” properties.

75. The Plaintiff immediately contacted TELEMUNDO Legal Affairs directly via
Telephone and Email to confirm the Press release.

a. As of the date of this complaint, Defendant TELEMUNDO have not responded

to the Plaintiff multiple requests for information and; have not communicated with the Plaintiff

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 33 of 147

Page 33 of 141

in any way in regard to this Matter.
Vil
FACTUAL ALLEGATIONS

76. | Oninformation and belief, the Plaintiff alleges that beginning in August 2018;
at all times relevant to this matter and; continuing on until the date of this Complaint, it has
been the “True Intent” of Defendant(s) LWE Et al., PROPAGATE, TELEMUNDO and
NBCUNI (collectively) to Deceive, Infringe, Pilfer, Purloin and; Defraud the Plaintiff of her
“Zorro/Vixen” Properties for the sole purpose of “commercial advantage and private financial
gain” from their continual acts of infringement

77. Defendant(s) Vergara and Balaguer’s Deceptive Business Tactics included
“feigning assisting” the Plaintiff and her company with casting LWE’s Client: Actor Cristian
de la Fuentes in the Lead Role in the Plaintiff’s Zorro Project as a means to an end (1) to gain
access; (2) to pilfer and; (3) to arrogate the Plaintiff's proprietary “Zorro” content and; (4) then
to orchestrate the “Unlawful Disposition” of the Plaintiff's Properties to themselves, LWE Et
al., PROPAGATE and NBCUNI Et al.

78. The Plaintiff alleges that beginning August of 2018, Defendant(s) Sofia Vergara
and Luis Balaguer (LWE Et al.,) continued the Infringement by providing co-conspirators
Defendant(s) Ben Silverman and Howard Owens (PROPAGATE) “unauthorized access” to
the Plaintiff's “Zorro/Vixen” content for the purpose of blurring the trail of infringement with
Defendant(s) Silverman and Owens “falsely designating the origin” of the Plaintiff's “Zorro/
Vixen” Properties to themselves (PROPAGATE) and then “Trafficking” the Properties to
NBCUNI for Millions of Dollars (USD).

a. Properties that Defendant(s) LWE Et al., and PROPAGATE Et al., had
knowledge and were cognizant had been “Created by” and “Owned” solely by the Plaintiff:
LATIFA Y. FOSTER.

79. The Plaintiff alleges that between 8/2018-10/2018, Defendant(s) LWE and
PROPAGATE enlisted Tina Ontogenies’’ of ERIS Agency and inserted her into the stratagem
as the “New” West Coast Representative for Cristian de la Fuentes (known herein as CDF)
who would finalize “CDF” Contract and deal” after the Plaintiff confronted LWE about the
delay in finalizing Mr. De la Fuentes’ Contract.

a. ERIS’ True Involvement and purpose was to “aid” the LWE and

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 34 of 147

Page 34 of 141

PROPAGATE conspiracy to (1) impede and; (2) derail and; (3) prevent the Plaintiff from
beginning Production on “Zorro”-The Original Series in November 2018 by purposely
sabotaging CDF’s involvement in “Zorro” Original Series and; preventing the Plaintiff from
submitting her “Zorro” properties to NBCUNI in September 2018. Therefore, ensuring that the
Plaintiff would not interfere with Defendant(s) LWE and PROPAGATE’s plans to “Traffic” the
Plaintiffs “Zorro” Properties to NBCUNI for Millions of Dollars.

80. Defendant Vergara has continually disseminated the “Lie” that she is “Creator”
of the Female Zorro Properties, and has made public statements to the U.S. and International
Media in 2019 and 2020 that (1) she is the individual who did in fact provide Defendant
Silverman with the “Female Zorro” idea; (2) that the relationship between Defendant(s) Vergara
and Silverman has existed for many years and; (3) that PROPAGATE and LWE have submitted
NBCUNI many Projects over the years, none of which had been optioned until LWE and
PROPAGATE submitted the Plaintiff's Properties to NBCUNI/COMCAST.

81. On information and Belief, the Plaintiff Alleges that Defendants LWE Et al.,
and PROPAGATE Et al., utilized their positions within the COMCAST and NBCUNI construct
by enlisting NBCUNI and; subsequently TELEMUNDO as “accomplices” to aid LWE and
PROPAGATE goal of obtaining access to the Plaintiff's finished properties by monitoring the
incoming TELEMUNDO and NBCUNI Networks Submissions. TELEMUNDO and NBCUNI
ultimately providing co-conspirators Defendants LWE and PROPAGATE “unauthorized
access” to the Plaintiff's finished “Zorro/Vixen” properties once they came down the pipeline.

a. Defendant(s) LWE Et al., and PROPGATE Et al., already familiar with
NBCUNI submission process planned and expected NBCUNI Legal and Submissions
Department(s) would automatically Flag Two (2) “Like” Projects.

82. The Plaintiff alleges that Defendant(s) TELEMUNDO Legal and Submissions
department(s) True Intent and Modus Operandi in opening Negotiations for the Plaintiff's
“Zorro/Vixen” Properties was a strategic implement in the Defendants Et al., “Conspiracy to
Commit Copyright Infringement”.

83. The Plaintiff alleges that in August 2019 TELEMUNDO Legal Affairs was
already aware that NBCUNI was seeking access to the Plaintiff's finished “Zorro/Vixen”
Properties (Scripts and Show Bible). NBCUNI now aware that TELEMUNDO was in Position

and willfully preparing to take possession of the Plaintiffs “Zorro” Submissions, encouraged

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 35 of 147

Page 35 of 141

TELEMUNDO’s acts of deception in order to get their hands on the Plaintiffs Properties.

84. The Plaintiff alleges that in August 2019, once Defendant(s) NBCUNI and
TELEMUNDO became aware that TELEMUNDO was now in possession of the exact same
properties that LWE and PROPAGATE had submitted to NBCUNI as their own (Exhibit #6).

a. NBCUNI then conducted a “Risk Assessment scenario” on the situation
to gauge the potential liabilities associated with the outright “Theft and Willful Copyright
infringement Et al., of the Plaintiff's “Zorro/Vixen” Properties, versus the potential Revenue
and Financial gains the defendant’s expected to derive from being “in possession of” and; in
position to “Financially exploit” the Plaintiffs Novel and Original “Zorro” properties and
products for their own Personal Financial Gain.

b. Projected Domestic and International Revenue for Season One estimated
at over $350 Million (USD). Defendants NBCUNI and TELEMUNDI made their decision to
become “true” Infringers, Ringleaders and Accomplices to LWE and PROPAGATE acts of
Infringement and Misappropriation.

85. The Defendants stratagem would become defined at the moment when NBCUNI
(now the True “Ringleaders” of the Conspiracy) would take “possession” and; the “reins” of the
Plaintiff's “Zorro/Vixen” Television properties from TELEMUNDO, LWE and PROPAGATE
and; position themselves as the “Owners and Financiers of the “Zorro” project.

a Defendant(s) NBCUNI Et al., although completely cognizant that
NBCUNI’s gamble and decision to (1) Violate the Laws of the United States of America by;
(2) Violating the Rights of the Plaintiff and; (3) continuing the Infringement of the Plaintiff's
properties by; (4) “financially supporting” their Co-Conspirators acts of infringement and; the
willful misappropriation of the Plaintiff's “Zorro” properties; (5) solely for” Commercial
advantage over the Plaintiff and;(6) Personal Financial Gains would lead to Civil Action against
NBCUNIEt al. for the Claims of relief listed herein this complaint.

b. In their quest to Control and Financially Exploit Plaintiff's Properties,
NBCUNI and TELEMUNDO would willfully and willingly continue their acts of Infringement
of the Plaintiff's Properties by among other acts; (1) conspiring with each other’s Executives,
Officers, and General Counsels to manufacture the stratagem for “Infringing” on the Plaintiff's
Properties and; (2) then “Covering Up” their Conspirator acts.

86. Defendant(s) TELEMUNDO and NBCUNI Deceptive Business Tactics

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 36 of 147

Page 36 of 141

included “tricking” the Plaintiff into believing that her “Zorro” Project submissions were
currently “Jn Consideration” for Acquisitions with both TELEMUNDO and NBCUNI.

a. TELEMUNDO/NBCUNI stratagem explicitly designed with the
Defendants underlying goal of (1) gaining “unadulterated access” to the Plaintiff's finished
“Zorro/Vixen” Properties and; (2) providing co-conspirators LWE and PROPAGATE
“unauthorized access” to the Plaintiff's finished “Zorro” properties to aid LWE and
PROPAGATE fast track their Script Development.

87. Defendant(s) TELEMUNDO’s “Job” was delaying the Plaintiff and preventing
the Plaintiff from selling her “Zorro” properties to a Competitor Network by willfully “feigning
interest” in acquiring and establishing a legitimate “Distribution Deal” with the Plaintiff and
her company.

a. A “ruse” orchestrated by the Defendant(s) meant to deceive the Plaintiff
into believing that Telemundo Networks’ purpose for providing their sibling NBCUNI “access”
to the Plaintiff's “Zorro” properties was (1) as part of TELEMUNDO/NBCUNI “Joint”
Acquisition process and;(2) to lock the Plaintiff in a Loop of “Pending approval” stages and;
(3) to prevent the Plaintiff from “Selling” her properties to a Competitor Network long enough
for Defendant(s) TELEMUNDO and NBCUNI, LWE and PROPAGATE to manufacture and
Broadcast their competitor “Zorro” Series.

88. | Once TELEMUNDO and NBCUNI were “in receipt” of and; had possession of
the Plaintiff's “Zorro” Properties (Project). NBCUNI would continue the Infringement and
Breaches by providing VIACOMCBS “unauthorized access” to the Plaintiff's finished “Zorro/
Vixen” properties.

89. The Plaintiff alleges that the Executives, Officers, employees and; agents of
NBCUNI and TELEMUNDO Legal, Development and Submissions departments conspired
with their counterparts at VIACOMCBS “to employ” VIACOMCBS Studios essentially as
(1) Decoys; (2) Accomplices and; (3) “accessories-after-the -fact who willingly “aided” and
“abetted” Defendant(s) NBCUNI Et al., LWE Et al., and PROPAGATE in the infringement
and misappropriation of the Plaintiff's Properties.

a. VIACOMCBS’ “Job” as Decoy’s was to deflect the Plaintiff from the
“True” perpetrators NBCUNI, LWE and PROPAGATE blurring the NBCUNI Money trail
and; the trail of Infringement. As “Owners” and “Partners” NBCUNI would provide the Decoy

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 37 of 147

Page 37 of 141

VIACOMCBS with Millions of Dollars in “Production Financing and Support”. VIACOMCBS
would then funnel that money to PROPAGATE who would funnel that money to LWE.

90. NBCUNI/COMCAST’s “gameplan” was simple: VIACOMCBS would position
themselves to shield co-conspirators NBCUNI, PROPAGATE and LWE from exposure and the
Plaintiff by providing the “Public” Face and fagade of the figurehead “Studio”

91. The Defendant(s) VIACOMCBS Et al., actions beget the Question?

“Why would VIACOMCBS Network finance and produce an Original TV product
for its Competitor NBCUNI?

a. Especially a Television Product that could ultimately make NBCUNI
more successful and more valuable than VIACOMCBS.

b. The Answer: For Money

Cc. VIACOMCEBS stood to receive Millions of Dollars in initial funding
and; would also receive at least 50% of the Advertising and Distribution revenue derived
from the “Zorro” Series’ (An estimated $350 Million USD [Season One]) from its Master
NBCUNI, for (1) servitude;(2) complicit obedience;(3) “aiding and abetting” the Theft and
Willful Infringement of the Plaintiff's “Zorro/Vixen” Properties and; (4) for concealing the
truth and the trail of infringement by deflecting the Plaintiff away from the true Perpetrator(s):
NBCUNI and TELEMUNDO, LWE and PROPAGATE.

d. NBCUNI Et al., and VIACOMCBS would “reap-in” millions of dollars
in Advertising and Syndication (Distribution)Revenue generated from the Distribution of both
of the Plaintiffs “Zorro/ Vixen” properties on TELEMUNDO, NBCUNI, SYFY, NBCUNI
affiliated networks and;

e. Additionally, VIACOMCBS would receive First Rights to the Coveted
Latino Filmed Entertainment Product: The “Zorro” properties. The “Zorro” Rights’ (worth
Millions of Dollars) Licensing would be Fee Free for VIACOMCBS’ and; would be distributed
on VIACOMCBS and NATIONAL AMUSEMENTS new Streaming Service PARAMOUNT+.
Generating Millions in Streaming Revenue for VIACOMCBS and its principal Shareholder
NATIONAL AMUSEMENTS.

f. NBCUNI and VIACOMCBS Officers and Executives who facilitated
the actual “Zorro” deal would also have received financial accoutrements and perks such as:

(1) Stock Options;(2) Bonuses and; (3) Raises; as rewards for orchestrating the Infringement

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 38 of 147

Page 38 of 141

and spearheading the subsequent "cover up" of the infringement.

92. Defendant’s NBCUNI and VIACOMCBS clandestine arrangement would
provide a perfect hiding place for LWE: behind their co-conspirators NBCUNI, PROPAGATE,
and VIACOMCBS. In the Dominant Position NBCUNI/COMCAST would maintain Complete
control, financial reins, and Ownership of the Plaintiff's Zorro Properties and Product(s).

a. Defendant(s) and co-conspirators VIACOMCBS, involvement was
integral and instrumental in Defendants NBCUNI and TELEMUNDO’ ability to orchestrate
the “misinformation stratagem”. With VIACOMCBS disseminating the “false narrative” to
the Entertainment Industry and; the Media that CBS (respectively)was simply “just” the
“Production studio” Independently producing the actual “Zorro” Television product for
NBCUNI, thus shielding their NBCUNI, LWE and PROPAGATE from exposure and the
Plaintiff.

93. Defendant(s) NBCUNI, VIACOMCBS and PROPAGATE strategically and
purposely withheld co-conspirators LWE’s identity and involvement with the “Zorro” project
out of their “joint” November 2019 Press release statement is “telling”. Acts which were
intended to deflect the Plaintiff away from the true perpetrators: LWE Et al. and NBCUNI.

a. Defendants NBCUNI, VIACOMCBS and PROPAGATE were cognizant
that the Plaintiff would immediately connect LWE to the Theft and Infringement of her
properties.

b. A Truth that would automatically and immediately derail NBCUNI,
VIACOMCBS and PROPAGATE’s plans to “commercially and financially benefit” from their
acts of infringement, misappropriation and; the willful exploitation of the Plaintiff's “Zorro”
Properties and;

c. The truth of the conspiracy would also simultaneously establish that
NBCUNI and TELEMUNDO had at all times relevant to this matter been completely cognizant
of the fact that co-conspirators LWE had willfully violated the NDA/NCA with the Plaintiff
and; that LWE and PROPAGATE were “trafficking” the Plaintiff's Infringed Properties and
Materials to NBCUNI,; establishing that NBCUNI and TELEMUNDO had at all times relevant
been True, willful, and complicit participants in the Conspiracy to Commit Copyright
Infringement Et al., of the Plaintiff's “Zorro” properties

94. Defendant’s NBCUNI, VIACOMCBS and PROPAGATE “joint” announcement

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 39 of 147

Page 39 of 141

that NBCUNI Et al., was simultaneously manufacturing a “Zorro” TV Project (Property), that
Sibling TELEMUNDO Networks (NBCUNI) also had “in their possession” prior to and; also,
coincidentally at precisely the exact same time that Sibling NBCUNI, VIACOMCBS and
PROPAGATE (and LWE) published their “joint” Press Release statement but;

a. That somehow the two (2) Properties [project(s)] are somehow not
connected, related to, or derived from the Plaintiff's “Zorro/Vixen” Properties is wholly
spectacular and: totally unbelievable.

95. The Plaintiff Alleges that the NBCUNI and TELEMUNDO Stratagem was
designed to obliterate the Plaintiff's opportunity to produce and distribute her “Zorro/Vixen”
production (Project). As a means to an end to providing Defendant(s) NBCUNTet al., LWE
and PROPAGATE the time required to manufacture and distribute their “half-baked boot-
legged” version of the Plaintiff's infringed “Zorro” Properties (Jenni Rivera Enterprises, LLC v.
Latin World Entertainment Holdings, Inc. [2016])

a. Defendant(s) Et al., and their legal representatives (1) knew and hoped
that their Collective Actions would to force the Plaintiff into initiating a “Lawsuit” and; seeking
Legal Remedy in Federal Court as a “Means to an End” wholly intended on employing the
legal circumstance to (1) ultimately lock the Plaintiff into a legal battle which would take years
to litigate; (2) intentionally subjecting the Plaintiff to a “Loss of Opportunity” and; an undue
burden by forcing the Plaintiff to pursue of Civil Action against more than one Media
Conglomerate; (3) purposely enacted as an implement to prevent the Plaintiff from selling her
Properties to a Competitor Network and; (4) implemented to provide the Defendant(s) the
opportunity to “Commercially and financially” benefit from their acts of infringement.

96. The Plaintiff Alleges that all of the Financing, Agreements, Deal memos and;
any of the necessary and required Preproduction Activities for the actual “Production” of the
Defendant’s Filmed Entertainment Product( known herein as “Z” the “Series”) and; any of the
necessary conditions, codicils and recitals between the Defendant(s) NBCUNI Et al., and
VIACOMCBS Et al., and; Co-conspirators LWE and PROPAGATE would not have been
possible or accomplished without, the Direct Financial support, assistance and; direct
involvement of the Executives, Officers and Employees of the Legal, Submission and
Development Departments of Defendant(s) TELEMUNDO, NBCUNI and VIACOMCBS

Et al., (collectively) working “In concert” to “aid” and “abet” each other and; Defendant(s)

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 40 of 147

Page 40 of 141

LWE and PROPAGATE with their larcenous acts of Copyright Infringement Et al., and; as
alleged hereunder, the plaintiff's claims shall be proven at trial with corroborating evidence and
exhibits for the benefit of the Court.

97. The Plaintiff alleges that all of the actions listed herein were would have had to
have been (a) approved (b) acknowledged and; (c) ratified by the General Counsels and Legal
Affairs departments of Defendant(s) NBCUNI Et al., TELEMUNDO Et al. and VIACOMCBS
Et al., prior to any acquisition funds and/or production funds being ( 1) authorized; (2)
approved, (3 )released;(4) dispersed and; (5) distributed to Defendant(s) LWE, PROPAGATE
and VIACOMCBS.

98. The Plaintiff alleges that the Telemundo Networks October 2019 communiques
with the Plaintiff informing her of Defendant(s) TELEMUNDO’s plan to provide NBCUNI
access to the Plaintiff's “Zorro/Vixen” Properties, was done simply as (1) an effort to control
the “collateral damage” and; (2) to attempt to cover themselves from civil liability for the
Willful Infringement of the Plaintiffs “Zorro” properties because, the Plaintiff would be able
establish for the Court that TELEMUNDO could be corroborated as a Direct point of access
for NBCUNI’s acts of Infringement Et al., of the Plaintiffs properties.

a. Defendant Siegel decided to “stage the scene” so that it would appear
that TELEMUNDO Legal Affairs Executives were simply “accidental participants’ in the
infringement and the “Theft by Deception” and “Theft by Conversion” of the Plaintiff's
properties. When the Truth is that TELEMUNDO Legal Affairs were and are at all times
relevant to this matter True Co-conspirators and Accomplices in the infringement of the
Plaintiffs properties.

b. Defendant Ana Salas Siegel’s (TELEMUNDO) knowledge of NBCUNI’s
plan and acts and; TELEMUNDO’ acts of “aiding” NBCUNI in the Conspiracy by “covering
up” her and her staffs involvement and acts, is also evidence of TELEMUNDO’s involvement
in the Conspiracy and; is in and of itself evidence of Intent and; hence evidence of the
Conspiracy.

c. TELEMUNDO General Counsel Ana Salas Siegel was aware that
once it was revealed that LWE and PROPAGATE had “trafficked” the Plaintiff's properties
to NBCUNI and; NBCUNI was already in possession of the Plaintiff's infringed “Zorro/Vixen”
properties and; that through the Defendant’s Deceptive Business tactics TELEMUNDO had

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 41 of 147

Page 41 of 141

“Set the Plaintiff up” to be “Robbed” by NBCUNI and TELEMUNDO (collectively).

d. Telemundo Legal Affairs would be caught in the Crosshairs once the
Plaintiff initiated Civil Action against all of the Parties involved.

e. As Officers of the court, any revelations that the Attorneys of Telemundo
Legal Affairs had (1) orchestrated (2) willingly participated in and;(3) “aided and abetted”
Defendants NBCUNI, PROPAGATE and LWE Et al., acts of (Conspiracy to Commit)
Copyright Infringement (a Federal Offence [U.S.C. 17]) and the misappropriation of the
Plaintiff's Properties would result in each one being disbarred.

99. Defendant(s) COMCAST/NBCUNI and TELEMUNDO fervent belief that
the Plaintiff's “Zorro/Vixen” properties would ultimately become Multi-Million Dollar
Properties for the COMCAST family of Television Networks (primarily TELEMUNDO and
NBCUNI Networks) and; subsequently VIACOMCBS. Would lead NBCUNI to willingly
invest Millions of dollars in their philosophy by orchestrating, financing, facilitating and;
covering up for co-conspirators LWE and PROPAGATE’s Theft of the Plaintiff's properties.

a. In positioning themselves as the unrightful “Owners” of the “Zorro”
Properties(projects) NBCUNI and VIACOMCBS could now assert dominion over their cohorts
Defendant(s) LWE and PROPAGATE and solidify their “complicit and illicit partnership” by
providing the “Financing” and the “Legal shield” necessary for LWE and PROPAGATE to
continue committing their acts of Willful Copyright Infringement Et al.

100. The Plaintiff alleges that although Defendant(s) NBCUNI Networks Et al., and
VIACOMCEBS Networks Et al., are allegedly Two (2) completely Separate publicly traded
corporate entities and “Competitor” Networks, who’s ultimate Financial value and Share value
are predicated on each Networks “Independent” performance in the Ratings and establishing
establishing themselves as the Number (1) Television Network in America and;

a. Although Defendant(s) NBCUNI Et al., and VIACOMCBS Et al.,
are Two (2) completely Separate Corporate entities and Competitor Networks; Defendants
NBCUNI and VIACOMCBS have at all times relevant to this matter operated as “Siamese
Twins” who are culpable and; who have worked “in concert” as co-conspirators in a Complicit
and Collusionary “partnership” with LWE and PROPAGATE Content.

b. Defendant(s) NBCUNI and VIACOMCBS perpetrated their deception
by creating the “Perception” to Shareholders, the General Public and; the Media that the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 42 of 147

Page 42 of 141

Defendants(s) are competitors, jockeying for the Top position.

c. Yet, based on Defendant(s) NBCUNI and VIACOMCBS conduct and
actions in this matter, it is apparent that Defendant(s) NBCUNI and VIACOMCBS Et al., are
actually Co-conspirators, operating as (2) Heads on a Hydra whose intent, purpose and; actions
are evident that NBCUNI and VIACOMCBS Et al., willfully assumed their co-conspirators
roles in their “Complicit and Illicit Partnership” with LWE and PROPAGATE.

101. The Plaintiff alleged that during the Plaintiff's preliminary communication with
VIACOMCBS in November 2019(Exhibit# A2). Defendant Vargas has already had his
“Script” formulated to deflect the Plaintiff.

a. Defendant Michael Vargas (Assistant General Counsel) VIACOMCBS
verbally confirmed the following facts to the Plaintiff: (1) VIACOMCBS is the Production
Partner and 50% Financiers for the “ZORRO” Project; (2) NBCUNIVERSAL contracted
CBS through an ongoing production partnership to Co-produce the ZORRO Project; (3) the
VIACOMCBS’ and NBCUNIVERSAL relationship has existed and spanned over multiple
projects and multiple years; (4) CBS is Financially involved with NBCUNI, PROPAGATE
Et al., and Alfredo Barrios Jr.; (5) “Defendant Michael Vargas” is the Person within the CBS
Organization that handled the “ZORRO” Project negotiations with PROPAGATE and
NBCUNI and; (6) VIACOMCBS Inc. had implemented a Lucrative “First Look Deal” with the
Defendants PROPAGATE Content, Howard Owens and Ben Silverman based on
PROPAGATE being “in possession” of the “Zorro Project”; (7) Defendant Howard Owens is a
business associate and former employee of CBS Inc. and; VIACOMCBS Inc., does conduct
business with and provide Financing to Defendant(s) Howard Owens, Ben Silverman and
PROPAGATE Content; and; (8) Defendant Alfredo Barrios Jr. is an employee of CBS Inc.

102. The Plaintiff alleges that Defendant(s) COMCAST, NBCUNI and
TELEMUNDO again, as Financiers, perpetrators, instigators, principal benefactors and primary
beneficiaries willfully aided each other and their counterparts at VIACOMCBS by creating the
stratagem of (1) how to Defraud the Plaintiff of her Properties and product(s) and; (2) how to
Derail the Plaintiff's “Zorro” Production indefinitely and; (3) who would profit the most from
the infringement and; (4) to aid themselves and each other, in their goal of “burying” the trail of
the Infringement and the Plaintiff.

103. The Plaintiff alleges that NBCUNI Et al., purposely contrived its convoluted

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 43 of 147

Page 43 of 141

relationship with VIACOMCBS as a “Stratagem” specifically designed to create a “Legal
quagmire” that would engulf the Plaintiff destroying her opportunity to Produce and distribute
her Series’ and to be Credited and Compensated for her Literary Works.

104. The Plaintiff alleges that Defendants NBCUNI Et al., could foresee that a "Legal
Circumstance" such as “A Lawsuit” would (1) take years to litigate and; (2) would most
definitely cause an unmitigated delay for the Plaintiff's “Zorro/Vixen” Series production.

a. The delay of the Plaintiff's production would provide Defendant(s)
NBCUNI, LWE, PROPAGATE and VIACOMCEBS the time the Defendants required to
manufacture and broadcast their "Bootlegged” “Competitor” version of the Plaintiff's “Zorro”
Properties.

b. Defendants NBCUNI could foresee that their willful acts to impede and
delay the Plaintiff's Zorro Production would give NBCUNI an “unfair advantage" over the
Plaintiff and; allow Defendant(s) NBCUNI to "Commercially and financially gain" from their
acts of sabotaging the Plaintiff "Zorro/Vixen" Productions.

105. Defendants NBCUNI, LWE and PROPAGATE could foresee all of these
events transpiring because; the Defendants Modus operandi in this matter "mirrors" the
Defendants Modus Operandi in the ((JRE v. LWE Et al-Case No. BC633764])

a. As is the case with Foster v. LWE et al.; in the JRE v. LWE case,
Plaintiff JRE LLC alleges that LWE willfully “Unfairly Competed” with JRE by inducing Peter
Salgado to violate the NDA that Salgado had signed with JRE and; provided pertinent details to
LWE, to aid LWE in obtaining Millions of Dollars from UNIVISION to manufacture a "Carbon
Copy” of Jenni Rivera’s Life Story and; “Unfairly Competing” with TELEMUNDO Networks
and JRE LLC’s "Jenni Rivera” Television Project. That case is currently pending (([JRE v.
LWE Et al-Case No. BC633764])

b. Based on the Defendant’s “joint” Press Release Statement (November
2019) the explicit truth is Defendant(s) PROPAGATE(and LWE), NBCUNI and VIACOMCBS
(1) Conspired to Infringe; (2) Willfully Breached the Contract and the Confidence with the
Plaintiff and; (3) deliberately “manufactured” a “Competitor Female Zorro product” which is
the approximate and exact duplicate of the Plaintiff's infringed “Vixen” property and; (4) is
wholly derived from the Plaintiffs “Vixen” (Female Zorro) Television Property; (5) for the
purpose of obtaining Millions of dollars from NBCUNI and VIACOMCBS and;(6) honestly to

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 44 of 147

Page 44 of 141

Create a Lawsuit.

106. The Defendant(s) actions were deliberate, pointed and; intended to create a
multi-purposed “Legal circumstance” whose mechanism was (1) to defraud the Plaintiff of her
properties and; (2) to prevent the Plaintiff from being able to Sell her “Zorro/Vixen” properties
to any COMCAST/VIACOM “Competitor Networks” and; (3) to paving the way for NBCUNI
Et al, to manufacture and distribute a “Competitor Product” and "commercially and financially
gain" from their acts of Infringement

107. The Defendant(s) propagated and disseminated their false narrative on the
“Origins” of the “Zorro/Vixen “Original Series to the Domestic and International Media as part
of their plan way to manipulate, the Public and; the Entertainment Industry into believing the
NBCUNI “Lie” about the Origins and Ownership of the Female Zorro Project.

a. As Media Conglomerates NBCUNI and VIACOMCBS were confident
that, they would be totally successful and effective in manipulating the Entertainment industry
into believing their “False Narrative” through utilizing a media gateway that at all times
relevant to this matter was and; is totally influenced and completely controlled
by Defendant NBCUNI and; their co-conspirators VIACOMCBS.

[Beware: The Most Powerful Man in America Not Who You Think (citywatchla.com)]

108. The Defendant(s) Et al., acts of promoting their “False Narrative” regarding the
Creation, Ownership and Origins of the Plaintiff's Zorro Properties to the U.S. and International
Entertainment publications was and; is a Direct and Intentional Tort purposely created to
subject the Plaintiff to (1) ) a Loss of Opportunity and; (2) to violate the Plaintiff’s Rights of
Publicity (17 U.S.C. §101 et seq./ U.S. Code: 15 U.S.C. § 45)

109. Defendant(s) TELEMUNDO and NBCUNI purposely created and levied this
Legal Circumstance directly onto the Plaintiff. Egregiously and intentionally to compound the
Plaintiff's damages levied against the Plaintiff by LWE and PROPAGATE and coordinated
their acts by initiating, instigating, and coordinating a legal battle which the Plaintiff intends on
finishing before this Court.

DEFENDANT(S):
LATIN WORLD ENTERTAINMENT

LUIS BALAGUER, SOFIA VERGARA

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §21961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 45 of 147

Page 45 of 141

110. LATIN WORLD ENTERTAINMENT is Owned and Operated by Luis

Balaguer, Sofia Vergara and Does 1-10

a. In 2016, LATIN WORLD ENTERTAINMENT and UNIVISION were
named as Defendants by Plaintiff Jenni Rivera Enterprises LLC for inducing a “Breach of
Contract” and “Unfair Competition” for manufacturing and selling a “Competitor” Jenni Rivera
Autobiographical Television Series to UNIVISON Networks (NBC/Telemundo Competitor
network) which was intended to “Knock” Jenni Rivera Enterprises LLC’s and TELEMUNDO’s
own production of “The Jenni Rivera Story” out of the box. LWE solicited protected
information Jenni Rivera’s former Business manager Peter Salgado in opposition to the Terms
of the NDA between JRE and Peter Salgado.

b. Information which Defendants LWE did not disclose to the Plaintiff
during any of the “parties” Communications in August 2018.

111. In August of 2018, the Defendant(s) Latin World Entertainment (LWE) Et al.,
signed and executed a Non-Disclosure and Non-Competition and Letter of Intent agreement
with the Plaintiff for access to the Plaintiffs “Zorro/Vixen” Properties and proprietary content.
The defendants were granted “access” for the Sole and singular purpose of casting CDF in the
Lead role of Zorro.

a. Beginning in Late 2019, Defendant Vergara (LWE) and Defendant Ben
Silverman (PROPAGATE) have made public Statements propagating their “false narrative” to
the U.S. and International Media that (1) Defendant Vergara is the Creator of the Female Zorro
Project. Defendant Vergara has indicated that (1) she is the individual who provided the
“Zorro” idea to her Accomplice and co-defendant CEO Ben Silverman and;(2) that Defendant
Vergara and Ben Silverman are the Producers of the Female Zorro Project, with direct
Financing from NBC and Secondary financing from CBS for Exclusive Broadcast Distribution
on NBCUNIL.

b. As of the date of this complaint, Defendant(s) LWE have not produced
or provided the Plaintiff with any materials such as: Copyrights Documents that would have

provided a contrary to the Plaintiff's Claims of Copyright Infringement.

DEFENDANT(S):
PROPAGATE CONTENT, BEN SILVERMAN, HOWARD OWENS

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 46 of 147

Page 46 of 141

112. PROPAGATE Content is Owned and Operated by Ben Silverman and Howard
Owens. Defendant Ben Silverman and Howard Owens are individuals who were provided
“unauthorized access” to the Plaintiff's Proprietary content by LWE and NBCUNI.
Defendant(s) Silverman and Owens have previously held positions as Executives with NBCUNI
and VIACOMCBS:

a. Ben Silverman once held an Executive Position at NBCUniversal LLC.

b. Howard Owens once held an Executive Position at VIACOMCBS Inc.

c. PROPAGATE is the Company, that have made public statements that
PROPAGATE is the Production Company behind the “Female Zorro Project” with their
Partners LWE with direct and Principal Financing from NBCUNI and; Secondary financing
from VIACOMCEBS for exclusive Broadcast Distribution on NBCUniversal and NBCUNI
affiliates.

d. Defendant(s) PROPAGATE Content have acquired a Lucrative “First
Look Production Deal with VIACOMCBS based solely on PROPAGATE being “in
possession” of the “Female Zorro” Project. (Exhibit #5).

e. As of the date of this complaint, The Defendant(s) PROPAGATE,
Howard Owens and Ben Silverman have not produced or provided the Plaintiff with any
materials such as: Copyrights Documents that would have provided a contrary to the Plaintiff's
Claim of Copyright Infringement.

f. Defendant(s) Ben Silverman and Howard Owens have refused to provide
the Plaintiff True and correct information identifying their Legal Representative(s) and; have
instead identified Defendant “Michael Vargas” and VIACOMCBS as their Legal representative
in regard to this Matter.

DEFENDANTS:
TELEMUNDO, NBCUNIVERSAL, COMCAST

113. TELEMUNDO is wholly owned by COMCAST Corporation and is the Sister
Network to NBCUNIVERSAL which is also Wholly owned by the COMCAST Corporation
a. COMCAST, NBCUNI, TELEMUNDO have placed themselves on record
as being the Financiers of the “Zorro Project” which is being manufactured by VIACOMCBS

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 US. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 47 of 147

Page 47 of 141

and NBCUNI with PROPAGATE Content for exclusive Distribution on NBC and
NBC Affiliate Networks.

b. Defendant(s) NBCUNI have at all times relevant to this matter, been
completely cognizant that LWE and PROPAGATE were “trafficking” the Plaintiff's Infringed
Properties. Defendants’ NBCUNI willfully chose to aid Defendant(s) LWE and PROPAGATE
illicit activities by providing LWE and PROPAGATE Financial support and a Legal Shield

c. Defendant(s)TELEMUNDO and NBCUNI conspired to “set the Plaintiff
up” and did “in essence” commit pre-meditated “Larceny” (10 U.S. Code § 921) of the
Plaintiff's properties by “feigning interest” in legally acquiring the Plaintiff's properties through
the establishment of a “Distribution deal” with the Plaintiffs production company.

d. Defendant’s NBCUNI and TELEMUNDO’s actions were strictly and
purposely organized to “grant themselves unadulterated access” to the Plaintiff's proprietary
“Zorro/Vixen” Content and Properties and then “take Possession” and “Sell” the Plaintiff's
properties to countless individuals through “Theft by Deception and Theft by Conversion”
and; to “aid” NBCUNI, LWE and PROPAGATE with their actions of Infringing on and
Misappropriating the Plaintiff's Zorro Properties.

e. As of the Date of this complaint, TELEMUNDO has refused to
communicate with the Plaintiff regarding the Plaintiff’s “Zorro/Vixen” Properties
Submissions which were properly submitted in “Good faith” and received by TELEMUNDO
/NBCUNI in August and September 2019.

f. As of the date of this complaint, the Defendant(s) COMCAST, NBCUNI,
TELEMUNDO have refused to communicate with the Plaintiff and; have refused to respond to
the Plaintiff's service of the Cease and Desist and Notice(s) of Intent documents

g. As of the date of this complaint Defendant(s)NBCUNI and Telemundo
have not produced or provided the Plaintiff with any materials such as: Copyrights Documents

that would have provided a contrary to the Plaintiff’s Claims of Copyright Infringement.

DEFENDANTS:

VIACOMCBS, NATIONAL AMUSEMENTS, SHARI REDSTONE
https://www.dfeh.ca.gov/wp-content/uploads/sites/32/2020/05/DFEH-Disney-PR. pdf)

114. In 2019, CBS and VIACOM re-merged from two separate entities in to one

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501}, WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 48 of 147

Page 48 of 141

Corporation: VIACOMCBS

a. NATIONAL AMUSMENTS is the parent company of VIACOMCBS
Inc. National Amusements, which directly and through subsidiaries, holds approximately 79.4%
of the Class A (voting) common stock of VIACOMCBS, constituting approximately 10.2% of
the overall equity of the Company and is Owned by Sheri Redstone, with Thaddeus J ankowski
as General Counsel.

b. In November 2019 Defendant Michael Vargas (Asst General Counsel
West Coast VIACOMCBS) informed the Plaintiff of the following facts: (1) VIACOMCEBS is
the Production Partner and 50% Financier for the “ZORRO” Project; (2) that NBCUNI had
contracted CBS through an ongoing production partnership to Co-produce the ZORRO
Project; (3) that VIACOMCBS’ relationship with Defendant(s) NBCUNIVERSAL has existed
and spanned over multiple projects and multiple years; (4) CBS is Financially involved with
Defendant(s) NBCUNI, PROPAGATE Et al,. and Alfredo Barrios Jr.; (5) that “Defendant
Michael Vargas” is the Person within the CBS Organization that handled the “ZORRO”
Project negotiations with Propagate Content; (6) that CBS Inc. had signed and implemented a
Lucrative “First Look Deal” with the Defendant PROPAGATE Content, Howard Owens and
Ben Silverman because they were “in possession” of the “Zorro Project”; (7) that Defendant
Howard Owens is a business associate and former employee of CBS Inc. and that CBS Inc.,
does conduct business with and provide Financing to Defendant(s) Howard Owens and Ben
Silverman and their Company PROPAGATE Content; (8) Defendant(s) Howard Owens
and Alfredo Barrios Jr. are regarded as employees of CBS Inc.

115. In June 2020, The State of California Department of Fair Housing and
Employment sued VIACOMCBS and its Partner ABC Networks for acting “In Concert” to
“cover up” Sexual Misconduct on one of its one of its highest-ranking Employees on one of its
Highest grossing Co-productions, the TV Show “Criminal Minds”

The State of California Alleges that:

The Networks” (CBS/ABC) and the associated Production Companies
worked “in concert” for more than 10 years to hide from the Public, the
Media, the Advertisers, and their Shareholders, that VIACOMCBS and
ABC Et al., were aware of the Acts of Sexual Misconduct and retaliatory

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT EF AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 49 of 147

Page 49 of 141

acts by its Production Team Staff Member. Conduct that had been reported
for at least 10 years and that CBS and ABC covered it up as to not bring
negative publicity to one of VIACOMCBS/ABC highest “Ad Revenue”
grossing Shows.

116. In November 2019, the Plaintiff contacted Thaddeus Jankowski the General
Counsel of National Amusement General via telephone to serve National Amusements copies
of the pre-litigation documents (Cease and Desist and Notice of Intent) that CBS and VIACOM
Legal Affairs Departments had been Served regarding the Plaintiff's Plans to seek civil remedy
in the "Zorro/Vixen" Controversy.

117. Mr. Jankowski refused to communicate directly with the Plaintiff. Mr. Jankowski
informed the Plaintiff that she would have to initiate legal proceedings in order to communicate
with the Defendants National Amusements. It was at this time, the Plaintiff informed Mr.
Jankowski that NATIONAL AMUSEMENTS would be named as Defendant(s) in any and all
Civil actions arising out of this matter. As of the Date of this Complaint National Amusements
has not made any efforts to communicate with the Plaintiff. As such National Amusements has

been notified and informed in regard to this matter as Early as November 2019.

DEFENDANT
ANA SALAS SIEGEL
118. Defendant Siegel, is an Officer of the Court and aware, knowledgeable, and
educated of the Laws of the United States of America and; Defendant Siegel is fully cognizant
that Copyright Infringement is (1) Against the Law and; (2) A Federal Offense punishable by
imprisonment up to 5 years.

a. Defendant Siegel is the General Counsel of Telemundo and; In her
capacity as General Counsel and; in the scope of her employment with Defendant(s) Telemundo
any and all agreements including but not limited to: Inter-Network financing, Distribution and
Production deal partnerships, Contracts, Acquisitions of Content, Partnerships, Deal Memos,
Authorizations to release funds and ownership documents would have to be approved by
Defendant Siegel.

b. The Plaintiff alleges that Defendant Siegel as the General Counsel

for Telemundo Networks was at all times relevant to this matter completely cognizant that (1)

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 50 of 147

Page 50 of 141

the Plaintiff’ s “Copyright “Zorro/Vixen” Properties had been properly submitted to Telemundo
Legal Affairs and Submissions Departments and; (2) had knowledge and was informed that
the Plaintiff's Submissions were Copyright, as is required by Defendants TELEMUNDO’s own
submission Protocol and; (3) that the Plaintiffs sole Purpose for submitting her Properties and
Project to TELEMUNDO was specifically for Acquisition and Distribution on Telemundo
Network.

c. In Defendant Siegel’s capacity as General Counsel of the TELEMUNDO
Networks, any and all negotiations and agreements with the Defendant(s) NBCUNI, LWE,
PROPAGATE, VIACOMCBS would have to have been (a) drafted; (b) reviewed; (c) approved
and; (d) acknowledged by Defendant Seigel. The purpose of such agreements would have been
to define TELEMUNDO’s position as Owner and Financiers of the Spanish Version of the
“Zorro/Vixen” project and; would also establish and restrict any Claims of ownership by
VIACOMCBS. All agreements and contracts would have to have been reviewed by Defendant
Siegel prior to any funds being (1) authorized; (2) approved; (3) released and; (4) dispersed
to Defendant(s) LWE, PROPAGATE Et al and VIACOMCBS and; prior to any Press Release
Statement authorized for Dissemination.

d. As of the Date of this Complaint and; at all times relevant to this matter
Defendant Siegel, and the staff of the Telemundo Legal Affairs have continually evaded, lied to
and; provided the Plaintiff false and misleading information, regarding the Plaintiff's “Zorro/
Vixen” Submission which defendants’ Telemundo received in August/September 2019 and;
Defendants TELEMUNDO have refused to communicate with or address the Plaintiff's claims

and; have not responded to any of the Plaintiff emails and inquiries.

DEFENDANT:
KIMBERLEY HARRIS
119. Defendant Harris, is an Officer of the Court and aware, knowledgeable, and
educated of the Laws of the United States of America and; Defendant Harris is fully cognizant
that Copyright infringement is (1) Against the Law and; (2) A Federal Offense punishable by
imprisonment of up to 5 years.
a. Defendant Kimberley Harris is the General Counsel of NBCUNI, and in

her capacity as General Counsel and; in the scope of her employment with Defendant(s)

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

1 —_ -
Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 51 of 147

Page 51 of 141

NBCUNI, all agreements including but not limited to: Inter-Network financing, Distribution
and; production partnerships, Contracts, Acquisitions of Content, Partnerships, Deal Memos,
Authorizations to release funds and ownership documents would have to be approved by
Defendant Harris.

b. In Defendant Harris’ capacity as General Counsel of the NBCUNI
Corporation any and all negotiations and agreements with the Defendant(s) PROPAGATE,
LWE, TELEMUNDO, VIACOMCBS, would have been (a) drafted; (b) reviewed: (c) approved
and; (d) acknowledged by Defendant Harris. The purpose of such agreements would have been
to define COMCAST Et al., position as Owner and Financiers of the “Zorro” production(s) and
would also establish and restrict any Claims of ownership by VIACOMCBS and PROPAGATE
on the English Version of the “Zorro/Vixen” project. All of which would have been conducted
by Defendant Harris prior to any funds being (1) authorized; (2) approved; (3) released and; (4)
dispersed to Defendant(s) LWE, PROPAGATE Et al., and VIACOMCBS and; prior to any
Press Release Statement authorized for Dissemination.

c. Defendant Harris as the General Counsel for NBCUNI, was at all times
cognizant of Telemundo Networks relationship with the Plaintiff and; had been informed by
its Sibling TELEMUNDO Networks Legal Affairs Department that (1) that the Plaintiff's had
properly submitted her legally “Copyright” “Zorro/Vixen” Properties to the Submissions and
Legal Affairs Department of Telemundo for the sole Purpose of Acquisition and Distribution on
Telemundo Networks and; (2) the Plaintiff's Submissions were legally Copyright, as is required
by the Defendant’s TELEMUNDO submission Protocol and; (3) the current state of
negotiations that TELEMUNDO and the Plaintiff were engaged in at the time
TELEMUNDO provided NBCUNI access to the Plaintiff's finished “Zorro/Vixen” Content,
Script, and properties.

d. Between 11/2019 and 7/2021 Defendant Harris has refused to communicate with or
address the Plaintiff's claims or to respond to the Plaintiff's emails. Defendant Harris has
instead directed her assistant Ann Woods, who is not an Attorney or legally allowed to represent
NBCUNI to communicate with the Plaintiff on behalf of NBCUNI Legal Affairs. When this did
not deter the Plaintiff, Defendant Harris then directed Defendant Tania Hoff to deflect for
Defendant Harris in an effort to delay the Service and Identification of NBCUNI
staff involved with NBCUNI’s Infringement of the Plaintiff's “Zorro” Properties (Exhibit #

FOSTER ¥. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INF RINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1342) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 52 of 147

Page 52 of 141

12b)
DEFENDANT:
TANIA HOFF

120. Defendant Tania Hoff is an Officer of the Court and aware, knowledgeable, and
educated on the Laws of the United States of America and fully cognizant that Copyright
infringement is (1) Against the Law and; (2) A Federal Offense punishable by imprisonment of
up to 5 years.

a. The Defendant Tania Hoff is the Senior Vice President, and Head of
Television and Feature Film Litigation for NBCUNIVERSAL, in her capacity as SVP and;
in the scope of her employment with Defendants NBCUNI, all agreements including but not
limited to: Inter-Network Financing, Distribution and production partnerships, Contracts,
Acquisitions of Content, Partnerships, Deal Memos, Authorizations to release funds and
ownership documents would have to be approved by Defendant Hoff.

b. Defendant Hoff as the Senior Vice President, and Head of Television
and Feature Film Litigation for NBCUNI was completely cognizant of (1) Telemundo Networks
relationship with the Plaintiff and; (2) that the Plaintif? s had properly submitted her legally
“Copyright” “Zorro/Vixen” Properties to the Submissions and Legal Affairs Department of
Telemundo for the sole Purpose of Acquisition and Distribution on Telemundo Networks
and; (3) the Plaintiff's Submissions were legally Copyright, as is required by Defendant’s
TELEMUNDO submission Protocol and; (4) the current state of negotiations that Defendants
TELEMUNDO and the Plaintiff were engaged in at the time TELEMUNDO provided NBCUNI
access to the Plaintiff's finished “Zorro/Vixen” Content, Script, and properties

c. Based on Defendant Hoff’s position in Defendants’ NBCUNI Company,
any and all negotiations and agreements with the Defendant(s) TELEMUNDO, VIACOMCBS
PROPAGATE and LWE would have to been (a) drafted; (b) reviewed; (c) approved and; (d)
acknowledged by Defendant Hoff. The purpose of such agreements would have been to define
COMCAST Et al., position as Owner and Financiers of the” Zorro” production(s) and; would
also establish and restrict any Claims of ownership by VIACOMCBS and PROPAGATE on the
English Version of the “Zorro/Vixen” project. All of which would have been conducted by

Defendant Hoff prior to any funds being (1) authorized; (2) approved; (3) released and; (4)

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INF RINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 53 of 147

Page 53 of 141

dispersed to Defendant(s) LWE, PROPAGATE Et al and VIACOMCBS and; prior to any Press
Release Statement authorized for Dissemination.

d. Defendant Hoff has only communicated with the Plaintiff once via email,
in the last 17 Months despite all of the Plaintiff's Phone Calls, emails and Service (USPS). That
communication occurred in November 2019 at which time the Plaintiff had informed Defendant
Hoff of the existence of a recording of a Telephone call that had transpired between Telemundo
Legal Affairs and the Plaintiff that would (1) impeach the Defendants “false narrative”
regarding the Zorro Projects and;(2) in which Defendant(s) TELEMUNDO had informed the
Plaintiff of their intention to provide NBCUNI “access” to the Plaintiff's “Zorro/Vixen”
properties. Once informed of this, Defendant Hoff has refused to communicate with or address
the Plaintiff. Furthermore, Defendant Hoff has not responded to the Plaintiff's emails and; or
phone calls as of December 2019 (Exhibit(s) #12-12b).

DEFENDANT:
CHRISTA D’ALIMONTE
121. Atall times relevant to this matter Christa D’ Alimonte, has been an Officer of
the court and aware, knowledgeable, and cognizant of the Laws of the United States of
Americathat Copyright infringement is (1) Against the Law and; (2) A Federal Offense
punishable by imprisonment of up to 5 years.

a. Defendant D’Alimonte is and was the General Counsel of VIACOM Inc.
during all times relevant to this matter. In her capacity as General Counsel and; in the scope of
her employment with Defendant(s) VIACOMCBS. Any and all agreements regarding any
financial or contractual dealings including but not limited to, Contracts, Deal Memos,
Acquisitions of Content, Partnerships, Authorizations to release funds and; all agreements
establishing ownership regarding the Zorro Content between Defendant(s) NBCUNIVERSAL,
LWE Et al., PROPAGATE Content Et al., VIACOMCBS and Alfredo Barrios Jr. would have
been (a) drafted; (b) reviewed; (c) approved and; (d) acknowledged by Defendant D’Alimonte
prior to any acquisition funds and; or production funds being (1) authorized; (2) approved; (3)
released and; (4) dispersed to Defendant(s) LWE and PROPAGATE Et al., and; prior to any
Press Release Statement authorized for Dissemination.

b. The Plaintiff alleges that at all times relevant to this matter Defendant

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 54 of 147

Page 54 of 141

D’ Alimonte, as the General Counsel for VIACOMCBS Inc. had knowledge and had been
informed by the Legal Affairs Department of NBCUNI and VIACOMCBS Studios West Coast
Legal Affairs of; (1) the specific details and terms of VIACOMCBS acquisition, financing,
and production Deals with Defendant(s) NBCUNI, PROPAGATE Et al., and Alfredo Barrios Jr.

Cc. Defendant D’Alimonte has been provided multiple opportunities to
address the Plaintiff and has at all times relevant to this matter, consistently refused to
acknowledge the Plaintiff and the conduct of VIACOMCBS Employees Michael Vargas
(West Coast Counsel) and former VIACOMCBS West Coast General Counsel Johnathon
Anschell (DOE).

d. The Defendant Christa D’Alimonte, authorized and encouraged
VIACOM Employees: (1) Her personal assistant and;(2) Jon Yonovich (DOE) to consistently
misrepresent themselves to the Plaintiff, by informing the Plaintiff that they were Legal
representatives of VIACOMCBS and; authorized to communicate on behalf of Defendant(s)
Christa D’Alimonte and Defendant VIACOMCBS’ Legal Affairs Department.

€. Beginning in December 2019 and continuing on to May 2021 Defendant
D’Alimonte also authorized an Individual named Yehuda Buckwietz to contact and
misrepresent himself to the Plaintiff as the Legal Representative for VIACOMCEBS (Exhibit(s)
#15-15c).

f. Act’s which were committed as part of Defendant D’ Alimonte’s and
VIACOMCB3’ plan to (1) deflect the Plaintiff's inquisition into VIACOMCBS involvement,
and (2) to prevent the identification and service of all Parties and DOE individuals involved
and; (3) to misdirect the Plaintiff so that service would be delayed and; so as to not interfere
with the Defendant(s) CBS and VIACOM re-merger and rebranding.

DEFENDANT:
LAURA FRANCO

122. Defendant Laura Franco is an Officer of the Court and aware, knowledgeable,
and educated on the Laws of the United States of America and; fully cognizant that copyright
infringement is (1) Against the Law and; (2) A Federal Offense punishable by imprisonment of

up to 5 years.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERINC(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 55 of 147

Page 55 of 141

a. Defendant Laura Franco was the General Counsel of CBS Inc. during all
times relevant to this matter. In her capacity as General Counsel and; in the scope of her
employment with Defendant(s) VIACOMCBS any and all agreements regarding any financial
or contractual dealings including but not limited to: Contracts, Deal Memos, Acquisitions of
Content, Partnerships, Authorizations to release funds and agreements establishing ownership
regarding the Zorro Project terms between the Defendant(s) VIACOMCBS, NBCUNI,
PROPAGATE Et al., and Alfredo Barrios Jr. would have been (a) drafted, (b) reviewed, (c)
approved and; (d) acknowledged by Defendant Franco prior to any acquisition funds and; or
production funds been authorized, approved, released, or distributed to the Defendants
PROPAGATE, LWE and Alfredo Barrios Jr. and; prior to any Press Release Statements being
authorized for dissemination.

b. Defendant Laura Franco, as the General Counsel for CBS Inc. would
(1) have had to at all times relevant to this matter been informed by NBCUNI Legal Affairs
and VIACOMCEBS Studios West Coast Legal and Production departments of the specific
details and terms of VIACOMCBS Partnership with NBCUNI and PROPAGATE. Defendant
Franco would have had been completely aware of the Terms of the CBS Acquisition, Financing,
and Production deals of the “Zorro” Project and; Defendant Franco would have had to have
signed off on any financing with the Defendant(s) NBCUNIVERSAL, PROPAGATE Et al.,
and Alfredo Barrios Jr.

c. Defendant Franco has been provided multiple opportunities to address the
Plaintiff and; has at all times relevant to this matter, consistently refused to discuss or
acknowledge the Plaintiff and West Coast Counsel Michael Vargas and former West Coast
General Counsel Johnathon Anschell (Defendant Franco’s direct subordinate) conduct relating
to this matter. Defendant Franco even went as far as to attempt to convince the Plaintiff, that she

had no knowledge of who Defendant Michael Vargas was or his capacity at VIACOMCBS.

DEFENDANT
MICHEAL VARGAS

123.  Atall times during this matter Defendant Michael Vargas, has been an Officer

of the Court and aware, knowledgeable, and educated of the Laws of the United States of

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 56 of 147

Page 56 of 141

America and fully cognizant that copyright infringement is (1) Against the Law and; (2) a
Federal Offense punishable by imprisonment of up to 5 years.

a. Defendant Vargas has identified himself the individual who brokered
the PROPAGATE Deal with VIACOMCBS for the "Zorro" Projects. Defendant Vargas has
at all times relevant to this matter been willfully deceptive in his acts to deflect the Plaintiff
and the Plaintiff's inquisition into VIACOMCBS’ level of involvement with Defendant(s)
NBCUNI Et al., and PROPAGATE Et al., acts of Copyright Infringement and Willful
Misappropriation of the Plaintiff's “Zorro/Vixen” properties.

b. _ During their initial phone conversation In November 2019, Defendant
Vargas informed the Plaintiff that VIACOMCBS Inc., would indemnify the Defendant(s) Ben
Silverman, Howard Owens, and Alfredo Barrios Jr. as “CBS Employees” should the Plaintiff -
proceed with legal action against CBS for Conspiracy to Commit Copyright Infringement.

c. As of the date of this Complaint Defendant Vargas has refused to
provide the Plaintiff any letters of representation or Statements of Indemnification for
Defendant(s) Ben Silverman, Howard Owens, or Alfredo Barrios Jr and;

d. | Defendant Vargas has repeatedly directed the representatives of Ben
signed off on any financing with the Defendant(s) NBCUNIVERSAL, PROPAGATE Et al.,
Silverman, Howard Owens, Propagate Content and Alfredo Barrios Jr., to direct the Plaintiff to
communicate with and contact Defendant Vargas and CBS in regard to this matter.

€. Defendant Vargas has repeatedly refused to receive documents on behalf
of Defendant(s) Ben Silverman, Howard Owens, and Alfredo Barrios Jr. and; has refused to
provide the Plaintiff with the correct address and Identification for the Agents of Service for
Alfredo Barrios and Howard Owens who VIACOMCBS Inc. consider “Employees”.

f. Defendant Vargas has informed the Plaintiff that, he did not have to
provide and; would not provide the Plaintiff with any documentation regarding the Legal
Representation and Indemnification of Defendant(s) PROPAGATE Content Et Al., and
Defendant Alfredo Barrios Jr.

g. Defendant Vargas’ actions, intention and purpose has at all times been to
purposely misdirect the Plaintiff and; Defendant Vargas has deliberately interfered with the
Plaintiff's ability to identify and properly serve all of the VIACOMCBS and PROPAGATE

Defendants and parties in a Timely Manner.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § S06) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 57 of 147

Page 57 of 141

h. The Plaintiff alleges that Defendant Vargas’ entire purpose of delaying
and misdirecting the Plaintiff has at all times been to cover up for his misdeeds, the Misdeeds
of VIACOMCBS and; their Willful and willing involvement with Defendants NBCUNI,
PROPAGATE and LWE’ acts of Copyright infringement Et al., regarding the Plaintiff's
“Zorro/Vixen” properties.

i. Defendant Vargas informed the Plaintiff during their initial phone
conversation, in November 2019, that he would implement an “investigation” into the Plaintiff's
claims.

j. Defendant Vargas’ investigation was in fact non-existent, wholly, and
completely inadequate and; did not include communicating with the Plaintiff or obtaining any
records from the Plaintiff. Additionally, Defendant Vargas would not provide the Plaintiff with
any records, documentation or the results of his alleged investigation, of which the entire
“investigation” was finalized within 24 hours of Plaintiff's November 8, 2019, conversation
with Defendant Vargas (Exhibit #13)

DEFENDANT:
ALFREDO BARRIOS Jr.
124. Defendant Alfredo Barrios Jr. has identified himself and; has placed himself on
record as the “Writer” and “Producer” of “Zorro” Series (Exhibit # 18)

a. The Plaintiff alleges that Defendant Alfredo Barrios Jr.’s is an Individual
whose intent, purpose and “Job” has always been to provide “Cover” for Defendant(s)
VIACOMCBS, LWE and PROPAGATE involvement in the Infringement of the Plaintiffs
“Zorro/Vixen” Properties by purposely misrepresenting himself to the Public and the Media
that he is the “Writer” of the Zorro Project and; that Defendant Barrios Jr. did conspire with
LWE, NBCUNI, PROPAGATE and VIACOMCBS to “pass off” the Plaintiffs “Zorro/Vixen”
Properties as his own.

b. Defendant Alfredo Barrios Jr. is an individual who (1) has been identified
as an Employee of VIACOMCBS and; (2) who was employed by VIACOMCBS as “Writer” of
the “Z” Project and; (3) is an individual who Defendant(s) NBCUNI Et al., LWE Et al., and
PROPAGATE Et al., did provide “unauthorized access” of the Plaintiffs “Zorro/V ixen”
Properties for the purpose of “aiding and abetting” his co-conspirators LWE, PROPAGATE
NBCUNIEt al., and VIACOMCBS Et al., with manufacturing NBCUNI and VIACOMCBS

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341} THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 58 of 147

Page 58 of 141

“bootleg” scripts by plagiarizing the Plaintiff's proprietary “Zorro” Scripts and; has continued
to work "in concert" at “passing the Plaintiff's properties of as his own” for the purposes of
receiving untold funding from VIACOMCBS.

c. Defendant Alfredo Barrios Jr. is also privy to pertinent information
regarding whom, where and; when he obtained access to the Plaintiff's “Zorro” Properties and
Materials.

d. As of the date of this complaint, Defendant Alfredo Barrios Jr. has
not provided or produced to the Plaintiff any materials such as: Copyrights documents that
would have provided a contrary to the Plaintiff's Claims of Copyright Infringement

e. As of the date of this complaint, Defendant Alfredo Barrios Jr. has
consistently refused to provide true and correct information to the Plaintiff regarding his Legal
Representative and” has instead repetitively directed his Representatives to inform the Plaintiff
to contact the Defendant “Michael Vargas” and VIACOMCBS in regard to this Matter.

Vill
FIRST CLAIM FOR RELIEF
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT
CACI No. 3600, Conspiracy - Essential Factual Elements: (CACT) (2020): Justia

Names of Defendants:
LATIN WORLD ENTERTAINMENT, LUIS BALAGUER,

SOFIA VERGARA, PROPAGATE CONTENT, BEN SILVERMAN, HOWARD
OWENS, NBCUNIVERSAL MEDIA LLC- TELEMUNDO LLC, COMCAST INC.,
VIACOMCBS INC., NATIONAL AMUSEMENTS INC., ANA SALAS SIEGEL,
KIMBERELY HARRIS,

TANIA HOFF, CHRISTA D’ALIMONTE, LAURA FRANCO, MICHAEL VARGAS,
ALFREDO BARRIOS Jr, and DOES 1-25

125. On information and Belief, beginning in August 2018, and at all times relevant
to this matter, Defendants Sofia Vergara and Luis Balaguer Conspired to Commit Copyright

infringement through "employing" their positions as the Business Agents for Cristian De la

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 59 of 147

Page 59 of 141

Fuentes and willfully deceived the Plaintiff into believing that LWE would assist the Plaintiff,
with casting CDF in the Lead role of the Plaintiffs “Zorro” The Original Series Television
Product in order to “gain access” to and “Steal” the Plaintiffs “Zorro/Vixen” properties.

a. Defendants Vergara and Balaguer (LWE) continued the Infringement
by Conspiring with Defendants Silverman and Owens (PROPAGATE) to subvert the Plaintiff
with NBCUNI by using the Plaintiffs own “Zorro/Vixen” Properties to “Unfairly Compete”
with the Plaintiff's ability to secure Acquisitions and Distribution with Network NBCUNI and
UNIVISION by “Trafficking” her “Zorro” Properties NBCUNI Et al.

126. In August of 2018, Defendant(s) Latin World Entertainment Et al., signed and
executed a Non-Disclosure, Non-Competition and Letter of Intent with the Plaintiff to Cast
Cristian De la Fuentes as the Lead in Zorro-The Original Series. Defendants LWE Et al., were
informed that the Plaintiff “Zorro” Television Series was in the final stages of Pre-production
and; actively seeking Network distribution with TELEMUNDO and UNIVISION (Exhibit #4)

127. In August 2018 Defendants LWE had required that the Plaintiff divulge pertinent
and protected details to LWE Et al., including “access” to the Plaintiff's Network/Distributor
strategy, which included bringing Mr. De la Fuentes to the United States in November 2018 to
finalize his Contract and; to fast-track the International Distribution and International Pre-sales
of the collective “Zorro and Vixen” Series at the American Film Market.

a. Information LWE had required the Plaintiff as part of the “Viability
qualifications” for casting CDF in the Plaintiff's Series

b. In early August 2018, the Plaintiff did submit the “Zorro/Vixen”
Treatment Properties (Project) to the Defendant(s) Latin World Entertainment Et al., in “Good
Faith” and; for the “Sole” purpose of casting CDF in the Lead role of Zorro.

c. The Plaintiff's Offer for CDF was quite lucrative, and included Points
(Back-End Profits), Salary as Talent and Executive Producer Credit (Exhibit#4)

128. In August 2018 Defendants LWE Et al., now completely aware that with the
attachment of CDF, the Plaintiff's “Zorro” series project was Pret-a-porter (Ready to Wear)
meaning that the Plaintiff would now be in a Power position to sell the “Zorro” Series’
Independently to any U.S. or International Distributor (Network) or Film Studio and; able to
enter into Production on the “Zorro/Vixen” Television Series virtually immediately (and

simultaneously), commencing with Principal photography within 45-60 Days from Green Light

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S, CODE § 1341} THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 60 of 147

Page 60 of 141

(1* Round Funding).

129. On information and belief and based on Defendant(s) Sofia Vergara statements
to the Media. LWE's plan and intent was simple: LWE would enlist PROPAGATE and ERIS to
“aid” in the Conspiracy to Commit Copyright Infringement, in Defrauding the Plaintiff of
her Zorro properties and; in “Sabotaging” the Plaintiff Production of “Zorro”-The Original
Series”. Conspirators Defendant(s) Silverman and Owens (PROPAGATE) “Job” was
Subverting the Plaintiff and “Trafficking” the Plaintiff's “Zorro/Vixen” Project to NBCUNI for
Millions of Dollars.

a. ERIS’s (Tina Randolph) “Job” was to “aid” LWE’s acts of willful
infringement and sabotage of the Plaintiffs Zorro production by also sabotaging the casting of
LWE’s and ERIS’ own client CDF as the Lead in the Plaintiff's “Zorro” Series Project by (1)
refusing to communicate with the Plaintiff in a Timely manner and; (2) keeping the Plaintiff in
a perpetual state of delay regarding Mr. De la Fuentes’ availability, travel and production
schedules and; (3) interfering with bringing CDF to Los Angeles to finalize his Contracts in
November 2018 all which was deliberate act to impede the Plaintiff's Production in 2018.

b. LWE, PROPAGATE and ERIS were cognizant that if the Plaintiff's was
successful in casting CDF and bringing him to the United States in November 2018, that LWE
and PROPAGATE plans to “Steal”, Infringe and Traffic” the Plaintiff's (collective) Zorro”
properties (Projects) to NBCUNI would be derailed.

130. LWE and PROPAGATE?’s stratagem was intended to (1) prevent the Plaintiff
from replacing CDF as the Lead and;(2) to prevent the Plaintiff from beginning production on
the Zorro/Vixen” project(s) in 2018.

131. Defendant(s) Vergara, Balaguer (LWE), PROPAGATE Et al., and accomplice
ERIS’s conspiracy was designed and intended to provide Defendant(s) Vergara, Balaguer
and; co-conspirators Defendant’s Silverman and Owens the time LWE and PROPAGATE
required to subvert and circumvent the Plaintiff with NBCUNI by submitting the Plaintiff's
“Zorro/Vixen” properties to NBCUNI under the "False designation of origin"(15 U.S. Code §
1125) that the Zorro Properties (Project) were a PROPAGATE/LWE Project intentionally
eliminating the Plaintiff's opportunity to do so.

132. Both of PROPAGATE CEOs are individuals who have deep connections to the
Defendant(s) NBCUNI and VIACOMCBS. Ben Silverman is a Former Executive of the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341} THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 61 of 147

Page 61 of 141

NBCUNIEt al., and Howard Owens is a Former executive of VIACOMCBS Et al.

133. In October 2018, the Plaintiff again confronted LWE and ERIS on the delay of
finalizing the Contract at which time LWE and ERIS would no longer respond to the Plaintiffs
emails or phone calls. In November 2018, the Plaintiff began the “painstaking” process of
replacing CDF.

134. The proximate result of Defendant(s) LWE Et al., and ERIS acts of Industrial
Sabotage (18 USCA §§ 1831-1839), would derail and delay the Plaintiffs Original Series
Production for (12) Months until September 2019, at which time the Plaintiff would be able to
attach Actor Rafael Amaya to the project the Lead in “Zorro” The Original Series. It would
take one Year, but the Plaintiff would establish contact with Telemundo in May of 2019 and
replace CDF in September 2019 and; the “Zorro/Vixen” properties would finally be submitted
TELEMUNDO Networks and; subsequently and ultimately NBCUNI Et al., in September 2019.

LWE, PROPAGATE, NBCUNIVERSAL, TELEMUNDO

135. First contact between the Plaintiff and Defendant TELEMUNDO Networks
occurred in May 2019 and; had been properly vetted by way of Defendants’ TELEMUNDO
Legal Affairs Department. At all times relevant to this matter, all communication between the
Plaintiff and Defendants TELEMUNDO had been conducted directly through Lourdes Ramos
“Executive Assistant” to Telemundo General Counsel Ana Salas Siegel via email and
Telephone communications.

136. During their initial contact, the Plaintiff had informed Telemundo Legal Affairs
that (1) The Plaintiff's “Zorro/Vixen” was in the final Pre-Production Stages on the “Zorro”
Projects, with Talent and Post Attached and; (2) the Production was now in position to seek
a Broadcast Distribution Partner.

137. On information and belief, the Plaintiff alleges that TELEMUNDO Deception
and Deceptive Business tactics were an integral part of the TELEMUNDO, NBCUNI Et al.,
LWE Et al., and PROPAGATE’s Conspiracy to Commit Copyright infringement and; the
misappropriation of the Plaintiff's Zorro properties.

138. In late August/Early September 2019, through a series of communications and
negotiations between the Plaintiff and TELEMUNDO Networks Legal Affairs and
Development departments. The Plaintiff's Copyright “Zorro/Vixen” Show Bible (Storybook,

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S, CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 62 of 147

Page 62 of 141

Budget, Season One breakdown, Concepts, Premise, Character Breakdown, Materials, Ideas,
and Property Brochure) was properly submitted directly to the Employees of the
TELEMUNDO Networks Legal Affairs and Submissions Department in “Good Faith” via the
internet.

139. On information and belief, the Plaintiff alleges that at all times during the entire
submission process, Defendant(s) TELEMUNDO were by now completely aware that NBCUNI
was already in possession of the Plaintiffs “unfinished” “Zorro” Properties and; had been
seeking an avenue to "gain access" to the Plaintiff's “Finished” Properties.

a. TELEMUNDO’s "Job" was simple: Deceive the Plaintiff into believing
that (1)Telemundo planned on establishing a “Legitimate Business” (Production) deal with the
Plaintiff for the acquisition of her “Zorro” Properties and; (2) deceive the Plaintiff into believing
that Telemundo was providing NBCUNI access to the Plaintiff's “Zorro” properties for what
was supposed to be the “first time” for consideration for Acquisition and Distribution and; (3) to
"legally Shield" co-conspirators NBCUNI acts of infringement by employing the Telemundo
Submission agreement Documents to justify NBCUNI’s willful acts of Theft by Deception and
Theft by Conversion.

140. In September 2019, the Plaintiff executed a Letter of Intent with Actor Rafael
Amaya to be the Lead in “Zorro”-The Original Series.

a. In September/October 2019, Mr. Amaya’s Attorney informed the
Plaintiff that he had (1) “personally” informed TELEMUNDO that “Rafael” had signed on
to the Plaintiff's “Zorro” Series Project and; (2) confirmed that the terms of Mr. Amaya’s
(Telemundo) contract with the Telemundo Network Legal Affairs was “Open” and; (3) that
Mr. Amaya was able to accept the terms of the Plaintiff's LOIMNDA/NCA.

141. Mr. Amaya’s Attorney also revealed to the Plaintiff, that TELEMUNDO Legal
Affairs had questioned him on whether or not the Plaintiff “owned” the Rights to the “Zorro/
Vixen” Project. Information that Mr. Amaya’s Legal representative, had no knowledge of.

142. Inearly October 2019, an Agent of TELEMUNDO Networks had contacted the
Plaintiff and; proceeded to inform the Plaintiff that TELEMUNDO Development Departments
had found “Both” of the Plaintiff's “Zorro” Properties intriguing and; that as part of the
Acquisition process TELEMUNDO intended on granting NBCUNI access to the Plaintiff's
“Zorro/Vixen”-The Original Series properties for the purpose for providing NBCUNI the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

It

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 63 of 147

Page 63 of 141

opportunity to “Partner” with Telemundo in the Acquisition, Production and Distribution of
the English Production and Distribution of the English Version of the Collective “Zorro and
Vixen”-Television Series’.

a. It was during the Plaintiff's conversation, with the TELEMUNDO Agent
that the Plaintiff informed TELEMUNDO that she attached Rafael Amaya to the Project as the
Lead Actor and; was in Possession of a fully executed NDA/NCA and Letter of Intent between
the Plaintiff and Mr. Amaya casting him as the Lead in “Zorro” the Television Series and;
that the Plaintiff wanted to corroborate the information regarding the Terms of Mr. Amaya’s
Telemundo contract.

143. The Telemundo Networks representative “Emily” informed the Plaintiff that the
information that she had been provided regarding the “Terms” of Mr. Amaya’s contract was
incorrect and; that Mr. Amaya’s contract was still “exclusive” to Defendants TELEMUNDO.

a. “Emily” also stated that the “Network” does not take “direction” with
regard to “casting talent” on projects that they are in negotiations with and; that TELEMUNDO
would provide the Plaintiff with a Final Determination on the Acquisition of the Plaintiff's
“Zorro/ Vixen” Properties once TELEMUNDO had heard back from NBCUniversal.

144, As of the Date of this complaint, TELEMUNDO has not provided the Plaintiff

with any communications or determination regarding the Plaintiff's “Zorro/Vixen”
Submissions and; Defendant TELEMUNDO has refused to communicate with the Plaintiff in
regard to this matter in any way, shape or form

145. NBCUNI, LWE and PROPAGATE Officers and Executives were “Just Plain
Greedy” and wholly self-serving and; instead of working with the Plaintiff to Co-Produce
the “Zorro” Series’. NBCUNI Et al., LWE and PROPAGATE in their desire to have complete
and total control (Financial) over the “Zorro/Vixen” Project(s) and properties decidedly chose
to “Rob” the Plaintiff of her properties without any regard for the Rights of the Plaintiff or the
Laws of the United States of America.

146. NBCUNI was Cognizant that NBCUNI/TELEMUNDO Conspiracy would put
COMCAST on the block for a legal battle and; as such defendants NBCUNI solicited and
enlisted co-conspirators VIACOMCBS to “aid” NBCUNI in continuing the Conspiracy, by
“covering up” the Infringement and misappropriation of the Plaintiff's Properties and by

intentionally disseminating their “False Narrative” “Joint” Press Release Statement that

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961} DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 64 of 147

Page 64 of 141

VIACOMCEBS was just the “Outside Production Studio” to the to the Public and the U.S. and
International Media which was published on or about November 5, 2019.

147. The Defendant’s announcement of their plan to willfully infringe on and;
manufacture their own Female Zorro Series which was tantamount to and; essentially a Carbon
Copy “competitor” Series wholly derived from Plaintiff's Female Zorro property “Vixen-The
Original Series” and; their intent and goal “to pass it off’ (15 U.S. Code § 45) as their own
Female Zorro Series by renaming the project “Z.-The Series” (Exhibit(s) #3-3c&5) is evident of
the Defendant’s conspiracy. \

148. The Defendant(s) NBCUNI Et al., and VIACOMCBS Et al., conspiracy revolved
around the Defendant(s) ability to deceive the Plaintiff, the Public and the Media into believing
that PROPAGATE was an “Outside Production Company”, when in fact at all times relevant
to this matter “PROPAGATE” and LWE Et al., had been the “Lead” Perpetrators and original
Masterminds of the Infringement with NBCUNI Et al., and VIACOMCBS operating in full
capacity as Co-conspirators, Accomplices, and Accessories after the fact to the infringement.

a. Defendants NBCUNI and VIACOMCBS attempted to achieve their
goal of deceiving the Plaintiff, the Public and the Media by “jointly” publishing a “False
Narrative” Press release statement whose entire purpose was solely intended to saturate and
taint the U.S. and International Entertainment Industry with Defendants NBCUNI Et al.,

“Lie" that PROPAGATE was the Creator of the Female Zorro Content and; that Defendant(s)
VIACOMCBS and PROPAGATE were (independently) co-producing the "Zorro" Series
but, conveniently NBCUNI and NBC Affiliate Networks had Exclusive Distribution rights.

149. The Defendants November 5, 2019, Press Release date was approximately (10)
Weeks after Telemundo Networks had confirmed that the Network had received and; were
“In possession” of the Plaintiffs “Zorro/Vixen” properties and; approximately (4) Weeks
after TELEMUNDO informed the Plaintiff that Telemundo had provided NBCUNI access
to the Plaintiff's “Zorro/Vixen” properties.

150. Unlike the Plaintiffs “Zorro/Vixen” Series, at the time of the PROPAGATE/
NBCUNI/VIACOMCBS “joint” Press Release announcement in November 2019. Defendant’s
NBCUNI, PROPAGATE and LWE’s “Female Zorro” project was, essentially a “Phantom
Series” project and;

a. Did not have an Original Script

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 65 of 147

Page 65 of 141
b. Did not have any Crew
c. Did not have any Actors or Talent Attached
d. Was not in Production on any level.

151. Defendant(s) NBCUNI Et al., and VIACOMCBS Et al., were confident that the
Media Coverage of the announcement of “Phantom” Series would automatically neutralize the
Plaintiff and; any “opportunity” the Plaintiff may have had with all Competitor Networks.

152. Defendant(s) NBCUNI, VIACOMCBS and PROPAGATE Et al., acts of
purposely omitting co-conspirators LATIN WORLD ENTERTAINMENT's identity out of
their Official press release statement establishes that NBCUNI and VIACOMCBS were
completely cognizant that the Plaintiff would immediately connect LWE and, subsequently
NBCUNI to the Conspiracy to Commit (willful) copyright infringement and; the “Theft” of the
Plaintiffs “Zorro/Vixen” properties.

a. Information that if released to the Public and the Media, would expose
Defendant(s) LWE, NBCUNI, VIACOMCBS and PROPAGATE’s conspiracy and; the
Defendants plans to “financially benefit” from the Infringement and Misappropriation of the
Plaintiff's “Zorro” Properties.

b. Any revelations of the Defendant(s) Et al., Duplicitous relationship
would also expose NBCUNI for their true roles in the Conspiracy to Commit Copyright
Infringement and reveal that NBCUNI have at all times relevant to this matter been the
Principal Participants, the “Primary Financiers” and the “Puppeteers” of co-conspirators
PROPAGATE and LWE by providing PROPAGATE, VIACOMCBS and subsequently LWE,
Millions of Dollars to support and aid in orchestrating the Infringement of the Plaintiff "Zorro"
properties.

153. Acts that establish that at all times relevant to this matter, VIACOMCBS have
been willing participants in a Complicit and Duplicitous partnership with NBCUNI Et al.,
and; active participants integral in “aiding” and “abetting” Defendants NBCUNI Et al., in
their conspiracy to “Rob” the Plaintiff of her Copyright “Zorro” (Story, Script, Concept)
properties.

154. NBCUNI, LWE and PROPAGATE acts establish that the Defendant(s) NBCUNI
and TELEMUNDO wholly intended to neutralize the Plaintiff as NBCUNI Et al., “Sole

Competitor” for the “Zorro” Projects(Properties) by “Any means necessary” including

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 66 of 147

Page 66 of 141

formulating a Conspiracy to Infringe on and Defraud the Plaintiff; (2) disseminating and
feeding their substantiative “False Narrative” to the Media; (3) willfully manufacturing
a “Bootleg” Carbon Copy competitor Series wholly derived from the Plaintiff's “Zorro/Vixen”
properties and;(4) using the “bootleg” product to derail and "Unfairly compete" with the
Plaintiff's production of “Zorro” and “Vixen” to establish a Distinct “Commercial advantage
and; for private financial gain”.

a. NBCUNI was confident that although the Plaintiff would sue for
Conspiracy to Commit Copyright Infringement Et al., by the time the case would get court,
NBCUNI and COMCAST would have been able to employ their vast financial resources to
manufacture and broadcast the Defendant(s) “bootleg” “Zorro” product. Allowing NBCUNI
and VIACOMCEBS to generate and reap in millions of Dollars in Advertising Revenue and
Aftermarket (International and Syndication) sales prior to the Lawsuit and; prior to the Plaintiff
finishing any Production on her Series (JRE v LWE and UNIVISION 2016).

155. The overwhelming and substantial similarities of the Defendants “Z” Series as
stated by the Defendant’s in their “Official and Joint" press release statement compared to the
Plaintiff s “Copyright “VIXEN-The Original Series” and; coupled with the fact that Telemundo
had previously informed the Plaintiff that TELEMUNDO intended on providing NBCUNI
access to the Plaintiff's Finished properties, was and; is evidence that TELEMUNDO did
willfully aid Defendant(s) NBCUNI, LWE and PROPAGATE in their conspiracy to “Commit
Copyright Infringement and; the willful misappropriation of the Plaintiff's finished “Zorro”
properties, proprietary content and Materials.

156. TELEMUNDO Networks decision to provide co-conspirators NBCUNI, LWE
and PROPAGATE access to the Plaintiff's Finished “Zorro/Vixen” Properties to “aid” LWE
and PROPAGATE Acts of infringing on, misappropriating and manufacturing their
“competitor” series wholly derived from the Plaintiffs infringed properties is evidence of
TELEMUNDO’s involvement in the Conspiracy.

157. TELEMUNDO and NBCUNI Networks decision to provide co-conspirators
VIACOMCBS, LWE and PROPAGATE Millions of dollars to “aid” LWE and PROPAGATE
Acts of infringing on, misappropriating and manufacturing their “competitor” series wholly
derived from the Plaintiff's Proprietary “Zorro/Vixen” properties establishes that NBCUNI

obviously found the Plaintiffs collective "Zorro” properties, content, and concepts Valuable

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 67 of 147

Page 67 of 141

enough to Orchestrate, Finance and Support a Conspiracy to infringe and misappropriate the
Plaintiff's properties.

a. VIACOMCERS willingly "aided" NBCUNI in their Conspiracy to
Infringe on and Defraud the Plaintiff of her properties and; VIACOMCBS did receive
millions of dollars in “Production Funds” from Co-conspirators NBCUNI to "cover up" the trail
of infringement and; shield Defendant(s) NBCUNI Et al., LWE and PROPAGATE from the
Plaintiff and Civil liability.

158. Defendant Vargas confirmed that VTACOMCBS’ “Job” was “shielding”
NBCUNI and PROPAGATE and; blurring the conspirators trail of money and infringement
by deflecting the Plaintiff with VIACOMCBS handling the “Legal Aspects” of the “Deal and
of the Project”.

159. The “factual” implications of a conspiracy in which (2) completely Separate
publicly traded Corporate Entities and; Competitor Television Networks (COMCAST/NBCUNI
and VIACOMCBS/NATIONAL AMUSEMENTS) willfully and willfully engaged in a
Conspiracy to (1) violate the Federal Copyright laws of the United States of America and;

(2) The Rights of the Plaintiff and;(3) Defendant(s) NBCUNI and VIACOMCBS’s feeble
attempts to “cover up” their conspiracy and infringement and; (4) NBCUNI and VIACOMCBS’
direct involvement in what is Tantamount to Larceny is alarming and disconcerting and is
evidence of the Conspiracy. The Defendant(s) Et al., only concern was “Commercially and
financially benefiting” from their complicit and illicit acts and; the Defendants have more than
demonstrated that collectively, jointly and severally the Defendants would do anything
including Committing a Federal Offense to obtain and maintain complete financial control over
the Plaintiff's “Zorro” properties.

160. The Defendants acts of recruiting and enlisting multiple complicit partners to
“aid” NBCUNI in its Conspiracy to Commit Copyright infringement and; the Defendant(s)
concerted efforts to cover up those Actions, the trail of Infringement and Money is fiendish and
despicable. Actions for which all of the Defendant(s) named herein are culpable and liable and

should be held accountable in this court of Law.

IX
SECOND CLAIM FOR RELIEF

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 68 of 147

Page 68 of 141

COPYRIGHT INFRINGEMENT
(17 U.S. Cade § 501)

Copyright infringement is the act of exercising, without permission or legal authority, one or
more of the exclusive rights granted to the copyright owner under Section 106 of the
Copyright Act ( 17 U.S. Code § 501) These rights include the right to reproduce or distribute
a copyrighted work. Penalties for copyright infringement include civil and criminal penalties.
Individual Liability for civil copyright infringement may be ordered to pay either actual
damages or "statutory" damages affixed at not less than $750 and not more than $30,000 per
work infringed. For "willful" infringement, a court may award up to $150,000 per work
infringed.

Names of Defendants:
LATIN WORLD ENTERTAINMENT, LUIS BALAGUER,

SOFIA VERGARA, PROPAGATE CONTENT, BEN SILVERMAN, HOWARD
OWENS, NBCUNIVERSAL MEDIA LLC- TELEMUNDO LLC, COMCAST INC.,
VIACOMCES INC,, NATIONAL AMUSEMENTS INC., ANA SALAS SIEGEL,
KIMBERELY HARRIS, TANIA HOFF, CHRISTA D’ALIMONTE, LAURA FRAN co,
MICHAEL VARGAS, ALFREDO BARRIOS Jr, and DOES 1-25

161. Under U.S. Copyright Law Act 1979: (1) An Author gains exclusive rights of
the work upon its creation; (2) On March 4, 2019; the Supreme Court unanimously held
in: Fourth Estate Public Benefit Corporation v. Wall-Street.com that copyright owners must
obtain a registration from the U.S. Copyright Office prior to filing an infringement action.

a. To prevail on a copyright infringement claim, the Plaintiff “must
demonstrate” (1) ownership of a valid copyright and; (2) copying of constituent elements of
the work that are original.” (Benay v. Warner Bros. Entm’t, Inc., 607 F.3d 620, 624 (9th Cir.
Case 2:15-cv-02739-ODW-E)

b. At all times relevant to this Matter, The Plaintiff has under U.S.
Copyright 1976 and 2019 been recorded as the Legal copyright Owner of the Literary
Properties in controversy and known herein this Civil Action as “Zorro/Vixen”-The
Original Series (Exhibit #1).

CONSPIRACY 10 COMMIT COPYRIGHT INFRINGENENS COPERIGHT meee VLACOMCDS ETAL;

(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 69 of 147

Page 69 of 141

c. At all times relevant to this matter, the properties in controversy
“Zorro/Vixen” are and; were Legally Copyright as is required by the Laws of the United States
of America and; as is required by Defendants TELEMUNDO Networks for any and all
submissions to be accepted by TELEMUNDO Networks.

162. Beginning in April of 2018 and; at all times relevant to this matter, it can be
established for the benefit of the court, that The “ZORRO/VIXEN” adaptation properties are
(1) (Two [2]) completely Novel, Unique, and Original Proprietary products comprised of and
drafted solely from original thoughts, stemming from the Mind of the Plaintiff and; (2) the
Plaintiff was and; is the Creator of the Novel “Zorro/Vixen” The Original Series Properties
and Concepts and; (3) that the Female Zorro Character did not and; had not existed until such
time as the Plaintiff created the Female Zorro Character “Vixen” and; (4) that the Plaintiff
singularly conceived, invented and created the “Zorro/Vixen”-The Original series Stories and;
(5) that the Plaintiff is the Legal “Owner” of the “Zorro/Vixen” Copyright Stories as required
by Law and; (6) that the Plaintiff’s “Zorro/Vixen” Stories, Television Scripts, Properties,
Content, Materials, Concepts and Creation known herein as “ZORRO/VIXEN” The Original
Series’ had been properly registered with the United States Copyright Office and; are subjects
of a valid Certificate issued under Registration # Pau003962481 Dated (12/31/2018).

163. Defendants TELEMUNDO did in fact require the Plaintiff provide Defendants
TELEMUNDO Networks Legal Affairs and Submissions Departments the actual U.S.
Copyright Office Registration Number and; Writers Guild Registration numbers assigned to the
“Zorro /Vixen” Properties at the time the Plaintiff submitted her Properties to the
TELEMUNDO Networks.

164. The Plaintiff Asserts that based on the Terms, Requirements and Submission
Protocol of the Defendant TELEMUNDO’s own submission process and agreements, that it
can therefore be established for the Court that, at all times relevant to this matter Defendant(s)
NBCUNI, TELEMUNDO and subsequently COMCAST and VIACOMCBS had knowledge
had been informed and; were completely cognizant that the Plaintiffs “Zorro/Vixen” Properties
were in fact Legally Copyright and; that the Plaintiff had the exclusive rights of Ownership.

165. The Plaintiffs submission(s) included a clearly posted and very visible
Copyright notice [1] advising the viewer/reader that the “ZORRO/VIXEN” Original Series
are proprietary product(s) that are (1) legally recorded and Created by the Plaintiff and; (2)

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 70 of 147

Page 70 of 141

properly registered with the U.S. Copyright Office.

166. In order to establish infringement when evidence of direct copying is
unavailable, the plaintiff must show [1] that the defendant had “access” to the plaintiff's
work and,[2] that the two works are “substantially similar.” (Funky Films, Inc. y. Time)

167. Beginning in August 2018, and; for more than (1) year Prior to the NBCUNI,
PROPAGATE and VIACOM Press Release Statement regarding the “Z” Female Zorro Series
(November 2019) and; continuing on until the date of this complaint. Defendant(s) LWE have
been in “Possession” of and; have had “unfettered” access to the Plaintiff's copyright and
proprietary items in Controversy: (1) The “Zorro/Vixen” Treatment (Exhibit #2).

a. Beginning in August 2019 and; continuing of the date of this complaint,
Defendant(s) TELEMUNDO and NBCUNI Networks have been in “Possession” of and; have
had “unfettered” access to: (1) The Plaintiff's Copyright and Proprietary Content: The “Zorro/
Vixen”-The Original Series (Storybook) Materials and Show Bible for more than One (1) Year
and Nine (9) Months.

168. In October 2019 approximately and; consequentially Four (4) Weeks prior to
Defendant(s) November 2019 Press Release Statement Telemundo Legal Affairs informed the
Plaintiff that TELEMUNDO intended on providing Defendants NBCUNI access to the
Plaintiff's “Zorro and Vixen” properties.

169. The overwhelmingly and substantial similarities to the Plaintiff's “VIXEN
(Female Zorro)-The Original Series Copyright Stories and Properties” and the Defendants “Z”
The Female Zorro Series as stated by the Defendant’s in their “Joint Official” press release
statement in November 2019 are insurmountable.

a. The explicit truth is that The Defendant(s) “Z” project contained the
exact story premise as the Plaintiff's “Vixen” Properties and storyline and; is essentially
“Tantamount to” and; a virtual Carbon Copy of the Plaintiff's “VIXEN” Female Zorro
property Treatment (Story synopsis) (Exhibit #5)

170. The Defendants announced their (collective) acts of Copyright Infringement of
the Plaintiff “s “Vixen” Properties directly to the U.S. and International Media in November
2019. In the Press Release Defendants Et al., “jointly” stated that Networks NBCUNI and
VIACOMCEBS (as Partners) were “aiding” and “abetting” Defendants PROPAGATE and LWE
acts of Copyright Infringement by financing the “manufacturing” of PROPAGATE and LWE’s

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S, CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 71 of 147

Page 71 of 141

“Competitor” Female Zorro Television (Series) Product and; that the “Z” Series was to be
Exclusively Distributed on NBCUNI and NBCUniversal Affiliate Networks.

171. Defendant(s) NBCUNI and PROPAGATE Et al., even went as far as to provide
pertinent ad protected literary elements of the Plaintiff's proprietary “Vixen”-The Original
Series Treatment directly to the United States media as part of their “Joint” Press release
statement.

a. Details and Elements that only individuals who had gained “unauthorized
access” to the Plaintiffs protected content would have been privy to.

172. As of the date of this complaint, Defendant(s) NBCUNI, TELEMUNDO, LWE.,
PROPAGATE, and VIACOMCBS have yet to produce or provide the Plaintiff with any
materials such as: Copyrights Documents that would have provided a contrary to the Plaintiff's
Claims of Copyright Infringement.

173. As of the date of this Complaint Defendant(s) TELEMUNDO have not provided
the Plaintiff any Documentation, Determinations or Decision regarding the Plaintiff's “Zorro/
Vixen” submissions which had been received by the Defendants TELEMUNDO Networks over
18 Months ago, in September 2019

174. The Defendant(s) LWE Et Al., have demonstrated their propensity to commit
Copyright infringement on the Plaintiff's properties with impudence. The Defendant(s) Et al.,
actions constitute an infringement of Plaintiff's exclusive rights of (1) reproduction and; (2)
distribution and; (3) Publication which are protected under the Copyright Act (17 U.S.C. §101
et seq.)

x
THIRD CLAIM FOR RELIEF
WILLFUL INFRINGEMENT:
“MENS REA”
United Stated Code (17 U.S. Code § 506 ) states that “Willfulness” means that.
the infringer either had actual knowledge that it was infringing the owner's copyrights
or acted in reckless disregard of those rights. Willful copyright infringement can also
result in criminal penalties, including imprisonment of up to five years and fines of up to
$250,000 per offense.

”

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL,COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 72 of 147

Page 72 of 141

[1] Brown v. McCormick, 87 F.Supp.2d 467, 482 (D.Md.2000). Evidence that the infringed works bore prominent copyright notices
support . . . a finding of willfulness. See Castle Rock Entm't v. Carol Publ'g Group, Inc., 955 F. Supp. 260, 267 (S.D.N.Y.1997).
Lowry’s Reports, Inc. v. Legg Mason Inc., et al., 271 F.Supp.2d 737 (D. Md., July 10, 2003)

Names of Defendants:
LATIN WORLD ENTERTAINMENT, LUIS BALAGUER,

SOFIA VERGARA, PROPAGATE CONTENT, BEN SILVERMAN, HOWARD
OWENS, NBCUNIVERSAL MEDIA LLC- TELEMUNDO LLC, COMCAST INC.,
VIACOMCBS INC., NATIONAL AMUSEMENTS INC., ANA SALAS SIEGEL,
KIMBERELY HARRIS, TANIA HOFF, CHRISTA D’ALIMONTE, LAURA FRANCO,
MICHAEL VARGAS, ALFREDO BARRIOS Jr, and DOES 1-25

175. On information, belief and based on the actions and conduct of all of the
Defendant(s) named herein this complaint. It is the Plaintiff's contention, that Defendant(s)
NBCUNI, LWE and PROPAGATE Executives and General Counsels willfully infringed upon
the Plaintiff's valuable “Zorro” Properties and; enlisted their complicit partners VIACOMCBS’
Executives and General Counsels to devise a stratagem which was wholly intended to
“capitalize on” and simultaneously “cover up” NBCUNI, PROPAGATE and LWE’s acts of
“Willful infringement”, misappropriation and; acts to defraud the Plaintiff of her valuable
“Zorro/Vixen” Properties for their own “financial and commercial gains”.

176. The Plaintiff alleges that all of the Defendant(s) named herein specifically and
especially TELEMUNDO and NBCUNI have at all times relevant to this matter been totally
and completely aware of the “Commercial” Value of both of the Plaintiffs “Zorro” Television
Series properties.

177. Telemundo Networks viability requirements for acceptance of all new
productions that have been submitted for Acquisition; is (1) to establish that the Production
company is actually in position to “produce” the Project prior to funding (Greenlight) and;

(2) that the Project is Financially viable by conducting Advertising sale projections. Which
means that TELEMUNDO would have never entertained or opened negotiations to acquire a
Television Series project without at least 95% of the series being already in Pre-Production
stages and prepared to enter “Principal photography” within 30-60 days from Greenlight
(Funding).

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 73 of 147

Page 73 of 141

178. In October of 2019, LWE, PROPAGATE and NBCUNI now fully aware that
despite Defendant(s) LWE and PROPAGATE?s malfeasance, best efforts and malicious actions
to derail the Plaintiff's “Zorro” Production by sabotaging the casting of CDF. The Plaintiff had
cast and attached Rafael Amaya as the Lead in the Plaintiff's “Zorro” Original Series and; the
Plaintiff was now again Pret-a-porter and the “Zorro-The Original series could now begin
production within 45-60 Days from Greenlight (Funding).

a. Defendants TELEMUNDO and subsequently NBCUNI were also now
aware that the Plaintiff was at 100% in October 2019 and; was now in position to enter into
Production (Principal photography on both the “Zorro/Vixen” Projects virtually immediately
and subsequently Simultaneously) The Plaintiff was now in the position sell both Series to any
U.S. or International Network of her choice.

179, Asa result of the Plaintiffs accelerated position in regard to the Preliminary
production Aspects. Defendant(s) NBCUNI and TELEMUNDO were moved to act quickly on
their goals and agenda of neutralizing the Plaintiff's and her “Zorro” Series and; as such the
Defendants LWE, PROPAGATE and Co-conspirators NBCUNI, TELEMUNDO and
VIACOMCBS conspired to “join” forces to implement their conspiracy and; utilized
everything in their (collective) powers to Neutralize the Plaintiff by creating the Stratagem to
willfully infringe, willfully misappropriate, defraud, derail and: prevent the Plaintiff from
entering into Production on her “Zorro” Project and; most importantly to prevent the Plaintiff
from Selling her “Zorro/Vixen” Series to any NCBUNI Competitor Networks

a, NBCUNI then continued the “Willful Infringement” of the Plaintiff's
Properties by subsequently providing co-conspirators VIACOMCBS “unauthorized access” to
the Plaintiff's Finished “Zorro/Vixen” Original Series Scripts to assist with establishing “Cost
Projections” and quantifying VIACOMCBS’ financial and production commitment to
PROPAGATE and NBCUNI plan to manufacture their “Competitor” Female Zorro Series.

180. Defendants VIACOMCBS as eager accomplices and accessories after the fact
willfully and willingly “aided and abetted” their Co-conspirators NBCUNI, PROPAGATE
Et al., and LWE Et al., with their acts of Copyright Infringement by positioning themselves
as the “Face” of the Series Production dynamic “aiding” NBCUNI and PROPAGATE in
promoting their “false narrative” that the NBCUNI and PROPAGATE “Z-Series” was being
produced independently by VIACOMCBS Studios.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 US. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 74 of 147

Page 74 of 141

a. Defendants VIACOMCBS “Job” in the infringement was to deflect the
Plaintiff away from NBCUNI and to “cover up” Defendant’s NBCUNI and PROPAGATE
malicious and willful acts of (1) Willfully Infringing on the Plaintiffs Properties; (2)
Defrauding the Plaintiff of her properties and; (3) Derailing the Plaintiff's production of
“Zorro/Vixen-The Original Series.

b. Defendants NBCUNI and VIACOMCBS were cognizant that their acts
would force the Plaintiff into initiating a Lawsuit in order to prevent the Defendants continual
acts of Willful Infringement and; the Defendants Plans to fabricate and distribute NBCUNI Et
al., “Bootleg” production of the Plaintiffs “Vixen” Property.

181. The Defendant(s) NBCUNI Et al., and VIACOMCBS Et al. confident that their
“Financial Assets” would allow them the luxury of Affording the cost of the litigation and;
coupled with NBCUNI Et al., goals and agenda being solely to “Profit” (collectively) from
their malefaction and infringement of the Plaintiff's properties. Decidedly chose to abscond
with and arrogate the Plaintiffs properties to themselves and; then boasted about their acts by
informing the Media and the Public, that as Financiers and Partners, the Defendants intended
working “in concert” to willfully misappropriate and defraud the Plaintiff by “bootlegging”
the Plaintiff’s “Zorro” Properties without compensating and or crediting the Plaintiff in any
Way, Shape or Form.

182. At all times relevant to this matter, all of the Defendant(s) named herein, had
knowledge, were cognizant and; were indeed fully aware that the Plaintiff's (ZORRO and
VIXEN) Projects were “Part and Parcel”, completely connected and; in essence the same
property and concept with the differential being Gender.

183. Defendant(s) NBCUNI, PROPAGATE and LWE’s plan in essence was to
sunder the Two (2) Properties. “Crippling” the Zorro (Male) property by extricating 50% of the
value of the Plaintiff's Properties through “Pilfering” the Vixen (Female) Property.

184. TELEMUNDO and NBCUNI’s acts of Willful Infringement were deliberate,
calculated, strategic, and willfully intended to (1) neutralize the Plaintiff, by impeding,
diminishing and damaging the “Value” of the Plaintiff's properties and; (2) obliterate the
plaintiff's ability to “Sell” her “Zorro” properties to Competitor Networks by promoting the
“Lie” that PROPAGATE and NBCUNI were the creators of the Female Zorro project, and; (3)

purposely create what can honestly be classified as a “Designer Legal Issue”.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 75 of 147

Page 75 of 141

185. A “Legal Issue” which the Defendant(s), their General Counsels, Executives
and Officers planned, assumed, and hoped would lock the Plaintiff in a lengthy legal battle
that ultimately could take years to litigate and; that would most certainly cause the delay of the
Plaintiff's “Zorro/Vixen” production long enough for the Defendant(s) Et al., to manufacture,
push out and generate Millions of dollars in Advertising and Resale (licensing) revenue from
the Broadcast of their infringed and “half-baked” “bootlegged” version of the Plaintiff's
“Zorro” Properties. (Jenni Rivera Enterprises, LLC v. Latin World Entertainment Holdings,
Inc. [2016])

186. The Defendant(s) Et al., collective press release statements to the U.S. Media
substantiates the Plaintiff's assertion that TELEMUNDO did in fact “aid” their Co-conspirators
NBCUNT acts of “Willful infringement” of the Plaintiff’s properties by(1) deceiving the
Plaintiff regarding TELEMUNDO’s True Interest and Intent in regards to the Plaintiff's
Properties and; (2) by providing their co-conspirators “unauthorized access” to the Plaintiff's
finished “Zorro” Scripts and Show bible for (3) the purpose of “aiding” Defendants LWE,
PROPAGATE and Alfredo Barrios Jr. with assimilating the Plaintiff's copyright material in
order to fast track Defendant(s) LWE and PROPAGATE Character development, Scripts,
and Production timeline.

187. At the time of the PROPAGATE/NBCUNI/VIACOMCRBS “joint” Press Release
announcement in November 2019, defendant(s) NBCUNI, PROPAGATE and LWE’s “Female

Zorro” project was essentially a “Phantom Series” project and:

a. Did not have a Script

b. Did not have any Crew.

c. Did not have any Actors or Talent Attached
d. Was not in Production on any level.

188. At the time of the PROPAGATE/NBCUNI/VIACOMCBS “joint” Press Release
announcement in November 2019, the Plaintiffs “Zorro/Vixen” Project had been in production
stages for approximately 18 Months prior to the LWE and TELEMUNDO Submissions dates
and; that with Rafael Amaya attached as the Lead, the Plaintiff's “Zorro/Vixen” Project would
now be fully Cast and; prepared to go into Principal Photography within 8-10 Weeks from
Greenlight (Funded) and;

a. Had 100% of the Talent Attached

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 76 of 147

Page 76 of 141

b. Entire Season One completely scripted (12 Episodes)
c. Production Team and Crew Attached

d. Post and editing attached

e. Product Integration and product placement in play

189. Defendant(s) NBCUNI Et al., malicious intent in publishing and promoting
their “fraudulent” statements in the U.S. and International Media was calculated and purposely
designed to prevent the Plaintiff from being able to continue negotiations with competitor
Networks and Financiers.

190. Defendants NBCUNI and VIACOMCBS were fully cognizant that by purposely
disseminating the “Bald faced Lie” that the “Zorro” Properties were already in production and;
that the content belonged to the Defendant(s) NBCUNI and PROPAGATE. “No” Competitor
Network would option a project that appeared to be already in Production at NBCUNI and
VIACOMCBS. Effectively and immediately leveling a Loss of Opportunity (Tort) against the
Plaintiff and demonstrating the “Willfulness” of the Defendants Acts.

XI
FOURTH CLAIM OF RELIEF
BREACH OF CONTRACT
(NON-DISCLOSURE/NON-COMPETITION)

1619. A contract is either express or implied; 1620. An express contract is one, the terms of
which are stated in words; 1621. An implied contract is one, the existence and terms of which
are manifested by conduct; 1622. All contracts may be oral, except such as are specially
required by statute to be in Writing; 1623. Where a contract, which is required by law to be in
writing, is prevented from being put into writing by the fraud of a party thereto, any other
party who is by such fraud led to believe that it is in writing, and acts upon such belief to his
prejudice, may enforce it against the fraudulent party.

Names of Defendants:
LATIN WORLD ENTERTAINMENT, LUIS BALAGUER,
SOFIA VERGARA, PROPAGATE CONTENT, BEN SILVERMAN, HOWARDOWENS,

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § S01), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

2k

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 77 of 147

Page 77 of 141

NBCUNIVERSAL MEDIA LLC- TELEMUNDO LLC, COMCAST Inc., VIACOMCBS
Inc. NATIONAL AMUSEMENTS Inc., ANA SALAS SIEGEL, KIMBERELY HARRIS,
TANIA HOFF, CHRISTA D’ALIMONTE, LAURA FRANCO, MICHAEL VARGAS,
ALFREDO BARRIOS Jr, and DOES 1-25

LATIN WORLD ENTERTAINMENT and PROPAGATE
AUGUST 2018-PRESENT

191. In August of 2018, the Defendant(s) Latin World Entertainment Et al., signed
and executed a Non-Disclosure and Non-Competition and Letter of Intent Contract with the
Plaintiff for exclusive access to the Plaintiff's “Zorro/Vixen” Properties and proprietary content
for the Sole purpose of casting Cristian de la Fuentes in the “Zorro” Original Series.

a. All of the Plaintiffs communications. submissions and negotiations with
LWE Et al., were conducted through a legally appropriate process and; in a manner
consistent with the Laws of the United States, well-established customs and practices of the
Entertainment industry and; under the bilateral expectation and; the mutually understood
condition that Defendant(s) LWE were not to disclose, use or exploit the Plaintiff's properties.
As a result, the Plaintiff granted LWE access to the Plaintiffs “Zorro/Vixen” properties for the
Sole purpose of casting CDF as the Lead character “Alejandro De la Vega” in “Zorro/Vixen”-
The Original Television Series.

b. Unbeknownst to the Plaintiff at the time of First contact (August 2018),
LWE were fully engaged in a Lawsuit for inducing a “Breach of Contract” and “Unfair
Competition: for “Enticing” Peter Salgado (Jenni Rivera’s Former Business Manager) to violate
the Terms of a Non-Disclosure agreement between Rivera Enterprises LLC and Peter Salgado.
JRE alleged that Salgado provided pertinent and protected details of Jenni Rivera’s Life to
Defendants LWE, for their use to create a “Competitor” Autobiographical Jenni Rivera
Television Project for Distribution on UNIVISION Networks.

c. In this case LWE willfully manufactured, marketed and Sold a “Carbon
Copy” version of JRE’s Autobiographical Jenni Rivera Television Series to UNIVISION
which was meant to be “True” Competitor product, wholly intended to “Unfairly Compete”
with and “Knock” JRE’s and TELEMUNDO Networks’ own production of “The Jenni Rivera

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S, CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 78 of 147

Page 78 of 141

Story” out of the Box. Information that Defendants LWE did not disclose to the Plaintiff in
August 2018(Jenni Rivera's Family Accuses Ex-Manager of Spilling Secrets - Variety)

192. Defendant Vergara has in direct violation of the Non-Disclosure and Non-
Competition agreement that had been executed between the Plaintiff and LWE Et Al., in
August 2018; made statements “on the record” to multiple U.S. and International Press
Agencies that (1) Defendant(s) Vergara and Balaguer willfully “Breached their Contract”
with the Plaintiff and;(2) has made claims that she is the Creator of the Plaintiffs “Vixen”
properties and;(3) that she is the Individual who provided Defendant Silverman with the
Female Zorro storyline and; (4) that Defendant Vergara purposely and intentionally disclosed
and provided Co-conspirator Defendant Silverman (PROPAGATE) “unauthorized access”
to the Plaintiffs protected “Zorro/Vixen” properties in an effort to “aid” and ‘abet” Defendant
Silverman’s “Trafficking” the Plaintiffs properties to NBCUNI for Millions of Dollars

a. Statements and admissions that Defendant Vergara did make of her
own volition and; that Defendant Vergara knew to be false at the time that she made them.

193. Defendant(s) LWE Et al., and their co-conspirators PROPAGATE continued
the Breach of Contract and Breach of Confidence by willfully providing the Defendant(s)
NBCUNI and VIACOMCBS “unauthorized access” to the Plaintiff's protected properties.

194. Defendant(s) Vergara and Silverman capitalized on their “deep connections”
and relationships with Defendant(s) NBCUNI to preemptively circumvent and subvert the
Plaintiff with NBCUNI,

a. PROPAGATE’s “Job” was “trafficking” the Plaintiff's valuable
“Zorro” properties to NBCUNI under the “false designation” (15 U.S. Code § 1125) that
the “Zorro” Properties were created and owned by Defendant(s) LWE and PROPAGATE.

b. Defendants TELEMUNDO, NBCUNI and VIACOMCBS “aided” and
abetted” PROPAGATE and LWE acts of Larceny through financially supporting LWE and
PROPAGATE acts of “Robbing” the Plaintiff of her Properties and;

c. NBCUNI and VIACOMCBS “jointly” financed the manufacturing of
LWE and PROPAGATE “Competitor” Television Series Product which, all of the Defendants
named herein had knowledge had been infringed and misappropriated by the Defendants LWE
as part of the Defendant’s egregious Breaches and that was wholly derived from the Plaintiff's
properties.

CONSPIRACY 10 COMME COPYRIGHT INFRINGEMENT COPYRIGHT INFRINGEMENT(I7 Us CODE § 501), WILLFUL INFRINGEMENT

(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 79 of 147

Page 79 of 141

195. Defendant Silverman and Owens are individuals who have deep connections to
Defendants NBCUNI, VIACOMCBS and LWE. Ben Silverman is a former Executive of
NBCUNI, and Executive Howard Owens is a Former executive of VIACOMCBS Et al. NBC

a. Defendant Vergara has publicly stated that Defendant Silverman and
Defendant Vergara are Production Partner and; her relationship with Defendant Silverman and
PROPAGATE has existed for many years.

b. Defendant Barrios Jr. is an Employee of VIACOMCBS

196. The Defendant(s) NBCUNI, PROPAGATE and LWE’s plan “was” simple:
LWE and PROPAGATE would employ Defendant(s) Vergara, Silverman and Owens
pre-existing relationships with NBCUNI and VIACOMCBS to “Cover up the Breaches” and;
perpetrate the “Lie” that Silverman and Owens had taken the “Zorro” project to VIACOMCBS
and; that somehow with a “Deus Ex Machina” the Properties found their way back to NBCUNI.

a. Defendant(s) Silverman and Owens “falsely designated” and arrogated
the Plaintiff's Properties to themselves to ensure that the majority of the Money would be
allocated and dispersed directly to PROPAGATE and then PROPAGATE would funnel
the remainder of the Money to LWE.

197. The Defendant(s)”Lie” was an affront to the reality of what the Plaintiff had to
endure from the “willful interference” of LWE and NBCUNI and; is a testament to the lengths
that NBCUNI, LWE and PROPAGATE would go, to use and exploit the Plaintiffs “Zorro”
Properties and Content to secure and obtain Millions of Dollars (USD) and; to cover the
Defendant(s) Breaches with NBCUNI and VIACOMCBS “joining” as Partners to “legally
shield” and Finance the infringement.

a. NBCUNI’s “Job” was to “financially support” LWE and PROPAGATE
in their illicit acts and; to promote the “Lie” that the Plaintiff's “Zorro” Properties were
Defendant(s) NBCUNI and PROPAGATE properties neutralizing the Plaintiff with other
Networks.

b. VIACOMCBS’ job was to financially support, Legally Shield and deflect
Plaintiff by disseminating the “Lie” that the Plaintiff's “Zorro” Properties were being Produced
by VIACOMCBS and PROPAGATE as an “Independent” Production at an “Independent”
Studio (VIACOMCBS) with NBCUNI and LWE hiding in the Shadows and counting their eggs

on the Monies to be derived from the exploitation of Plaintiff's Properties.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 80 of 147

Page 80 of 141

c. Properties and Content that Defendant(s) NBCUNI and VIACOMCBS
had knowledge had been “stolen” from the Plaintiff by co-conspirators LWE and
PROPAGATE.

198. The Plaintiff did perform all of the Conditions, Covenants, Requirements and
Promises that were required on the part of the Plaintiff to be performed in accordance with
the terms and conditions of the Non-Disclosure, Non-Competition and Letter of Intent Contract
with the Defendant(s) LWE Et AL;

a. Defendant(s) LATIN WORLD Entertainment Et al., did not, and
instead LWE conspired with PROPAGATE to “Rob” the Plaintiff of her properties. Defendants
LWE never intended to honor or adhere to the Contract, and at all times mentioned herein
and fully intended to Breach the Contract with the plaintiff for “Commercial Advantage and
Private Financial Gains” and; as such the Plaintiff has suffered irreparable damages and;
will continue to suffer irreparable damages including Loss of Opportunity, potential Lost
Profits and other potential incumbrances and damages without an immediate injunction from
the court.

b. The Plaintiff’s injuries are the Direct and Proximate result of
Defendant(s) LWE, Breaches and actions as described in this complaint, and which can be

established for the Court and proven at trial.

TELEMUNDO/NBCUNIVERSAL
AUGUST 2019-PRESENT
199. In September 2019, the Plaintiff proprietary products “Zorro/Vixen” were
properly submitted to Defendant(s) TELEMUNDO Networks, through a legally appropriate
process and; in a manner consistent with the Laws of the United States, well-established
customs and practices of the Entertainment Industry and; under the Bilateral expectation and
mutually understood condition that Defendant(s) TELEMUNDO Et al., were not to disclose,
use or exploit the Plaintiff's properties without the Plaintiff's permission and; without
Compensating the Plaintiff, in the form of Payment such as (United States Legal Tender), Credit
and; any and all other considerations to be provided and; or distributed to the Plaintiff as the
“Creator of” and Legal “Owner” of the “Zorro/Vixen” Original Television Products

and Stories;

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 81 of 147

Page 81 of 141

a. In September 2019 and again in October 2019 the Defendant(s)
TELEMUNDO acknowledged the receipt of the Plaintiff's Zorro/Vixen properties

b. The Defendant(s) Telemundo Submission agreements indicate that,
the Network reserves the right to provide their Employees access to the Plaintiff's Content
for consideration purposes.

c. As of the Date of this Complaint NBCUNI and COMCAST have not
provided the Plaintiff any statements or documents indicating that Ben Silverman or
PROPAGATE Content are employees of NBCUniversal, COMCAST or TELEMUNDO

200. In October of 2019, the Plaintiff received a phone call from an Individual who
identified herself as “Emily” and an employee of TELEMUNDO Networks. (Exhibit #A1).
“Emily” informed the Plaintiff that she was contacting the Plaintiff regarding her “Zorro/
Vixen” -The Original Series submissions that had been received by TELEMUNDO Legal
Affairs, Submissions and Development Departments.

a. Emily informed the Plaintiff that TELEMUNDO Networks had found
both of the Plaintiff's “Zorro and Vixen” Concepts and Materials intriguing and that at this
juncture in the submissions and acquisitions process, TELEMUNDO Networks intended on
providing NBCUNI access to Plaintiff's “Zorro/Vixen” Properties, for the purpose of providing
NBCUNI the opportunity to Acquire and Jointly produce the English version of the Plaintiff's
“Zorro/Vixen” content with TELEMUNDO for distribution on the NBC and NBC Affiliated
Networks.

201. The Plaintiff alleges that at all times relevant and beginning in May 2019,
Defendant(s) TELEMUNDO had been aware that their sibling Defendants NBCUNI had been
seeking a way to “Gain access” to the Plaintiff’s finished “Zorro/Vixen” properties and; that
in (2018) when PROPAGATE originally submitted the Plaintiffs properties to NBCUNI that,
Defendant(s) PROPAGATE and LWE did inform NBCUNI that the properties were infringed
and; that at it was at this time that COMCAST, NBCUNI and TELEMUNDO Executives
Officers and General Counsels conducted their Risk Assessment Scenario to estimate and
gauge the costs that would be associated with potential litigation against the Defendant(s)
COMCAST, NBCUniversal and Telemundo for (1) Willful Copyright Infringement Et al.

a. The Plaintiff Alleges that COMCAST, NBCUNI and TELEMUNDO

Executives Officers and General Counsels conducted the same Risk Assessment Scenario in

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341} THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 82 of 147

Page 82 of 141

May 2019 when TELEMUNDO First became aware that the Plaintiff was considering
submitting the “Zorro” Properties to the Defendants and; again COMCAST, NBCUNI and
TELEMUNDO Executives Officers and General Counsels conducted the same Risk Assessment
Scenario in September 2019 once TELEMUNDO was” “In Possession” of the Plaintiff s
properties. The Goal being to determine the Risk of being sued versus the potential Financial
gains and Revenue that would be derived and associated with being “In Possession” of and
Financially exploiting the Plaintiff's Original (Novel) Television Properties;

202. Defendant(s) TELEMUNDO and NBCUNI Breached the Contract with the
Plaintiff by (1) Breaching the Confidence of the Telemundo/NBCUNI Submissions agreement
by providing NBCUNI, PROPAGATE, LWE and VIACOMCBS “unauthorized access” to the
Plaintiff's finished “Zorro/Vixen” Properties for the purpose of Willfully Infringing the
Plaintiff Properties and committing Theft by Deception and Theft by Conversion.

a. Properties that NBCUNI were more than confident would ultimately
become Multi-Million Dollar Properties for COMCAST, NBCUNI and TELEMUNDO
Networks and subsequently VIACOMCBS, LWE and PROPAGATE;

b. NBCUNI chose the Latter and in Late 2019, decided to continue the
Breaches by Willfully Infringing on the Plaintiffs “Zorro” Properties with co-conspirators
LWE and PROPAGATE and; by providing “unauthorized access” to VIACOMCBS to “aid”
NBCUNI Et al in their acts of Infringement.

203. On November 5th, 2019, Defendant(s) NBCUNI Et al., LWE, PROPAGATE
and VIACOMCBS first revealed their Breaches and acts of Infringement, when Defendant(s)
NBCUNI Et al., PROPAGATE and VIACOMCBS intentionally published a “Joint” and
“Official” Press Release statement in the U.S. and International Media approximately (4) Weeks
after the Telemundo Networks informed the Plaintiff that TELEMUNDO had intended on
providing Defendants NBCUNI access to the Plaintiff's “Zorro/Vixen” properties;

a. The Press Release indicated that NBCUNI had partnered with their Co-
Defendant(s) PROPAGATE and VIACOMCBS to manufacture a “Competitor” version of the
Plaintiff's infringed “Vixen-The Original Series” property and; were attempting to “pass it off”
as their own by renaming and repackaging the Plaintiff's properties as project “Z”-The Series.

204. Defendant(s) TELEMUNDO and NBCUNI Et al., again Breached the Contract

with the Plaintiff by providing “unauthorized access” of the Plaintiff's properties to countless

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 83 of 147

Page 83 of 141

numbers of Doe individuals, Co-conspirators, and Co-Defendant(s) and; by distributing
“unauthorized copies” of the Plaintiffs finished “Zorro/Vixen” Scripts and properties, to their
Co-Conspirators LWE and PROPAGATE, in a direct effort to aid LWE and PROPAGATE Et
al., with their scheme to Infringe on and arrogate the Plaintiff's properties to themselves for
“Financial and commercial gains”.

205. Defendant(s) NBCUNI, VIACOMCBS and PROPAGATE Et al., intentionally
omitting their co-conspirators LWE?’ identity out of their initial Press Release Statement is
evidence of NBCUNI and LWE Culpability and; is evidence that Defendant(s) NBCUNI
Et al., and PROPAGATE Et al., were cognizant that Defendants LWE and PROPAGATE had
Breached the Contract with the Plaintiff and were Willfully Infringing and “Trafficking” the
Plaintiff's properties and; that Plaintiff would be able to immediately connect LWE to the
Breach of Contract and Breach of Confidence by presenting the NDA/NCA Document that had
been executed between the Plaintiff and LWE in August 2018.

a. The NBCUNI and subsequently COMCAST Et al., would be directly
connected to LWE Et al., and PROPAGATE?’ blatant Theft and misappropriation of the
Plaintiffs Properties. Establishing that NBCUNI and VIACOMCBS Et al., were at all times
relevant to this matter True Co-Conspirator(s) to LWE and PROPAGATE acts and; had
willingly and knowingly financed the infringement of the Plaintiff's “Zorro” Properties.

206. The Plaintiff performed all of the Conditions, Covenants, Requirements and
Promises that were required on the part of the Plaintiff to be performed in accordance with the
terms and conditions of the Submission contract with the Defendant(s) TELEMUNDO Et al.

207. Defendant(s) TELEMUNDO and NBCUNI moreover did not, and instead the
Defendants TELEMUNDO and NBCUNI Et al., conspired to use the Submission contract the
same way an assailant would use a Gun, to rob their victim: The Plaintiff of her “valuable
property” The “Zorro/Vixen” Properties;

a. Defendants TELEMUNDO and NBCUNI never intended to honor or
adhere to the Process or the contract, and as such, any contract binding the Plaintiff to
TELEMUNDO should be deemed null and voided by the Defendants own acts of Conspiracy
and Willful Infringement in and of themselves. The Plaintiff has suffered irreparable damages
including Loss of Opportunity, potential Lost Profits and; other potential incumbrances
and damages that are a Direct and Proximate result of Defendant(s) LWE, NBCUNI,

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S, CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 84 of 147

Page 84 of 141

PROPAGATE and VIACOMCBS Breaches and actions as described in this complaint. As
such, the Plaintiff will continue to suffer irreparable damages without an injunction from the
Court. The extent of the Plaintiff injuries shall be established for the Court and to be proven at
trial.
b. Defendants LWE conspired with PROPAGATE and their counterparts

at NBCUNI and VIACOMCBS to Breach the Contract with the Plaintiff by distributing to
each other as co-conspirators the Plaintiff's “legally” protected Copyright and original content
and; all of the Defendants named herein worked “in concert” to Defraud, the Plaintiff by
pilfering, repackaging, and marketing the Plaintiff's original and proprietary properties “Vixen”
as the Defendant's project “Z”, without the Plaintiffs authorization or permission and; without
compensating the Plaintiff in the form of Payments (United States Legal Tender), credit and or
other considerations owed and legally required to the Plaintiff.

208. The Defendant(s) Breaches and conduct is telling, and the Defendants’ entire
effort, activities and actions were malicious, offensive, solely intended to perpetrate injurie on
to the Plaintiff and to Defraud of her properties and; to deny the Plaintiff rightful Compensation
for her time, works, products, and personally created properties.

209. The Defendant(s) Et Al., actions are ongoing in regard to the Breach of Contract
and unless the Defendant(s) Et al., are enjoined by this court, the Defendant(s) will undoubtedly
continue to disclose, use, and exploit, purloin and plagiarize the Plaintiffs content and
Materials without the Plaintiff's permission and; without providing any compensation or credit
to the Plaintiff.

210. The Plaintiff is therefore entitled to a permanent injunction restraining All of the
Defendant(s) named herein, their Officers, Executives, Attorneys, Agents, Employees, Third
Parties and; any and all persons acting “in concert’ with the Defendant(s), from engaging in any
further acts of violating the Plaintiff's Civil, Constitutional and Legally protected rights.

211. Defendant(s) Et al., fully expected to reap in the exponential profits from their
illicit acts, Breaches and Infringement(s) and consequently the Plaintiff is therefore entitled to
Monetary, Compensatory and Punitive damages.

XII
FIFTH CLAIM FOR RELIEF
BREACH OF CONFIDENCE

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL-COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 85 of 147

Page 85 of 141

Names of Defendants:

LATIN WORLD ENTERTAINMENT, LUIS BALAGUER, SOFIA VERGARA,
PROPAGATE CONTENT, BEN SILVERMAN, HOWARD OWENS, NBCUNIVERSAL
MEDIA LLC- TELEMUNDO LLC, COMCAST Inc., VIACOMCBS Ine., NATIONAL
AMUSEMENTS Inc., ANA SALAS SIEGEL, KIMBERELY HARRIS, TANIA HOFF,
CHRISTA D’ALIMONTE, LAURA FRANCO, MICHAEL VARGAS,
ALFREDO BARRIOS Jr, and DOES 1-25

LATIN WORLD ENTERTAINMENT AND PROPAGATE

212, Upon information and belief and; based on the conduct and behavior of
the Defendant(s) LWE Et al. The Plaintiff alleges that LWE Et al., willfully Breached the
(actual, inherent and bilateral) Confidences of their agreement with the Plaintiff by providing
co-conspirators PROPAGATE “unauthorized access” to the Plaintiff's properties(The Zorro
/Vixen” Storybook, Scripts and Character Breakdowns) and therefore willfully and willingly
violated the Rights of the Plaintiff.

213. The “Zorro/Vixen” concepts, ideas, storyline, characters(breakdown) and
property (Props) brochures are Novel, wholly Original, Confidential, Proprietary and One
of a Kind. Defendant(s) LWE have acknowledged through documents, emails and phone calls
that LWE did in fact receive the Plaintiffs “Zorro/Vixen” Original series’ Scripts, Treatments
and properties in August 2018. Defendant(s) LWE Et al., (Employees and Agents) were
provided access to “Zorro”-The Original Series and “Vixen”-The Original Series Proprietary
content and materials (1) “In the strictest of confidences”; (2) through proper procedure; (3)
in “Good Faith” and; (4) for the sole objective, intent and purpose of casting CDF as the Lead
the Plaintiff's production of “Zorro”-The Original Series in August 2018.

214. The Plaintiff asserts that all of the communications between the Plaintiff and;
all of the Individuals, Agents and Representatives who were authorized to communicate with
the Plaintiff on behalf of LATIN WORLD ENTERTAINMENT were done “in confidence”
and with the bilateral understanding that all of the confidences regarding the Plaintiff's
content, materials and properties would be observed, honored, and maintained by the
Defendants LWE Et al.

215. Instead of keeping those confidences, Defendant(s) LWE Et al., did in fact,

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 86 of 147

Page 86 of 141

intentionally and willfully Breach the Confidence and Breached the Contract by purposely
distributing the Plaintiffs proprietary content to Co-Defendant(s) and Co-conspirators:
PROPAGATE, NBCUNI and VIACOMCBS (Executives, Agents, and Doe individuals in
defendants companies) without (1) the Plaintiffs consent, permission or authorization and;
(2) for the goal of “Trafficking” the Plaintiff's Properties to NBCUNI and VIACOMCBS for
Millions of Dollars(USD).

a, LWE’s Breaches were committed as part of the defendant’s coordinated
effort and direct objective to (1) disenfranchise the Plaintiff from her personally created and
legally owned and legally registered properties; (2) to effectively eliminate the Plaintiff as the
Defendant(s) only competitor; (3) to neutralize the Plaintiff's ability to sell her “properties”
to a Competitor Network and; (4) to allow LWE to “Profiteer” from “Trafficking” the Plaintiff's
“Zorro” properties to NBCUNI for Millions of Dollars USD.

216. Defendant(s) LWE and PROPAGATE continued the Breach of Confidence
by openly discussing and providing protected details of the Plaintiff's “Zorro/Vixen” Stories
and Properties to countless individuals and; have made statements to the U.S. and International
Media and the Public corroborating the Plaintiff's claims of Breach of Confidence and

Copyright Infringement Et al.

TELEMUNDO NETWORKS/NBCUNIVERSAL/COMCAST
217. The Plaintiff asserts that all communications between herself and all of the

Individuals, Agents and Representatives who were authorized to communicate with the Plaintiff
on behalf of Telemundo Network Legal Affairs and Development Departments were done “in
confidence” and; with the bilateral understanding that any necessary communication between
Telemundo, NBCUNI and the Plaintiff regarding the “Zorro” Properties was, that all of the
confidences regarding the Plaintiff's content, materials and properties would be observed,
honored, and maintained by TELEMUNDO and NBCUNI.

a. The “Zorro/Vixen” concepts, ideas, storyline, characters, and property
(PROPS) brochure is (Novel) wholly original, confidential, proprietary and One of a Kind.
The Plaintiff did provide the Employees and Agents of Defendant(s) TELEMUNDO Network
access to the Plaintiff's Proprietary content and materials “Zorro”-The Original Series and

“Vixen”-The Original Series for the sole objective, intent, and purpose of providing

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 87 of 147

Page 87 of 141

TELEMUNDO Networks First Rights at the Purchase and; or Distribution of the Plaintiff's
collective “Zorro” Series’ Original Television Products.

218. The Defendant(s) TELEMUNDO have acknowledged through documents,
emails and phone calls that TELEMUNDO did in fact receive the Plaintiff's “Zorro/Vixen”
Original series’ Scripts, Treatments and properties, which the Plaintiff had submitted to
TELEMUNDO through proper procedure; in “Good Faith” and “In the Strictest of
Confidences” in August and September 2019

219. Instead of keeping those confidences, Defendant(s) TELEMUNDO and
NBCUNIEt al., did in fact, intentionally and willfully Breach those Confidences and; willfully
distributed the Plaintiff's proprietary content to each other, their Co-Defendant(s), Co-
conspirators, Officers Executives, Agents, and Doe individuals in each of the Defendant’s
companies without the Plaintiff’s consent, permission or authorization.

a. Defendant NBCUNI Et al., committed their Breaches as part of their
coordinated effort and direct objective to (1) disenfranchise the Plaintiff from her personally
created and legally owned and legally registered properties and; (2) to effectively eliminate
the Plaintiff as Defendant(s) TELEMUNDO and NBCUNI only competitor for the “Zorro”
Properties; (3) to neutralize the Plaintiff's ability to sell her “properties” to a Competitor
Network and; (4) to allow NBCUNI to position themselves as the “Owners” of the Plaintiff's
“Zorro” properties for the purpose of “Profiteering” from their larcenous Acts.

220. NBCUNIEt al., Breaches of Confidence including providing co-conspirators
PROPAGATE and LWE “unauthorized access” of the Plaintiff's finished “Zorro” Properties
and; “aiding and abetting” LWE, PROPAGATE and Alfredo Barrios Jr. by providing their
co-conspirators the necessary Blueprint that LWE, PROPAGATE and Alfredo Barrios Jr.
required to infringe on and fast-track their script by poaching and plagiarizing the Plaintiffs
properties and Materials.

a. The Defendants designed their stratagem to conceal the truth and to
prevent the Plaintiff from fully comprehending the extent of the Defendant(s) Et al., Conspiracy
and Racketeering acts in regard to the infringement and misappropriation of the Plaintiff's
properties.

221. VIACOMCBS was an integral part of Defendant(s) LWE, PROPAGATE and
NBCUNI conspiracy which was devised and constructed for NBCUNI and VIACOMCBS to

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S, CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 88 of 147

Page 88 of 141

“cover up” defendant’s LWE Breaches of Confidence and Breaches of Contract by omitting
Defendants LWE out of Defendants NBCUNI, PROPAGATE and VIACOMCBS “Joint
Official” Press Release. Defendants NBCUNI, PROPAGATE and VIACOMCBS were
confident that without the Plaintiff being able to determine and establish the exact trail of
the Breaches, Access and Infringement, the Plaintiff would be left spinning her wheels during
any Civil Action.
222. Defendant(s) TELEMUNDO and NBCUNTI’s entire objective in Breaching

the Confidence with the Plaintiff was (1) to seize on and; (2) to take control of the Plaintiff's
commercially valuable “Zorro/Vixen” Properties;

a. Defendant(s) TELEMUNDO and NBCUNI had at all times relevant
to this matter, fully intended to Defraud the Plaintiff of her Properties by (1) Infringing on;
and; (2) “Falsely designating the Origin” of the Properties to themselves. Defendant(s)
NBCUNI and TELEMUNDO continued the Breaches and Infringement by (1) financially
exploiting the Plaintiffs properties and; (2) purposely denying the Plaintiff Credit and
Compensation for the “Zorro/Vixen” Properties and Original Series Materials.

b. The Defendant(s) Et al., in their haste to “Rob” the Plaintiff of her
“properties” and eliminate the Plaintiff as their only Competitor did inadvertently expose
themselves as culprits in the Breach of Confidence and by citing and publishing excerpts of the
Plaintiff's protected and proprietary storyline elements in the Defendant(s) “Joint” Official
Press Release statement. Elements that would only have been known to and; by individuals who

had gained “unauthorized access” to the Plaintiffs proprietary content (Exhibit #5).

XI
SIXTH CLAIM FOR RELIEF
FRAUD
Names of Defendants:

SOFIA VERGARA, LUIS BALAGUER, LATIN WORLD ENTERTAIN MENT,
PROPAGATE CONTENT, BEN SILVERMAN, HOWARD OWENS,
NBCUNIVERSAL MEDIA LLC- TELEMUNDO LLC, COMCAST Inc., VIACOMCBS Inc.,
NATIONAL AMUSEMENTS Inc., ANA SALAS SIEGEL, KIMBERELY HARRIS, TANIA
HOFF, CHRISTA D’ALIMONTE, LAURA FRANCO, MICHAEL VARGAS, ALFREDO

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S, CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 89 of 147

Page 89 of 141

BARRIOS Jr, and DOES 1-25
LATIN WORLD ENTERTAINMENT Et AL

223. On information and belief, the Plaintiff alleges that at all times relevant to this
matter it has been the “True” Intent of LWE Et al. to Defraud the Plaintiff of her “Zorro/Vixen”
Content and Properties

224. LWEEtal., were confident that by “feigning interest” in assisting the Plaintiff
with casting CDF as the Lead actor in the “Zorro” Original Series. That the Plaintiff would
would grant LWE Et al., exclusive access to the Plaintiff's “Zorro/Vixen” Properties and; the
Plaintiff did.

225. LWEEtal., then enlisted PROPAGATE and ERIS’ to “aid” LWE with
Defrauding the Plaintiff of her properties and sabotaging the Plaintiff's Production;

a. PROPAGATE’s “Job” was (1) Defraud the Plaintiff by disseminating the
“Lie” that PROPAGATE were the Owners of the “Zorro” Properties by; (2) Subverting and
Circumventing the Plaintiff by “tafficking” the “Zorro” properties to NBCUNI under the
“False Designation of Origin” that PROPAGATE was the Creators of the “Female Zorro”
Project.

b. Defendant(s) LWE Et al., and PROPAGATE Et al., acts of
misappropriating, repackaging, remarketing, and regurgitating the Plaintiff's “Zorro/Vixen”
properties was solely intended for Defendant(s) LWE Et al., and PROPAGATE Et al.,
collectively to obtain Millions of Dollars (USD) and; a “Legal Shield” from Co-conspirators
NBCUNI and VIACOMCBS and to profiteer from the Defendant(s) Et al., acts to Defraud the
Plaintiff and; from the expected financial windfall from the successes of the Plaintiffs collected
ZORRO Properties.

TELEMUNDO, NBCUNI, VIACOMCBS

226. On information and belief, the Plaintiff alleges that at all times relevant to this
matter, it has been the sole intent of the Defendant(s) NBCUNI and TELEMUNDO Networks,
to Defraud the Plaintiff from her Properties and: to “profiteer” from NBCUNI Et al., acts of
Defrauding the Plaintiff of her “Zorro/ Vixen” Content and Properties.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S, CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 90 of 147

Page 90 of 141

227. Beginning in May 2019 and at all times relevant to this matter Defendant(s)
NBCUNI had knowledge that that the Plaintiff had submitted her “Zorro/Vixen” properties to
NBCUNI/COMCAST Affiliate Networks TELEMUNDO for only Two (2) Reasons: (1) For
Acquisitions and; (2) to establish a Production and or Distribution Deal with Defendants
TELEMUNDO for the collective “Zorro” Properties.

228. Beginning in May 2019 Defendants NBCUNI had knowledge and was now

aware that TELEMUNDO was in position to “gain access” to the Plaintiff's Finished “Zorro
/Vixen” Properties (Scripts and Character breakdown). As part of TELEMUNDO and NBCUNI
acts of Defrauding and disenfranchising the Plaintiff from her properties. Defendant(s)
TELEMUNDO willfully deceived the “Plaintiff” into believing that TELEMUNDO was
interested in establishing a “Legitimate” business deal with the Plaintiff and; (2)intended to
grant NBCUNI “Access” to the Plaintiff's Zorro Properties for Consideration for Acquisitions.

a. TELEMUNDO willfully deceived the Plaintiff into believing that
NBCUNI,TELEMUNDO and the Plaintiff had entered into a preliminary Acquisition
agreement for the Plaintiff's “Zorro and Vixen” Original Series’ products and; that
TELEMUNDO was waiting to hear from NBCUNI regarding “Joint” acquisitions of the
Plaintiff's Properties prior to finalizing the Acquisition Process.

229. TELEMUNDO’s “Job” was simple: (1) deceive the Plaintiff into granting
Telemundo access to the “Zorro” properties by “feigning interest” in establishing a legitimate
business deal with the Plaintiff for the Acquisition and Broadcast Distribution the “Zorro/
Vixen” Television Series; (2) Defraud the Plaintiff of her Properties through employing
TELEMUNDO Submission Documents; (3) keep the Plaintiff in a Perpetual Stage of delay
regarding the Acquisitions of the Plaintiff's Properties willfully to Prevent the Plaintiff from
selling the Project to another Network; (4) Long enough for Defendants NBCUNI, LWE,
PROPAGATE, TELEMUNDO and VIACOMCBS to manufacture and Broadcast their
“Bootleg” Carbon Copy Version of the Plaintiff's “Vixen” Original Television Series.

230. Defendant(s) NBCUNT et al., were confident that their “ploy” of employing
TELEMUNDO to deceive the Plaintiff into granting TELEMUNDO and; subsequently
NBCUNI “unadulterated access” to the “Zorro” Properties by “feigning interest” in establishing
a legitimate Broadcast Distribution Deal with the Plaintiff for the “Zorro/Vixen” Properties
would work and; it did. As a direct result of TELEMUNDO’s deception TELEMUNDO Legal

FOSTER V, LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 91 of 147

Page 91 of 141

Affairs and Submissions Departments Defendant(s) NBCUNI Et al., were “granted and gained
access” to the plaintiff's finished and protected “Zorro/Vixen” properties;

a. Once TELEMUNDO was in possession the Plaintiff's properties,
Defendants NBCUNI Et al., would continue to Defraud the Plaintiff through Theft by
Deception and Theft by Conversion

231. Defendant(s) NBCUNI Et al., agenda was multi-pronged: (1) to Defraud the
plaintiff of her properties and her “Exclusive rights” as “Creator and Owner” of the “Zorro/
Vixen” story and properties; (2) deny the Plaintiff Compensation and Credit and as the
“Creator” of the “Zorro/Vixen” Original Series and; (3) “commercially and financially”
profit from NBCUNI Et al., acts of Defrauding the Plaintiff and the financial exploitation
of the Plaintiff's Properties and; (4) “assert dominion” and “take control” of the Plaintiff's
collected “Zorro/Vixen” properties and; “maintain control” over Rafael Amaya.

232. In November 2019, Defendant(s) NBCUNI, VLACOMCBS and PROPAGATE
intentionally disseminated their Agenda to Defraud the Plaintiff to countless U.S. and
International Press Agencies by publishing a “Joint Official” “Press Release” statement in
which PROPAGATE was listed as “Producers” and NBCUNI placed themselves on Record as
the “Owners” and; principal “Financiers” of the “Zorro” Project production with VIACOMCBS
as Secondary Financiers and in position as just the “Outside Production Studio”

a. Defendant(s) Et al., decision to disseminate their “Lie” regarding
the Ownership and Origins of the “Zorro” Project (Properties) to the U.S and International
media and; more importantly, to a High-Profile Filmed Entertainment Trade Publication
(Deadline.com) was willful, intentional and executed with forethought and coordination and;
with specific intent to “aid” the Defendants with the acts to Defraud the Plaintiff.

b. Defendants NBCUNI(COMCAST) and TELEMUNDO, Illicit “Deal”
(agreement) and conspiracy with VIACOMCBS’ was (1) Defendants NBCUNI, would provide
VIACOMCBS, PROPAGATE and; subsequently LWE Millions of Dollars (USD) to
manufacture a “Competitor” product which was wholly derived from the Plaintiff's Infringed
properties and;(2) Defendants VIACOMCBS would receive Millions of Dollars from NBCUNI
Et al, to “aid” NBCUNI in deceiving and deflecting the Plaintiff, the Media and the Public by
covering-up NBCUNI and PROPAGATE’ relationship with LWE;(3) Defendants NBCUNI
and PROPAGATP’s acts to Defraud the Plaintiff of her Properties and;(4) to Blur the trail of

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

2l

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 92 of 147

Page 92 of 141

Fraud, Infringement and Money, should the Plaintiff become aware of TELEMUNDO and
NBCUNI Networks deception and; agenda to Defraud the Plaintiff of her “Zorro” Properties;

c. VIACOMCBS would “aid and abet” co-conspirators NBCUNI, LWE
and PROPAGATE acts in the “Infringement” and Misappropriation of the Plaintiff properties
by placing themselves on Record as the Co-Financiers and “Co-Producers” of PROPAGATE
“Female Zorro” Project with the intent to deceive and deflect the Plaintiff, the Entertainment
Industry and the Media by disseminating the Defendant(s) Et al., “Lie” about the Origins and
Ownership of the “Zorro” Stories, Content and Properties.

d. NCBUNI, PROPAGATE and VIACOMCBS would add insult to injury,
by naming and crediting themselves as the “Owners” of the Female Zorro Project. Statements
that All of the Defendant(s) named herein this Complaint, at all times knew to be false.

e. PROPAGATE and LWE would relinquish control of the Plaintiff's
infringed Properties, to NBCUNI and for Millions of Dollars and to be “Legally Shielded”
from the Plaintiff by NBCUNI and VIACOMCBS and; NBCUNI would own the collective
“Zorro” Properties.

233. Defendant(s) TELEMUNDO and NBCUNI deceived the Plaintiff into believing
that the Plaintiff's” Zorro” properties had been sent to NBCUNI for consideration for (1)
Acquisitions and; (2) that the Plaintiff's “Properties: were now in the “Pending approval”
stages; this was a “Lie”.

a. This “Lie” was meant to (1) prevent the plaintiff from selling her “Zorro”
Properties to a NBCUNI Competitor Network.

b. Defendant(s) TELEMUNDO and NBCUNI would continue to Defraud
the Plaintiff of her properties by (1) providing LWE and PROPAGATE Millions of dollars and
(2) “aiding and abetting” their co-conspirators by providing “unauthorized access” to the
Plaintiff's finished Scripts and Season One Story book to LWE, PROPAGATE, and Alfredo
Barrios Jr. to fast-track their “Z” script development.

234. Defendants NBCUNI et al., were confident that based on the NBC/VIACOM
Press Release lending a “false validity” to the NBCUNI Et al., “false narrative” that the Zorro
Series’ were “original” product(s) owned by NBCUNI. The U.S. Entertainment industry and
the General Public would assume that NBCUNI Et al., Press release statement was the truth,

when in fact it was not.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 93 of 147

Page 93 of 141

a. Defendant(s) NBCUNI, PROPAGATE and VIACOMCEBS Press Release
Statement made no mention of the Plaintiff in any Way, Shape or Form and; cited and revealed
storyline elements that were taken directly from the Plaintiff's “Vixen” Treatment to countless
Domestic and International Entertainment Websites in November 2019.

235. Defendant(s) NBCUNI and VIACOMCBS were confident that with NBCUNI
and VIACOMCBS’ propaganda machine functioning in full effect. Defendant(s) NBCUNI’s
“false narrative” would quickly saturate the Entertainment Industry and accomplish exactly
what NBCUNI expected it to do; (1) torpedo the Plaintiff's Production and; (2) obliterate the
Plaintiffs ability to sell her Proprietary” Zorro” properties to any other U.S. Film studios or
competitor Networks and; (3) ensure that any interest or traction that the Plaintiff's properties
had with a Competitor Networks prior to the Press Release would now be completely
annihilated.

236. Atall times relevant, all of the Defendants named herein had been previously
informed that the Plaintiff's “Zorro/Vixen” properties were currently “In Consideration” and;
were also being “shopped” to other Networks at the same time of Plaintiff’s submissions to
LWE Et al., and TELEMUNDO(NBCUNI/COMCAST). LWE in fact required the Plaintiff
to provide information regarding the Plaintiff's Network Distribution Plan as part of the
“Viability” to Qualification for casting CDF

a. In October 2019, Defendants TELEMUNDO and NBCUNI now aware
and; informed that Rafael Amaya was now attached as the Lead in the Plaintiff's “Zorro” -The
Original Series.

b. This coupled with the Defendant(s) TELEMUNDO and NBCUNI prior
knowledge that the Plaintiff was already in Pre-Production on the series and now completely
aware of the Plaintiff's progress and; now fully capable of commencing Principal Photography
in October 2019.

c. Based on the Plaintiff's Level of Production in October 2018 and 2019
and Defendant(s) NBCUNTI et al., knowledge that the Plaintiff was currently in discussions
with a “Competitor” Network for Acquisitions and Distribution on the Collective “Zorro”
Series’. It was at this precise moment that the Plaintiff became a TRUE Enemy and a Viable
Threat to NBCUNI, LWE and PROPAGATE plans for Defrauding the Plaintiff and;

d. As such Defendant(s) NBCUNI and TELEMUNDO, were moved to

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

{1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 94 of 147

Page 94 of 141

act quickly on their conspiracy and agenda to Defraud the Plaintiff of her Properties and

the Defendant’s plan to Neutralize the Plaintiff and her “Zorro” Series by Stealing, Trafficking
and collectively “Profiteering” from LWE, PROPAGATE and NBCUNT’s acts of Infringement
and the willful misappropriation of the Plaintiffs “Zorro” properties.

237. Defendant(s) TELEMUNDO and NBCUNI assumed that the Plaintiff would
wait until such time as Telemundo and NBCUNI had given her a determination on Acquiring
the collected “Zorro” Properties before she continued “Shopping” the “Zorro/Vixen” properties
to a Competitor Network. This would provide NBCUNI, LWE and PROPAGATE the time
required to Defraud the Plaintiff by Manufacturing, Distributing and Broadcasting the NBCUNI
PROPAGATE/LWE bootleg “Zorro” Series .

238. In November 2019, when the Plaintiff first informed VIACOMCBS of the intent
to Sue for Fraud and Copyright Infringement. VIACOMCBS agent Defendant Vargas “feigned”
surprise when informed of the fact that the Plaintiff could establish for the Court that
TELEMUNDO was in possession of the Plaintiff's properties prior to the VIACOMCBS Press
Release and; that TELEMUNDO had informed the Plaintiff of their intent to provide NBCUNI
access to the Plaintiff's Copyright properties in October 2019;

a. Additionally, Defendant Michael Vargas provided false and misleading
information to the Plaintiff and; even went as far as to fabricate a completely fake and wholly
inadequate investigation into the Plaintiff's claims. During the course of the “Investigation”
Defendant Vargas (1) did not Conduct any interviews with the Plaintiff; (2) did not request any
information or documents from the plaintiff; (3) refused to provide a record of the
investigation’s findings and; (4) did not provide any information to the plaintiff, except to
justify CBS Inc.’s Actions and; (5) confirm that Defendant NBCUNI Et al., did contract
VIACOMCBS to Co-Finance and Co-Produce the manufacturing of the Bootleg “Zorro” project
Television Series with PROPAGTE Et al.

239. All of the Defendant(s) listed herein this Complaint are in the top tier of their
peers and industries and; are individuals who command Salaries in excess of Hundreds of
thousands of dollars annually and; are individual who would now attempt to deceive the Court
in to believing that they were somehow unaware that their collective acts to Defraud the
Plaintiff, would cause damage to the Plaintiff and her Properties.

240. The Court can also infer that the Defendant(s) Et al., who are listed herein this

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 95 of 147

Page 95 of 141

Complaint and who are Officers of the Court and; Entertainment Industry professionals could
foresee and were completely cognizant that their actions to Defraud the Plaintiff by (1)
infringing on the Plaintiff's properties and;(2) pushing out their “False Narrative” that the
“Zorro/Vixen” project was already being produced by Two (2) Major Studios: NBCUNI and
VIACOMCBS would (3) cause irreparable harm and damage to the Plaintiff and her properties
and;(4) prevent the Sale of the Plaintiff's Properties to a Competitor Network and; (5) would
obliterate the Plaintiff's ability to continue production on and to secure Distribution on her
“Zorro/Vixen” properties (Project)and;(6) Lead to Civil Litigation.

241. Defendant(s) VIACOMCBS willingly entered into a Complicit and illicit
partnership with co-conspirators NBCUNI, LWE and PROPAGATE to “aid and abet”
Defendant(s) LWE, PROPAGATE and NBCUNI acts of defrauding the Plaintiff by shielding
their Co-conspirators and; disseminating the “false narrative” that VIACOMCBS Studios was
independently producing the Plaintiff's Zorro/Vixen project.

242. Defendants NBCUNI Et al., (1) fully intended for themselves and their co-
conspirators LWE, PROPAGATE and VIACOMCBS to “Profiteer” and; (2) “gain” financially
from their illicit acts of Defrauding the Plaintiff and; the expected financial windfall from the
successes of the Plaintiffs collected ZORRO Properties and;(3) fully intended on annihilating
the “Plaintiff” as NBCUNI and TELEMUNDO’s sole competitor for the Ownership of the
coveted “Zorro” Properties.

243. Defendant(s) TELEMUNDO and NBCUNI larcenous acts to Defraud
misappropriate, regurgitate, repackage and remarket the Plaintiff's “Zorro/Vixen” properties
are apparent, crystal clear, egregious and; were solely intended and designed to (1) injure the
Plaintiff and her properties and;(2) diminish the Value of the Plaintiff's properties and;(3)
obliterate the Plaintiff's ability to (4) sell her properties and; (5) to be financially compensated
and credited for her works.

244. TELEMUNDO and NBCUNI’s modus operandi regarding promoting their “Lie”
to the Public and the Media regarding the “Female” Zorro Television series, is deliberate and
causing. Defendant(s) LWE, NBCUNI, PROPAGATE and VIACOMCBS could foresee that
the Plaintiff would have to engage in costly legal action in order to stop the Defendants from
infringing on and manufacturing their boot-leg version of the Plaintiffs properties (JRE vs.
LWE). As such Defendant(s) NBCUNI Et al., ultimately planned their acts to Defraud the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 96 of 147

Page 96 of 141

Plaintiff by purposely creating intentionally leveling a Direct Tort against the Plaintiff and by
subjecting the Plaintiff to a Loss of Opportunity.

XIV
SEVENTH CLAIM FOR RELIEF
THEFT BY DECEPTION

Names of Defendants:

SOFIA VERGARA, LUIS BALAGUER, LATIN WORLD EN TERTAINMENT,
PROPAGATE CONTENT, BEN SILVERMAN, HOWARD OWENS, NBCUNIVERSAL
MEDIA LLC- TELEMUNDO LLC, COMCAST Inc., VIACOMCBS Inc. NATIONAL
AMUSEMENTS Inc., ANA SALAS SIEGEL, KIMBERELY HARRIS, TANIA HOFF,
CHRISTA D’ALIMONTE, LAURA FRANCO, MICHAEL VARGAS,
ALFREDO BARRIOS Jr, and DOES 1-25

Theft by deception is the unlawful taking of something that belongs to another person
with the intent to deprive the owner of the property, but Theft by Deception requires that
the individual employed some deceptive act or used deceptive words which were relied upon

by the victim in making the decision to turn over their property.

245. The elements required for Theft by Deception as referenced above:
(1) At all times prior to, during and; relevant to this matter, the Plaintiff was the Legal “owner”
of the Property, Content, Materials, Concepts and Creation known herein as “ZORRO/VIXEN”
The Original Series’; (2) the Property was legally registered with the United States Copyright
Office and; are subjects of a valid Certificate issued under Registration# Pau003962481 (Dated
12/31/2018); (3) Defendant(s) LWE and PROPAGATE have at all times relevant been
cognizant and knowledgeable that the Plaintiff was the “Creator” and “owner” of the Female
Zorro Copyright and;( 4) Defendants Vergara and Balaguer “used” their positions as the
Business Manager for CDF to deceive the Plaintiff's into granting and providing LWE access to
her “Zorro” properties under the auspices that LWE would assist the Plaintiff Cast CDF.

246. In August 2018, the Plaintiff's was seeking an Actor for the Lead Character on

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 97 of 147

Page 97 of 141

the Plaintiff's “Zorro” -The Original Series and; had contacted LWE who were recorded as the
Agent(s) for CDF to offer him the chance at the Role. (Exhibit #4).

247. In August of 2018, the Plaintiff executed a Non-Disclosure and Non-
Competition and Letter of Intent agreement with the Defendants LWE Et al. As part of the
Contract between the Plaintiff and Defendant(s) LWE Et al. Defendants LWE Et al., were
provided(access)copies of the Plaintiffs “Zorro/Vixen” Properties solely for the purpose of
casting Actor CDF in the Lead role of Alejandro De la Vega in the Plaintiff's “Zorro” The
Original Series.

a. As a direct and proximate result of the Defendant’s LWE deception, the
Plaintiff granted Defendant(s) LWE Et al., access to the Zorro Properties for what the Plaintiff
believed to be was LWE Et al., determining the “Zorro” Projects viability for their client:
Cristian de la Fuentes.

b. Defendants LWE purposely deceived the Plaintiff into believing that
LWE Et al., intended on utilizing their “granted” access to the Plaintiff's properties to assist
LWE with casting CDF as the Lead in the Plaintiff's “Zorro/Vixen” Original Television Series.

248. Instead of fulling their portion of the Contract, Defendant(s) Vergara and
Balaguer willfully chose to conspire with Defendant Ben Silverman to dispose the Plaintiff's
“ZORRO Properties” to themselves and; then “trafficked” the Plaintiff's “Stolen” Property to
co-conspirators NBCUNI under the “false designation of origin” that the Plaintiff's Properties
were created by and owned by Defendant Vergara and Defendant Silverman.

249. Based on the Defendant(s) LWE Et al., acts, it is apparently clear that beginning
in August 2018, at all times relevant to this matter and continuing on until the date of this
Complaint that it has been the True Intent of Defendant(s) Sofia Vergara and Luis Balaguer
to “Steal” the Plaintiffs “Zorro/Vixen” Properties, through Theft by Deception and; that
Defendants LWE Et al., willingly committed Theft by Deception by willfully employing
deceptive and fraudulent tactics to “gain access” to the Plaintiff's Properties.

250. Defendant(s) Vergara, Balaguer and Silverman were completely aware that
with the attachment of CDF as the Lead Character in the Plaintiff's Television series. The
Plaintiff's “Zorro” project was Pret-a-porter (Ready to Wear) and; that as of August 2018
the Plaintiff would be in the position to; (1) sell the “Zorro” Series Independently to any U.S.

or International Network of her choice and; (2) would be able to enter into Production on the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 98 of 147

Page 98 of 141
“Zorro/Vixen” projects virtually immediately commencing Principal photography within 45-60
days.

251. Defendant(s) LWE, NBCUNI and PROPAGATE were cognizant that if the
Plaintiff was successful starting Production on her “Zorro” Series and; in selling her products
(Properties) to UNIVISON or NBCUNI before PROPAGATE could “traffic” them to NBCUNI.
LWE Et al. and PROPAGATE would lose their opportunity to infringe on and misappropriate
the Plaintiff's Valuable Properties.

252. Defendant(s) Et al., acts of Theft by Deception were wholly intended to provide
Defendant(s) LWE, PROPAGATE and NBCUNI Et al., (1) the opportunity to “Steal”, “Sell”
and Manufacture their “Bootleg” version of the Female Zorro series which was wholly derived
from the Plaintiff's stolen properties and; (2) to profit substantially and collectively from their
acts of Theft by Deception for a Singular and specific goal: Obtaining millions of Dollars
(USD) by “trafficking” the Plaintiffs infringed properties to their Co-Conspirators Defendant(s)
NBCUNI and VIACOMCBS ( Jenni Rivera Enterprises LLC v. Univision Communications Inc.
- Lexology RE: Univision Broadcasting “Jenni Rivera Project”)

NBCUNIVERSAL, TELEMUNDO, PROPAGATE and VIACOMCBS
—_—_—_———— ee te and NEAL UNMICUDS

253. The Plaintiff alleges that beginning in September 2019, during all times relevant
to this matter and; continuing on until the date of this Complaint. It has been the TRUE intent of
TELEMUNDO and NBCUNI Networks infringe on and; profit from the “Infringement” of the
Plaintiff's properties through a systematic plan of Theft by Deception.

254. Defendant(s) TELEMUNDO(NBCUNI) purposely deceived the Plaintiff into
granting TELEMUNDO “Unadulterated Access” to the Plaintiff Proprietary “Zorro” Content
and Properties by “feigning interest” in establishing a “Legitimate” business arrangement with
the Plaintiff for the Acquisition and Distribution her “Zorro” Properties (Project). NBCUNI
then subsequently conspired with VIACOMCBS to cover up the “trail of infringement” and;
provide the “Shelter” for their co-conspirators LWE and PROPAGATE to Manufacture,
Broadcast and Distribute the Defendant’s “Bootlegged” “Female Zorro” Series.

255. Defendant(s) Telemundo/NBCUNI, and complicit partners and Co-conspirators
VIACOMCBS, LWE and PROPAGATE Et al., acts of Theft by Deception were constructed

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 US. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 99 of 147

Page 99 of 141

and intended to provide Defendant(s) TELEMUNDO, NBCUNI Et al., VIACOMCBS Et al.,
LWE Et al., and PROPAGATE Et al., the opportunity to benefit as “Profiteers” from their acts
of larceny, poaching, pilfering, plagiarizing, misappropriating and; repackaging the Plaintiff's
“Zorro/Vixen” properties and;

a. The Defendant(s) Et al., wholeheartedly planned on “jointly” profiting
“financially and commercially” individually and collectively from their acts of Theft by
Deception and; subsequently Theft by Conversion and; the planned financial exploitation of
the Plaintiff's “Zorro/Vixen” properties

256. As Media conglomerates Defendant(s) NBCUNI and VIACOMCBS employed
their influence and; resources to (1) orchestrate the Theft, (2) “knock” the Plaintiff out of the
Box and; (3) set themselves up to reap in the expected financial windfall of the “ZORRO”
Series’ success.

257. Defendant(s) NBCUNI Et al., TELEMUNDO, VIACOMCBS, LWE and
PROPAGATE, willfully conspired with each other’s General Counsels, Legal representatives,
and Executives who, as accessories, accomplices and accessories after the fact willingly “aided
and abetted” their co-conspirators larcenous acts of Theft by Deception and Theft by
Conversion and; purposefully contrived their convoluted relationship as a means to an end,
intended on creating a “Legal quagmire”. The Defendant’s Et al., goal being to trap the Plaintiff
in a Legal Battle, which could take years to litigate, effectively destroying the Plaintiffs ability
to “produce” or “sell” her “Zorro/Vixen” Properties to any other Networks. The Defendant(s)
conducted themselves with concern for only one Goal: Neutralize the Plaintiff and Profiteer
from the Theft of the Plaintiff's properties without any consideration for the Rights of the
Plaintiff and; the Laws of the United States of America.

XV
EIGHTH CLAIM FOR RELIEF
THEFT BY CONVERSION

Names of Defendants:
SOFIA VERGARA, LUIS BALAGUER, LATIN WORLD ENTERTAINMEN T,
PROPAGATE CONTENT, BEN SILVERMAN, HOWARD OWENS, NBCUNIVERSAL

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 100 of 147

Page 100 of 141

MEDIA LLC- TELEMUNDO LLC, COMCAST Inc., VIACOMCEBS Inc., NATIONAL
AMUSEMENTS Inc., ANA SALAS SIEGEL, KIMBERELY HARRIS, TANIA HOFF,
CHRISTA D’ALIMONTE, LAURA FRANCO, MICHAEL VARGAS,
ALFREDO BARRIOS Jr, and DOES 1-25
Conversion is an intentional tort that occurs through the lawful taking of property
and then converting it into income generated by some form of sale or trade.

It consists of the wrongful exercise of dominion or control over personal property, which
So seriously interferes with another's right to control the property that the converter is

required to pay the other the full value of the property as damages for the conversion.

Elements required to establish a cause of action for conversion is that the person obtained
possession of the property in a lawful way, but then used it in an unlawful manner for their own

personal gain.

LATIN WORLD ENTERTAINMENT AND PROPAGATE
ELA AINMENTL AND PROPAGATE

258. The elements required for Theft by Conversion as referenced above:
Defendant(s) LWE and PROPAGATE have at all times relevant to this matter had knowledge
that (1) the Plaintiffs “Zorro/Vixen” properties were legally Copyright and; (2) the Plaintiff
was the sole “Creator” and “Owner” of the Female Zorro Copyrights, stories, concepts, and
materials and;(3) that the Plaintiff had exclusive rights of “ownership” of the Female Zorro
(VIXEN) Story, Concepts and Premise and; the Female Zorro( VIXEN) Copyrights.

259. Defendant(s) LWE Et al., purposely, intentionally and willfully committed their
acts of Theft by Conversion when Defendant(s) LWE employed the “Zorro” NDA/NCA
agreement between the Plaintiff and LWE to obtain (gain access) the Plaintiffs “Zorro”
Properties with the intent to “Rob” the Plaintiff of her Properties.

a. Defendants LWE never intended to fulfill the Terms of their Contract
with the Plaintiff and; instead of fulfilling the Terms of LWE’s Contract with the Plaintiff to
cast Cristian De la Fuentes in the Plaintiff's Television Series Production of “Zorro”-The
Original Series. Defendant(s) LWE then continued the Theft by Conversion by conspiring with
each other, themselves and PROPAGATE to “Convert” and “dispose” Plaintiffs “Zorro”

FOSTER Y. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INF RINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 101 of 147

Page 101 of 141

properties to themselves for the Purpose of “Personal Financial gains” from trafficking the
Plaintiff's Properties to NBCUNI for Millions of Dollars(USD)

260. Defendants LWE and PROPAGATE at all times relevant to this matter had been
aware of the Level of Production that the Plaintiff was engaged in at the time of Submissions
to LWE in August/September 2018 and; LWE were completely and totally aware that the
Plaintiff was actively shopping her “Zorro” properties to UNIVISION and TELEMUNDO
amongst other Distributors.

a. In August/September 2018 Defendants LWE and PROPAGATE devised
a strategy to neutralize the Plaintiff and to prevent the Plaintiff from entering into Production
on “Zorro” the Original Series and; interrupting LWE plans of “Trafficking” (sell) the
Plaintiff's “Zorro” properties to NBCUNI for Millions of Dollars (USD).

TELEMUNDO, NBCUNI ET AL,, VIACOMCBS

261. Defendants NBCUNI and TELEMUNDO have at all times relevant to this
matter been informed, had knowledge and; were completely aware of the Level of Production
that the Plaintiff was engaged in at the time of Submissions to TELEMUNDO Et al., in
September 2019 and; TELEMUNDO was completely and totally aware that the Plaintiff was
actively shopping her “Zorro” properties to Competitor Studios and that the Plaintiff had
executed an NDA/NDC and Letter of Intent to Cast Rafael Amaya as the Lead in “Zorro”-
The Original Series.

262. Defendant(s) TELEMUNDO and NBCUNI Et al., willfully, purposely
and intentionally committed Theft by Conversion when Defendant(s) TELEMUNDO and
NBCUNI conspired with each other to employ the TELEMUNDO submission agreement
between Defendant(s) TELEMUNDO and the Plaintiff to “gain access” to the Plaintiff's
“Zorro” properties for the purpose of “Converting" the Plaintiff's Finished Properties to
themselves to obtain Millions of Dollars (USD) from the Distribution and International Sales
of the Plaintiff’ s “Zorro/Vixen” Properties.

263. NBCUNI’s plan was simple: conspire with sibling TELEMUNDO to deceive the
Plaintiff into believing that TELEMUNDO and NBCUNI were interested” in establishing a

“Legitimate Business Deal” with the Plaintiff for the Acquisition and Distribution of the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 102 of 147

Page 102 of 141

Plaintiff's Collective and Connected “Zorro” Properties.

a. A strategy which would provide NBCUNI Et al., “unadulterated access”
to the Plaintiffs properties and; NBCUNI would then misappropriate the Properties and
Convert the Properties to themselves, TELEMUNDO, LWE and PROPAGATE and
VIACOMCBS.

264. Defendant(s) TELEMUNDO and NBCUNI conspired with their collective
General Counsels, Legal representatives, and Executives to devise the stratagem that would
allow the Defendants to accomplish their goal(s) of preventing the Plaintiff from entering into
Production on her “Zorro” The Original Series production in Late 2019; (1) Convert the
Plaintiff's “Zorro” properties to themselves through “Theft by Conversion” and; (2) neutralize
the Plaintiff's as NBCUNI Et al., only Competitor by disseminating their “False Narrative
regarding the Ownership of the “Zorro” Properties and; (3) obliterate the Plaintiff's ability to
secure distribution with a Competitor Network and;(4) manufacture and broadcast a “Bootleg”
Version of the Plaintiff's VIXEN “Female Zorro” Original Series before the Plaintiff would
have even known what had happened.

265. | NBCUNI would then recruit co-conspirators VIACOMCBS who as Contributory
Infringers would “aid” in the Theft by Conversion operating as “Accessories after the fact” and;
by covering up the conspiracy between NBCUNI (TELEMUNDO), LWE and PROPAGATE.

266. .NBCUNI, LWE and PROPAGATE planned and enacted their conspiracy to
“convert” the Plaintiff’s “ZORRO Properties” to themselves specifically for “financial and
commercial exploitation and personal financial gains” instead of for the SOLE purpose for
which the Plaintiff had in fact “granted” Defendant(s) TELEMUNDO and NBCUNI “access”.
Which all of the Defendants had knowledge and were cognizant was solely for Acquisition and
Distribution of the Plaintiff's Zorro Production(properties) on Defendant(s) TELEMUNDO
NBCUNI and NBCUNI Affiliate Networks.

267. Defendant(s) NBCUNI, PROPAGATE and VIACOMCBS?’ decision to omit
Defendant(s) LWE’s involvement out of the Defendant(s) NBCUNI, PROPAGATE and
VIACOMCBS’ Official “Joint” Press Release Statement is evident, that at all times relevant
to this matter, NBCUNI Et al., and VIACOMCBS Et al., had knowledge, were fully cognizant
and aware that co-conspirators LWE and PROPAGATE were “trafficking” the Plaintiff's
properties and; that the Plaintiff would be able to Immediately connect NBCUNI, LWE,

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 103 of 147

Page 103 of 141

PROPAGATE and their co-conspirators VIACOMCBS to the “Theft” of her “Zorro”
Properties.

a. A Truth that once revealed would establish for the court that (1) “at all
times relevant to this matter” NBCUNI, TELEMUNDO and ultimately COMCAST
Corporation were completely cognizant that LWE was in violation of the Non-Disclosure and
Non-Competition agreement which had been executed between the Plaintiff and Defendants
LWE in 2018 and; (2) that LWE had willfully violated the Rights of the Plaintiff and the
Copyright Laws of the United States of America

268. Defendant(s) NBCUNI, VIACOMCBS and PROPAGATE “Official joint” press
statement indicating that Defendant(s) LWE and PROPAGATE had in fact “Converted” the
Plaintiff's “Vixen”-The Original Series” Properties to themselves and; then “sold” the
Converted “properties” to NBCUNI for Millions of Dollars is now evident and crystal clear.

a. NBCUNI, PROPAGATE and VIACOMCBS renaming and repackaging
the Plaintiff's “Vixen” Female Zorro Series property as “Z-The Series” and; disseminating the
“Lie” that the Plaintiff “Zorro” Properties were Created by Defendants NBCUNI and
PROPAGATE is evidence of NBCUNI, LWE, PROPAGATE and VIACOMCBS’s Conspiracy
to Commit Theft by Deception, Theft by Conversion, Copyright Infringement, Willful
Infringement and Fraud Et al.

269. Defendant(s) NBCUNI and TELEMUNDO’ “joint” and continual acts of
Copyright infringement establishes for the court, that Defendants TELEMUNDO and NBCUNI
never intended on “Acquiring” the Plaintiff’s properties in any legitimate fashion or Legal
Manner and; had at all times relevant to this matter intended on misappropriating and infringing
on the Plaintiffs properties through Theft by Conversion and Theft by Deception
Et al.

270. The Defendant(s) Et al., fully intended and planned “jointly” to benefit
“financially and commercially” from their acts of Theft by Conversion Et al., and; the
expected and projected financial windfalls from the Plaintiff's “Zorro/Vixen” properties and the
“Zorro” Series’ success.

271. Defendant(s) NBCUNI and TELEMUNDO completely expected to use their
positions as Media Conglomerates to their advantage and intentionally created “a Legal issue”

which by inception was designed and coordinated to Blow the Plaintiff’s Zorro Production out

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § $01), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 104 of 147

Page 104 of 141

of the water and to destroy the Plaintiff's “Zorro” production permanently.

a. Defendant(s) NBCUNI and VIACOMCEBS planned to capitalize on their
positions as “Well-Funded” corporations to “suck” the Plaintiff into a “legal quagmire” in
which the Defendant(s) Et al., incorrectly assumed would leave the Plaintiff completely
devastated and bankrupt.

b. Defendants NBCUNI were confident that even if there was a Lawsuit
for the claim of Theft by Conversion. Defendants NBCUNI et al., would attempt to “trick”
the Court into allowing NBCUNI/Telemundo networks to broadcast of their “bootleg” version
of the Plaintiff's properties by “perjuring themselves” to the Court and; attempting to “trick”
the Court into believing that NBCUNI were just “unwilling participants” in the Infringement
and; as such the court should grant Defendants NBCUNI Et al., the ability to Broadcast their
“Competitor” project just as the Court had granted UNIVISION the ability to Broadcast their
“Competitor” Jenni Rivera Project in 2017.

272. Defendants LWE and NBCUNI Et al., were confident that this ploy would work
because, it had already been successful when just 3 years prior in 2017, when UNIVISION
Networks employed the same deceitful and detrimental tactics and modus operandi against
TELEMUNDO and Jenni Rivera Enterprises.

a. The same “Jenni Rivera” Television (JRE/TELEMUNDO) Project that
JRE had sued LWE and Univision over in 2016[a]. .

b. In that Case (JRE v. LWE 2016) Univision was granted severance from
the case and; the ability to Broadcast their “Competitor” project due to JRE not being able to
establish UNIVISION’s culpability in the Matter. The Court ruled that JRE could then sue
LWE for “Unfair Competition”. As of the date of this Complaint the Case (JRE vs. LWE is still
pending in Los Angeles Superior court. [a] (Jenni Rivera Enterprises LLC v. Univision

Communications Inc. |)

XVI
NINTH CLAIM FOR RELIEF
RACKETEERING
(CIVIL)

Names of Defendants:

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 105 of 147

Page 105 of 141

LATIN WORLD ENTERTAINMENT, LUIS BALAGUER,

SOFIA VERGARA, PROPAGATE CONTENT, BEN SILVERMAN, HOWARD
OWENS, NBCUNIVERSAL MEDIA LLC- TELEMUNDO LLC, COMCAST Inc.,
VIACOMCEBS Inc., NATIONAL AMUSEMENTS Inc., ANA SALAS SIEGEL,
KIMBERELY HARRIS, TANIA HOFF, CHRISTA D’ALIMONTE, LAURA FRANCO,
MICHAEL VARGAS, ALFREDO BARRIOS Jr, and DOES 1-25

273. Defendant(s) NBCUNI Et al., TELEMUNDO Et al., VIACOMCBS Et al.,
LWE, PROPAGATE, Executives and Officers in Multiple Department including but not
Limited to: Legal Affairs, Submissions, Development and the Presidents of each of the Partner
Networks willfully and intentionally formed and operated as an “Enterprise” engaged “in a
pattern of criminal and racketeering activity” by conspiring with themselves and each other to
work “in concert” to Deceive the Plaintiff, to Commit Copyright Infringement and to Defraud
the Plaintiff of her Proprietary, legally registered, and exclusively owned properties and; All of
the Defendant(s) named herein fully intended to “financially benefit and to Profit collectively”
from their collusionary and complicit acts.

274. Defendants LWE Et al., and PROPAGATE Et al., willfully and intentionally
formed and operated as an “Enterprise” engaged “in a pattern of criminal and racketeering
activity” by conspiring with themselves and each other to work “in concert” to Deceive the
Plaintiff, to Commit Copyright Infringement and to Defraud the Plaintiff of her Proprietary,
legally registered, and exclusively owned properties and; Defendant(s) LWE Et al., and
PROPAGATE Et al., intended to “financially benefit and to Profit collectively” from their
collusionary and complicit acts.

a. Defendant Vergara and Balaguer would spearhead the Conspiracy by
working “in concert” to orchestrate the Theft, Willful Infringement and the misappropriation
of the Plaintiff's properties and; designedly created a “Legal circumstance” that in the minds
of the Defendant(s) appeared to be a “Fail safe” coverup plan.

b. The Plan: Defendants LWE and PROPAGATE would Deceive the
Plaintiff into granting LWE access to the “Zorro/Vixen” Properties. LWE and PROPAGATE
then conspired with each other and constructed their acts to Infringe upon, misappropriate
and; Traffic the Plaintiff's properties to NBCUNI Et al., for Millions of Dollars and a De facto
Legal Shield.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § S01), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 106 of 147

Page 106 of 141

c. LWE and PROPAGATE were Confident that NBCUNTI in its thirst for
Latino Content would invest the Millions required and Legally Deflect the Plaintiff for LWE
and PROPAGATE in return for Control and Ownership of the “Zorro” Projects.

d. Defendants LWE and PROPAGATE and NBCUNIEt al., willfully and
intentionally formed and operated as an “Enterprise” engaged “in a pattern of criminal and
racketeering activity” by conspiring with themselves and each other to work “in concert” and
to enlist Defendants VIACOMCBS, who as Contributory Infringers and Accessories-after-the
Fact would construct their acts to willingly create a “Legal Quagmire”, that in the minds of the
Defendant(s) would have appeared to be a “Fail safe” coverup plan.

e. The Plan: Defendants NBCUNI Et al., would recruit VIACOMCBS to
provide the facade that the “Zorro” Projects were being Produced by VIACOMCBS to
misdirect and Deflect the Plaintiff, from the True Trail of Infringement and Money.

275. Defendant(s) COMCAST, NBCUNI and TELEMUNDO again, as Financiers,
perpetrators, instigators, principal benefactors and primary beneficiaries enlisted co-
conspirators VIACOMCBS to provide “Legal cover” for Defendant(s) COMCAST, NBCUNI
and TELEMUNDO. The Defendants stratagem and intention was VIACOMCBS would provide
co-conspirators NBCUNI and PROPAGATE and LWE a “Legal Shield” by perpetuating to the
Public and the media the “false narrative” and fagade that VIACOMCBS was an “Independent
Studio” and; that the “Zorro” Project was an “Independent Production” produced by
VIACOMCEBS in Association with PROPAGATE for exclusive distribution on NBCUNI and
NBCUNI affiliate networks.

a. NBCUNI and VIACOMCBS were confident that their Financial
Resources would allow them to survive a Lawsuit and any Civil Liabilities assessed against
them for Willful Copyright Infringement Et al.

276. The “Legal Shield” provided by co-conspirators VIACOMCBS’ would allow
LWE, NBCUNI and TELEMUNDO to hide in the shadows, but still NBCUNI would maintain
complete control, Ownership, and the financial reins on the Zorro Product(s).

a As the Chief Financier COMCAST, NBCUNI and TELEMUNDO
would be in the position to assert dominion and control over its co-conspirators LWE,
PROPAGATE and VIACOMCBS ultimately controlling the Zorro Project in perpetuity.

277. Defendant(s) NBCUNI, TELEMUNDO, LWE and PROPAGATE General

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 107 of 147

Page 107 of 141

Counsels, Legal Representatives, Executives and Officers conspired with each other,
themselves and each other’s counterparts at VIACOMCBS to create the stratagem necessary to
execute their acts of Willful infringement and; of determining which of the Defendant(s) was
going to receive the most financially from the Theft and Exploitation of the Plaintiffs
properties.

a. Defendant(s) LWE and PROPAGATE stood to receive untold Millions
of Dollars (USD) from both of their illicit “Parents” co-conspirators and accomplices NBCUNI
and VIACOMCBS through the “First Look Deal” arrangement in which PROPAGATE and
LWE would “traffic” the Plaintiffs Properties to Co-Conspirators NBCUNI. NBCUNI would
then “Take Possession” of the Plaintiffs Properties and Cover up Defendants LWE and
PROPAGATE acts of Copyright Infringement Et al., in return for complete Ownership and
Control of the Plaintiff's Infringed and Trafficked “Zorro/Vixen” Properties.

b. VIACOMCBS would then Continue the Infringement by contributing to
NBCUNI, LWE and PROPAGATE acts by perpetrating the “Lie” that VIACOMCBS was just
the “Production Studio” allowing NBCUNI and LWE to hide in the Shadows.

278. The Question? “Why would VIACOMCBS Networks Executive and Officers
agree to make an Original Television product for its Competitor NBCUNI?

a. The Answer: (1) to receive Millions of Dollars (USD) From NBCUNI
and; (2) for “Commercial Advantage and private financial gain.

b. The Executives and Officers who orchestrated, facilitated and approved
the Infringement would receive “GIFTS” in the form of Raises, Bonuses, Stock Options,
Kickbacks from the Studios and the Production Partners in the form of Corporate “Pass
Through” Gifts and Perks for “aiding” and “abetting” in the “cover up” of NBCUNI’S larceny
and malfeasance. VIACOMCBS “Job” was to misdirect the trail of infringement away from the
true Perpetrator(s) NBCUNI, LWE and PROPAGATE. VIACOMCBS Credited as the
“Production Studio” would then be able to Broadcast the “Zorro” Series’ sans Licensing fee on
VIACOM/PARAMOUNT + Streaming Platform.

279. Defendant(s) VIACOMCBS stood to receive (1) untold Millions of Dollars
(USD) in initial “Production funding” from NBCUNI for VIACOMCBS?’ obedience and
complicity as the “Production Partner and Studio” and; (2) as Production Partner VIACOMCBS

would receive approximately 50% of the Advertising, Distribution and Syndication Revenue

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S, CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 108 of 147

Page 108 of 141

derived from the collective “Zorro” Properties. The “Zorro” Project(s) Season One Estimated
projections are valued at over $350 Million USD.

a. VIACOMCBS Modus Operandi in this action and other actions similar
to this has been to actively involve themselves as the “Cover” for the Misconduct of their
Partner Production Companies (See DFHE v VIACOM). VIACOMCEBS has at all times
relevant willfully shielded its Co-Conspirators to prevent exposure and prosecution by
positioning themselves as the “Figurehead Production Company” to deflect for NBCUNI,
PROPAGATE and LWE.

280. The Conspirators plan was simple: VIACOMCBS would step in as the principal
“Production Studio” to cover the Trail of Money and Infringement for NBCUNI, LWE and
PROPAGATE. VIACOMCBS would receive the initial Funds from NBCUNI(COMCAST)
and; VIACOMCBS would then Funnel the Money to co-conspirators PROPAGATE who would
in return funnel the Money to Defendants LWE Et al.

a. VIACOMCEBS has at all times relevant to this matter willingly “aided”
and “abetted” Defendant(s) NBCUNI Et al., LWE and PROPAGATE acts and; wholeheartedly
participated in the Infringement and misappropriation of the Plaintiff’ s “Zorro/Vixen” Content
with a complete disregard for the Laws of the United States of America and; for the Rights of
the Plaintiff.

281. All Financing, Agreements, Deal memos and; any of the necessary and required
Preproduction Activities for the actual Filmed Entertainment Production(Product) of the
“Series”, would not have been possible without the total Involvement, knowledge, assistance,
Financial support and coordination of COMCAST,NBCUNI,TELEMUNDO,PROPAGATE,
LWE and VIACOMCBS?’ General Counsels, Legal Affairs Departments, Executives and
Officers of all of the Defendant(s) working “In concert” to “aid and abet” Defendant(s)
NBCUNI, LWE, PROPAGATE and VIACOMCBS with their acts of Racketeering and Willful
Infringement.

282. The Legal Affairs Department of most Filmed Entertainment companies’ direct
purpose, and activity includes but is not limited to: Acquisitions, Risk Management, Risk
Assessment, Contracts, Contractual Negotiations, Financial Negotiations, Litigation and
Communications between: Partner Companies, Production Companies and Vendors.

a. In of the majority of Corporations in the United States, it is the General

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 109 of 147

Page 109 of 141

Counsel and Legal Affairs Departments that are responsible for any and all agreements and
contracts between any and all parties doing business with the Company.

b. All of the agreements and contracts between the Defendant(s) LWE Et al.
PROPAGATE Et al., and NBC/TELEMUNDO and; all agreements and contracts between
Defendant(s) VIACOMCBS and LWE, NBCUNI Et al., and PROPAGATE, especially those
pertaining to “Ownership” and limiting LWE, PROPAGATE and VIACOMCBS claims over
the “Zorro” project and properties would have had to been (1) discussed; (2) negotiated;(3)
outlined and; (4) drafted by the General Counsels and one or more employee, in the Legal
Affairs Departments of each of the Defendant’s Company’s and; reviewed and; authorized by
all of the Executives in multiple Departments of all of the Defendant(s) companies and; by all
Attorneys of Record and Representation, including but not limited to all General Counsels of
the Defendant(s) COMCAST Et al and VIACOMCBS Et al., and “in essence” all of the
Defendant(s) named herein this complaint.

c. Any and all discussions of Compensation, Authorizations to provide funds,
any and all financial obligations and funding between the parties, would have had to have been
(1) overseen; (2) drafted; (3) authorized; (4) approved, and; (5) signed off by the General
Counsels of all the Defendant’s corporations named herein this Complaint.

d. The Legal Affairs Departments and the Executive Staff of all of the
Defendants’ companies would all had to have communicated with each other via email, phone,
text, or similar forms of correspondence in order to solidify the deals, finalize agreements and;
ultimately and most importantly approve financing for themselves and their co-conspirators
NBCUNI, LWE, PROPAGATE and VIACOMCBS.

e. The Presidents of the Development, Production and Programming
Departments of each of the Defendants’ Networks and; all of the Production Companies named
herein as Defendant(s) would have had to have been presented the Series schematics and;
“unauthorized copies” of the Plaintiff's Properties for their approval, acceptance, and
Integration.

283. Once the Plaintiff and the Court has the opportunity to review all of the
agreements between NBCUNI, LWE, PROPAGATE and VIACOMCBS for (1) the “Zorro/
Vixen” properties Season One Production Order and; (2) the Option fees paid to PROPAGATE
and LWE; (3) The true amount of Pre-Production financing and; (4) The true timeline of the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 110 of 147

Page 110 of 141

Defendants infringement and; (5) the trail of “Unauthorized Access”; (6) The Identity of the
One True Owner of the “Z” Series; (7) the True and Projected Production Costs; (8) The
Advertising Distribution and Syndication Revenue Projections; (9) NBCUNI planned Financial
commitment to VIACOM and PROPAGATE and; (10) all the fees and monies paid to the
Defendant(s) to ensure their complicity and obedience will be revealed.

a. The true level involvement and the collective and planned Ownership
of the Plaintiff's “Zorro” Properties including; (1) any and all clandestine information regarding
monetary Compensation for the Defendants and their accomplices; (2) Names and Identities of
the DOE defendants; (3) the true level of the Network(s) involvement in the “Willful”
infringement and misappropriation of the Plaintiff's properties and; (4) the Truth of Defendants
NBCUNI Et al., and VIACOMCBS Et al., clandestine relationship will also be revealed.

284. At all times during this matter, The Employees and Senior Staff members
of the Legal Affairs, Submissions and Development Departments, the President(s) and
Executives of Defendant(s) NBCUNI, TELEMUNDO, VIACOMCBS and NATIONAL
AMUSEMENTS (collectively) had knowledge that the Plaintiff's properties were legally
Copyright as is required by the Defendants own submission policy.

a. Defendants NBCUNI had knowledge and; are aware that in order for
TELEMUNDO Networks and NBCUNI Networks to be “in possession” of the same (2)
“Female Zorro” Properties simultaneously but, that somehow the “Properties” are not the same,
related or derived from each other is spectacular and wholly unbelievable, with odds that are at
least a Million to one.

b. The fact of the matter remains that in order for any of the Defendant(s)
or Defendant(s) Networks to be in possession the “Zorro/Vixen” Properties, the Defendant(s)
would have had to have obtained them from someone and, that someone is in fact the Plaintiff.

285. This “truth” establishes for the Court that all of the Defendant(s) named herein,
have at all times relevant to this matter truly Complicit, culpable, Liable, willingly and willfully
engaged “in a pattern of criminal and racketeering activity” by conspiring with themselves
and each other to participate in the Conspiracy to Infringe and Defraud the Plaintiff of her
Proprietary, legally registered, and exclusively owned properties and Materials.

a. Based on the Defendants acts of publicly stating, boasting and bragging

about their acts of Willful infringement. All of the Defendants named herein had at all times

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INF RINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL} (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 111 of 147

Page 111 of 141

relevant to this matter planned for themselves, each other, their conspirators and accomplices

to “benefit financially and to Profit collectively from their acts of Copyright Infringement Et al.
Defendants NBCUNI and VIACOMCBS have at all times relevant to this matter have operated
and behaved as though their Vast Financial resources somehow affords them the ability to act

in a Lawless and Reckless manner and with a complete and total disregard for the Rights of the
Plaintiff and the Laws of the United States of America and; Therefore the Defendant(s) named

herein should be deemed Liable for their Racketeering acts.

XVII
TENTH CLAIM OF RELIEF
DECEPTIVE BUSINESS PRACTICES

Names of Defendants:
SOFIA VERGARA, LUIS BALAGUER, LATIN WORLD ENTERTAINMENT,

BEN SILVERMAN, HOWARD OWENS, PROPAGATE CONTENT, NBCUNIVERSAL
MEDIA LLC- TELEMUNDO LLC, COMCAST Inc., VIACOMCBS Inc., NATIONAL
AMUSEMENTS Inc., ANA SALAS SIEGEL, KIMBERELY HARRIS, TANIA HOFF,

CHRISTA D’ALIMONTE, LAURA FRANCO, MICHAEL VARGAS,
ALFREDO BARRIOS Jr, and DOES 1-25

LATIN WORLD ENTERTAINMENT and PROPAGATE

286. Beginning in August 2018, Defendant(s) LWE willfully and purposely deceived
the Plaintiff into believing that the “Parties” were involved in a Legitimate business transaction
by using their position as the Talent Representatives for CDF to “gain access” to the Plaintiff's
Zorro Properties and; continually provided false and misleading information to the Plaintiff
regarding their client.

a. Defendant(s) LWE then willfully delayed, impeded and derailed the
Plaintiff's ability to cast CDF for the sole purpose of allowing Defendant(s) Vergara and
Balaguer the time they needed to enlist Co-conspirators PROPAGATE to “aid and Abet”
LWE infringe, steal, pilfer and dispose the Plaintiffs valuable and protected “Zorro/Vixen”
FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
comme) CGT S.CODE S306) BRDACH OF CONTACT HAEAGH Oe oO ay MILLEUL INFRINGEMENT

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 112 of 147

Page 112 of 141

Properties to themselves and then planned to “commercially and financially gain” from
“Trafficking” the Plaintiff's infringed Properties to Co-Conspirators NBCUNI Et al., for
Millions of Dollars (USD)

287. Based on the Defendant(s) LWE Et al., actions and statements, it is apparently
clear that at all times relevant to this matter Defendant(s) Vergara and Balaguer intention had
been to Deceive the Plaintiff in regard to LWE’s True intent and interest in the Plaintiffs
Copyright “Zorro/Vixen” Properties, Concepts and Materials.

288. In addition to the Plaintiff providing LWE Et al., pertinent and protected details,
storylines and character breakdown for the “Zorro/Vixen” properties. Defendant(s) LWE Et al.,
required the Plaintiff to provide LWE with specifics regarding the Plaintiff's Network
Distribution strategy. Including the Plaintiff's plans to submit the “Zorro” Project(s) and
Properties to Telemundo/NBCUniversal and Univision Networks and; the Plaintiff's plans to
bring CDF to Los Angeles to finalize contracts and Fast-track the International Sales at
American Film Market in November 2018.

a. In 2016 Defendant(s) Vergara and Balaguer and LWE were named as
Defendant(s) a lawsuit in which LWE and UNIVISION were being sued for Inducing Breach
of Contract, acts of violating a Non-Disclosure agreement and “Unfair Competition” regarding
the release of personal and protected details of Jenni Rivera and the manufacturing of a
“Competitor” Series based on said protected details.

b. Defendant(s) Vergara and Balaguer were cognizant that based on the
LWE’s past “Bad Blood” with UNIVISION. LWE would lose any chance that they had to
“Steal” the Plaintiff's Properties, should the Plaintiff be successful with securing a Production
and distribution partnership with UNIVISON or NBCUNI.

c. Defendant(s) Vergara and Balaguer conspired with accomplices
Silverman and Owens to continue the infringement by “Stealing” the Plaintiff's “Zorro” project
and “passed it off -as their own” by inserting the “Zorro” project into NBCUNI submissions
system purposely to malign the Plaintiff's business opportunity with NBCUNI and; ultimately
any Competitor Network or Distributor.

289. The Defendant(s) PROPAGATE and LWE were confident that Defendant(s)
Silverman and Vergara could use their relationships and positions within NBCUNI to monitor

the Submissions and; that their accomplices and Co-conspirators in NBCUNI/TELEMUNDO

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT (17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 113 of 147

Page 113 of 141

Submissions and Legal Affairs Departments would employ Deceptive Business Tactics to
obtain access to the Plaintiff's “Zorro/Vixen” Properties and would the aid LWE Et al., in
gaining “unauthorized access” to the Plaintiff's Finished Properties and Materials.

290. TELEMUNDO and NBCUNI would continue the Deception, by orchestrating
the “Theft and subsequent “Cover up” of the infringement and; by coordinating their efforts
with VIACOMCBS to “Aid and abet” co-conspirator’s LWE and PROPAGATE’s
misappropriation the Plaintiff's finished “Zorro/Vixen” Scripts, Storybook and Bible and

properties for “Commercial advantage and financial gain”.

TELEMUNDO, NBCUNIVERSAL(COMCAST) VIACOMCBS
291. The Plaintiff alleges that at all times relevant to this matter Defendant(s)

TELEMUNDO and NBCUNI employed Deceptive Business tactics and; actions in reference
to their dealings with the Plaintiff, and based on the Defendant(s) conduct, it is apparent that the
Defendant’s plans included “infringing” on and “Robbing” the Plaintiff of her proprietary
“Zorro” properties by “any means necessary”.

a. Beginning in May of 2019, Defendant(s) TELEMUNDO Et al., had at
all times relevant to this matter been intentionally and willfully Deceitful and Deceptive in
regard to their “True” intent and interest in the Plaintiff's “Zorro/Vixen” properties.

b. Based on TELEMUNDO and NBCUNI actions it is apparent that it has at
all times been the “True” intent of TELEMUNDO Legal Affairs and Submissions Departments
to “aid and abet” NBCUNI, LWE and PROPAGATE with the Infringement of the Plaintiff's
properties by providing their co-conspirators access to the Plaintiffs Finished “Zorro/Vixen”
Works.

292. TELEMUNDO employed their positions as the “Television Network” who
were supposed to be considering establishing a “Production partnership” with the Plaintiff
for the Acquisition and Distribution of the Plaintiffs “Zorro/Vixen” Original Television series
properties on TELEMUNDO and NBCUNI Affiliate Networks.

a. Defendant(s) TELEMUNDO Et al., Modus Operandi “Job” was to
Deceive the Plaintiff into believing that TELEMUNDO and the Plaintiff were engaged in a
“Legitimate business transaction(agreement)” as a “ruse” to gain “unadulterated access” to

the Plaintiff's Properties.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCES ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 114 of 147

Page 114 of 141

b. Defendants TELEMUNDO intentionally deceived the Plaintiff into
believing that TELEMUNDO intended on establishing a “legitimate” business deal in order
to (1) gain access; (2) intercept; (3) misappropriate and; (4) deliver the plaintiff's finished
“Zorro/Vixen” properties and products to Defendant(s) NBCUNI, LWE and PROPAGATE.

c. As part of the Plaintiff's “Business Arrangement” with Defendants
TELEMUNDO and subsequently NBCUNI. The Plaintiff granted Defendant(s) TELEMUNDO
Et al., “unadulterated access” to the Plaintiffs “Zorro/Vixen” properties.

993. TELEMUNDO’s ruse was intended to provide NBCUNI Executives (1) the time
that they required to enlist and employ VIACOMCBS Et al., who as Co-conspirators,
Contributory Infringers and accomplices “aided” TELEMUNDO and NBCUNI by “covering
up” the Trail of Infringement, Money and; were to propagate and disseminate the Defendants
“Lie” regarding the “origins” and “ownership” of the “Zorro” Project(s) and;( 3) to provide a
Legal Shield for NBCUNI and COMCAST by misdirecting and deflecting the Plaintiff's
inquisitions into the “Theft” of her “Zorro/V ixen” Properties.

294. TELEMUNDO Etal., and NBCUNI Et al., cognizant that there was a likelihood
that the Plaintiff could become aware of NBCUNI and TELEMUNDO deception and, their
agenda to defraud the Plaintiff of her Properties and; as part of the Defendant’s stratagem
NBCUNIEt al., Officers, Executives and General Counsels Conspired with their counterparts
at VIACOMCBS to propagate their deception by employing the Domestic and International
Media to disseminate the Defendant(s) “false narrative” on the origins of the “Zorro/Vixen”
Properties;

a. Acts which were solely intended to deceive and brainwash the Public
and: the Entertainment Industry into believing that Defendant(s) NBCUNI and PROPAGATE
had created the “Female Zorro” Series properties.

295. A Deceitful tactic which by design would allow LWE to hide behind co-
conspirators PROPAGATE, NBCUNI(COMCAST) and VIACOMCBS, allowing NBCUNI
/COMCAST to maintain Complete control, the financial reigns, and Ownership of the
Plaintiff's Zorro Properties and Product(s) and neutralize the Plaintiff and derail any preexisting
negotiation for Acquisitions the Plaintiff was engaged in with any NBCUNI Competitor
Network.

296. VLIACOMCBS “Job” was to deceive and deflect the Plaintiff and; the Public

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 115 of 147

Page 115 of 141

by purposely misrepresenting themselves to the Media as an “Independent “Outside” Studio
with an “Independent” relationship with PROPAGATE Content, thus Legally shielding
Defendants NBCUNI, TELEMUNDO, PROPAGATE and subsequently LWE from the
Plaintiff.

297. _COMCAST/NBCUNI, LWE, PROPAGATE and VIACOMCBS hoped that their
ability to Deceive the Plaintiff regarding NBCUNI Et al., acts of “Theft and Misappropriation”
would go unnoticed and undetected by the Plaintiff, long enough for the Conspirators to
manufacture and Distribute (Broadcast) their half-baked version of the Plaintiff's infringed
“Vixen” property.

298. “Vixen” the Original Series Property and materials are an Original, Novel
Concept and product which all of the Defendant(s) named herein have at all times relevant

to this matter had knowledge and; were completely and totally cognizant was Invented,
Created, Copyright and Owned solely and legally by the Plaintiff.

299. Atall times during this matter the Defendant(s): Ana Salas Siegel, Kimberley
Harris, Tania Hoff, Christa D’Alimonte, Laura Franco, Michael Vargas who are Officers of
the Court and; were cognizant, had knowledge and; were aware of the Laws of the United States
of America and; are fully cognizant that Conspiracy to commit Copyright infringement, Willful
Infringement and Copyright Infringement are (1) Against the Law and; (2) A Federal Offense
punishable by imprisonment of up to 5 years and yet, the Defendants still willingly chose to
Conspire with and to work “in concert” with themselves and each other to propagate a
Deception of a “Legitimate Business” deal to willfully, intentionally and purposely Defraud the
Plaintiff of her Properties and; violated their oath as Officers of the Court by devising a scheme
and “Aiding and Abetting” themselves and each other with (1) the Theft and Infringement
and; (2) the “cover up” of the Conspiracy to Infringe the Plaintiff “Zorro/Vixen” properties.

300. The Defendant(s) named here in were at all times referenced herein, employed
in their Official Capacity as Chief or Senior Legal Officer and; authorized Legal
Representatives in each of the Defendant(s) Corporations.

a. Defendant Salas Siegel is the General Counsel of Telemundo Networks Inc.
b. Defendant Harris is the General Counsel of NBCUniversal Inc.

c. Defendant Hoff is Sr. VP of TV/Film litigation of NBCUniversal Inc.

d. Defendant D’ Alimonte is the General Counsel of VIACOMCBS Ince.

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 US. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § $06) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 116 of 147

Page 116 of 141

e. Defendant Franco was the General Counsel of CBS Inc.
f. Defendant Vargas is the Assistant General Counsel of VIACOM Inc.

301. Any and all agreements regarding any financial or contractual dealings including
but not limited to: Contracts, Deal Memos, Acquisitions of Content, Partnerships,
Authorizations to release funds and; agreements establishing ownership of the Zorro Content
between the Defendant(s) NBCUNIVERSAL, VIACOMCBS, LWE, PROPAGATE Content Et
al., and Alfredo Barrios Jr., would have had to have been (a) drafted; (b) reviewed; (c)
approved; and (d) acknowledged by the all of the General Counsels (collectively) named herein
operating in their official capacities as Chief Legal Counsel for all of the Defendant’s
companies named herein prior to NBCUNI/COMCAST releasing or distributing any acquisition
funds and; any production funds to the Defendant(s) LWE, PROPGATE and VIACOMCBS
and; prior to any Press Release Statements approved for publishing.

302.  Atall times relevant to this Matter, Defendant Siegel has been the General
Counsel for Telemundo and; (1) in the scope of her employment, Defendant Siegel was in fact
completely aware, informed, and cognizant that the Plaintiffs had properly submitted her
legally “Copyright” “Zorro/Vixen” Properties directly to the Telemundo Legal Affairs
Department for the sole Purpose of Acquisition and Distribution on Telemundo Networks.

A. In her Capacity as General Counsel and; in the Scope of her employment,
Defendant Siegel would have (1) authored; (2) drafted; (3) reviewed; (4) approved; (5) ratified
and; (6) processed any and all agreements between Telemundo and NBCUNI and; would have
communicated with Defendant Harris (NBCUNI General Counsel) prior to any acquisitions or
production funds being authorized, approved, or released to Defendant(s) LWE, PROPAGATE
and VIACOMCBS and; prior to any Press Release statements being authorized for Publication.

Al.  Atall times relevant to this matter and; as of the Date of this Complaint
Defendant Siegel and the Employees of the Telemundo Legal Affairs have been continually
deceptive, evasive and; have not provided the Plaintiff with any accurate information regarding
the status of the Plaintiffs “Zorro/Vixen” properties which had been submitted to and; received
by Defendant(s) TELEMUNDO Legal Affairs Staff in August and September 2019.

B. At all times relevant to this matter, Defendant Harris was the General
Counsel for NBCUNI and; In her Capacity as General Counsel and; in the Scope of her

employment. Defendant Harris was (1) completely aware, informed, and cognizant that (1)

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
\7
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 117 of 147

Page 117 of 141

the Plaintiff's legally “Copyright” “Zorro/Vixen” Properties had been properly and directly
submitted to the Telemundo Legal Affairs Department for the sole Purpose of Acquisition and
Distribution on Telemundo and NBCUNI affiliated Networks.

Bl. Defendant Harris has at all times relevant refused (1) to communicate
directly with the Plaintiff; (2) respond to the Plaintiff's emails and phone calls or; (3) address
the Plaintiffs’ claims. Defendant Harris has instead (1) directed her assistant Ann Woods to
communicate with the Plaintiff and; (2) provide the Plaintiff with False information on behalf
of NBCUNL At all times relevant to this matter Defendant Harris’ has been completely and
totally aware the LWE/PROPAGATE “Zorro” Project was in fact the Plaintiff's Copyright
“Zorro/Vixen”-The Original Series Project (Properties, Script and Materials).

B2. Ann Woods is (1) not an Attorney nor; (2) is legally allowed to represent
Defendant(s) NBCUNI. When the Plaintiff would not acquiesce to Defendant Harris’ inaction,
Defendant Harris then directed Defendant Tania Hoff to send the Plaintiff an email in
November 2019 (Exhibit #12b).

C. Defendant Hoff is the Senior Vice President, and Head of Television
and Feature Film Litigation for NBCUNI, in the scope of her employment, Defendant Hoff
would have (1) drafted; (2) reviewed; (3) approved and; (4) acknowledged any and all
agreements between NBCUNI and PROPAGATE including but not limited to: Contracts,
Acquisitions of Content, Partnerships, Authorizations to release funds and ownership
documents. Prior to the authorization, approval or release of Acquisition and production funds
to the Defendant(s) LWE, VIACOMCBS and PROPAGATE Content.

Cl. Defendant Hoff has at all times relevant to this matter been completely
and totally aware the LWE/PROPAGATE “Zorro” Project was in fact the Plaintiff's Copyright
“Zorro/Vixen”-The Original Series Project (Properties, Script and Materials).

C2. Communication between the Plaintiff and Defendant Hoff has occurred
only once, in November 2019. At which time the Plaintiff then informed Defendant Hoff of the
existence of a Telephone call recording, between TELEMUNDO Legal Affairs and the Plaintiff,
in which TELEMUNDO Agents had informed the Plaintiff that TELEMUNDO intended of
providing NBCUNI access to the Plaintiff's “Zorro/Vixen” Properties. Once Defendant Hoff
had been informed of the existence of evidence which substantiates the Plaintiffs Claims of

Conspiracy and Willful Infringement, Defendant Hoff has refused to communicate or respond

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 118 of 147

Page 118 of 141

to the Plaintiff's emails, phone calls or Service Documents (Exhibit #12b).

D. Defendant D’Alimonte was and is the General Counsel for VIACOM
at all times relevant to this matter and; was completely aware, informed and cognizant that (1)
NBCUNI was trafficking the Plaintiff's legally “Copyright” “Zorro/Vixen” Properties and
coordinated her Subordinates, Laura Franco and Michael Vargas to participate with NBCUNI
in the Infringement of the Plaintiff's “Zorro/Vixen” Properties by “covering up’ for their co-
conspirators NBCUNI et al. acts. VIACOMCBS willingly facilitated and participate as
Contributory Infringers of NBCUNI’s Deception by promoting NBCUNTI’s “False narrative”
regarding the “Ownership” and Production aspects of the “Zorro” Project to the Public and the
Media.

D1. Defendant D’Alimonte directed VIACOM employees under her direct
Subordination; (1) Defendant D’ Alimonte personal assistant and (2) VIACOM Security
Director Jon Yonovich to communicate with the Plaintiff on behalf of Christa D’ Alimonte and;
to Deceive the Plaintiff by misrepresenting themselves as the Legal representatives for
VIACOMCBS.

D2. In December 2019, Defendant D’Alimonte directed VIACOMCBS
employees to block the Plaintiff's phone number and emails to prevent the service, so that
litigation relating this matter would be delayed and; not interfere with the Defendant(s) CBS
and VIACOM re-merger and rebranding.

D3. In December 2019 and again in April 2021, Defendant D’ Alimonte
authorized and directed an Individual named Yehudah Buckweitz to attempt to deceive the
Plaintiff and to continue VIACOMCBS?’ deception by identifying and misrepresenting himself
to the Plaintiff as the Legal Representative for CBS/VIACOM. Defendant Buckweitz is
employed at Gotshal, Weil and Manges not VIACOMCBS Inc.

D4. However, when pressed for verification such as documents, statements,
letters, emails, or notices of representation from the Defendant(s) VIACOMCBS Yehudah
Buckweitz refused to provide the Plaintiff with any such documentation and; indicated that
he did not have to and; would not provide the Plaintiff any such documentation.

E. Defendant Franco was employed in the Capacity of General Counsel(s)
for CBS Inc. during all times relevant to this matter and; in her Capacity as General Counsel

of CBS Inc. The employees of CBS West Coast Legal Affairs Department reported directly to

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCEBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
wt

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 119 of 147

Page 119 of 141

Defendant Franco regarding the details and terms of VIACOMCBS Acquisition, Financing,
and Production Deals with the Defendant(s) NBCUNI and PROPAGATE Et al., in regard to
the “Zorro” Project.

El. The Plaintiff first contacted Defendant Franco beginning in November
2019. As of the Date of this complaint Defendant Franco had not responded to the Plaintiff
regarding any of her Claims against CBS and; the conduct of the West Coast Legal Affairs
office and principally Defendant Vargas’ conduct. In November 2019 Defendant Franco
attempted to deceive the Plaintiff into believing that Defendant Franco did not know Defendant
Vargas and; that she was somehow unaware of the goings on in the CBS West Coast Legal
Affairs office. Additionally, Defendant Franco did not conduct any inquiries or investigation
into the Plaintiff's claims.

F, Beginning in November 2019, at all times relevant to this matter and
continuing on until the date of this Complaint Defendant Vargas has been intentionally
deceptive regarding the Plaintiff's inquisition into VIACOMCBS’ involvement with the
Infringement and misappropriation of the Plaintiff's “Zorro/Vixen” properties.

Fl. In November 2019, during their initial phone conversation, Defendant
Vargas informed, the Plaintiff that he would initiate an “investigation” into the Plaintiff's
claims.

F2. Defendant Vargas’ investigation was in fact (1) non-existent; (2) wholly
and completely inadequate and; (3) Defendant Vargas did not communicate with the Plaintiff
or; (4) obtain any records from the Plaintiff. Additionally, Defendant Vargas would (1) not
provide the Plaintiff with any records or; (2) documentation or; (3) the results of his alleged
investigation into the Plaintiff's Claims. Defendant Vargas’ Bogus Investigation was finalized
within 24 hours of the Plaintiff's initial conversation with Defendant Vargas on or about
November 8, 2019 (Exhibit #13).

F3. In November 2019, during their initial phone conversation Defendant
Vargas informed the Plaintiff that CBS Inc., would indemnify Defendant(s) Ben Silverman,
Howard Owens, and Alfredo Barrios Jr. as “Employees” should the Plaintiff proceed with Legal
action against CBS.

F4. At all times relevant to this matter Defendant Vargas directed the

representatives of Ben Silverman, Howard Owens, Propagate Content and Alfredo Barrios Jr. to

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S, CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
v7

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 120 of 147

Page 120 of 141

inform the Plaintiff to contact Defendant Vargas and CBS in regard to this matter. Yet, at all
times relevant to this matter Defendant Vargas has repeatedly refused to receive documents on
behalf of Defendant(s) Silverman, Owens, and Barrios Jr. Additionally, Defendant Vargas has
also refused to provide the Plaintiff the correct address and Identification for the Agents of
Service for Alfredo Barrios Jr. and Howard Owens whom Defendant Vargas stated to the
Plaintiff are in fact “Employees” of VIACOMCBS Inc.

F5. On multiple occasions, Defendant Vargas informed the Plaintiff that,
he did not have to and; would not provide the Plaintiff any documentation regarding the Legal
Representation and Indemnification of Defendant(s) PROPAGATE Et Al., Defendant Howard
Owens and Defendant Alfredo Barrios Jr.

F6. Defendant Vargas’ actions have at all times relevant to this matter, been
designed and constructed to Deceive, delay, and misdirect the Plaintiffs inquisitions into
VIACOMCBS involvement with NBCUNI and VIACOMCBS?’ Conspiracy to Commit
Copyright infringement of the Plaintiff's “Zorro/Vixen” properties and; Defendant Vargas’
actions were intended to interfere with the Plaintiffs ability to identify and properly serve all
of the VIACOMCBS and PROPAGATE Defendant(s) in a Timely Manner.

303. Defendant(s) NBC/TELEMUNO and VIACOMCBS purposely contrived their
convoluted relationship between themselves and; all of the Defendant(s) named herein this
Complaint. The Defendant’s acts are by Inception inherently Deceptive and were specifically
constructed and designed to (1) Defraud the Plaintiff of her “Properties”; (2) muddy the waters
and blur the trail of infringement and; (3) to bear-trap the Plaintiff into a Lawsuit, by creating
“Legal quagmire” with the goal being to stymie the Plaintiff's efforts to seek remedy and relief.

a. As, a result All Defendant(s) named herein should be deemed liable by
the Court for all Claims for Relief named herein and; for their willful and continual acts of

Copyright infringement Et al.

XVIII
ELEVENTH CLAIM OF RELIEF
UNFAIR COMPETITION
U.S. Code: 15 U.S.C. § 45
Codes Display Text (ca.gov)

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 121 of 147

Page 121 of 141

Names of Defendants:
SOFIA VERGARA, LUIS BALAGUER, LATIN WORLD ENTERTAINMENT,

BEN SILVERMAN, HOWARD OWENS, PROPAGATE CONTENT, NBCUNIVERSAL
MEDIA LLC- TELEMUNDO LLC, COMCAST Inc., VIACOMCBS Inc., NATIONAL
AMUSEMENTS Inc., ANA SALAS SIEGEL, KIMBERELY HARRIS, TANIA HOFF,

CHRISTA D’ALIMONTE, LAURA FRANCO, MICHAEL VARGAS,
ALFREDO BARRIOS Jr, and DOES 1-25

Common examples of Unfair Competition are trademark
infringement[1] and misappropriation[2] and; the Right of Publicity[3]. The United States
Federal Code indicates that (1)false advertising;(2)"bait and switch" selling tactics
(3)unauthorized substitution of one brand of goods for another (4)use of confidential
information by former employee to solicit customers; (4)theft of trade secrets;(5)breach of
a restrictive covenant (6)trade libel and; (7) false representation of products or services

are inclusive the US Code for “Unfair Competition”
LATIN WORLD ENTERTAINMENT and PROPAGATE CONTENT
ENE AINMEN YE and FROFAGA IE CONTENT

304. On information and belief and based on the Conduct of the Defendants LWE
Et al.,, the Plaintiff alleges that beginning in August 2018, at all times relevant to this matter,

and continuing on until the date of this Complaint, it has been Defendant(s) Vergara and
Balaguer the True Intent to “gain access” to Plaintiff's “Zorro/Vixen” properties for the purpose
of infringing on and manufacturing a “Competitor” Product intended to simultaneously
diminish and; capitalize on the Plaintiffs proprietary “Zorro/Vixen” products, while
obliterating the Plaintiff's opportunity to “Be Credited and Compensated for her Works”.

305. At all times relevant to this matter defendants “LWE” Et al., had been
completely cognizant that (1) the sole purpose of the Plaintiff’s involvement with Defendants
LWE Et al., was that LWE were the Business Representatives for Actor Cristian de la Fuentes
and;(2) to cast CDF as the Lead Role in “Zorro” The Original Series.

306. Defendants Vergara and Balaguer “used” their positions as the Business
Manager for CDF to deceive the Plaintiff's into granting LWE “access” to her “Zorro/Vixen”

CONSPIRACY 70 COMMIT COPYRIGHT INFRINGESTENT conTmleRT rate ee Ta Ae IACOMCBS ETAL,
(17 U.S. CODE § S06) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
” 2;

10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 122 of 147

Page 122 of 141

properties under the auspices that LWE would assist the Plaintiff cast CDF in the Plaintiff's
Zorro Television Series and;

a. The unfortunate truth is that Defendants LWE Et al., at no time relevant
to this Matter ever intended to fulfill their portion of the “Contract” with the Plaintiff and;
instead LWE conspired and enlisted PROPAGATE to “Steal” the Plaintiff's properties through
acts of Theft by Deception and Theft by Conversion and then LWE Conspired with
PROPAGATE and NBCUNI to Manufacture a True “Carbon Copy” Competitor Series Product
wholly |derived from the Plaintiff's “Vixen” Storyline, Premise and properties and; specifically
intended to “Unfairly Compete” with the Plaintiff by enlisting NBCUNI to fund their Activities
actions and infringements providing NBCUNI the opportunity to set themselves up to be the
“Owners” and main beneficiaries of the Financial windfalls expected from Distribution and sale
of the Plaintiffs infringed Properties.

307. In August 2018, Defendants LWE Et al., now completely aware that with CDF
cast as “Zorro” in the Plaintiff's “Zorro” Project, the project was (1) Pret-a-porter (Ready to
Wear) and; (2) both the “Zorro and Vixen” projects would be able to enter into Production
virtually immediately and; (3) that as of September 2018 the Plaintiff would be position to
sell the “Zorro” Series’ Independently to any U.S. or International Distributor or Network

a. LWE Et al., now fully cognizant of that the Plaintiff's was in position
to initiate Production on the Zorro Project(s) conspired with PROPAGATE to Neutralize and
circumvent the Plaintiff with NBCUNI by submitting the Plaintiff's Properties to NBCUNI
under the “false designation of Origin” (15 U.S. Code § 1125) that the “Zorro” Properties were
created and owned by Defendant(s) LWE and PROPAGATE.

308. Defendant Vergara (1) orchestrated the “unlawful taking” of the Plaintiff's
properties and; the disposition of the Plaintiffs properties to herself, LWE and PROPAGATE.
who then used the Plaintiff's own properties to “Unfairly compete” with the Plaintiff by
capitalizing on their “deep connections” and relationships within the NBCUNI system, to
intentionally and preemptively circumvent and subvert the Plaintiff with NBCUNI by
“trafficking” the Plaintiff's valuable “Zorro” properties to NBCUNI for Millions of Dollars
(USD) under the “False designation of Origin” (15 U.S. Code § 1125) that the “Zorro”
Properties were created and owned by Defendant(s) LWE and PROPAGATE.

309. Defendant Vergara has of her own volition, willfully compounded the Plaintiff's

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961} DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
ro)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 123 of 147

Page 123 of 141

injuries and damages by admitting to violating the Non-Disclosure and Non-Competition
agreement” and has stated that she is the Individual who provided Defendant Silverman
“unauthorized access” to the Plaintiff's “Zorro/Vixen” properties, Story ideas and concepts and
the “Story idea” for the Female Zorro Project.

a. Defendant Vergara has “falsely designated the origin” (15 U.S.
Code § 1125) of the Female “Zorro” properties to herself by making statements that Defendant
Vergara “came up” with the Female Zorro storyline and has continually disseminated her “Lie”
regarding the True origins of the “Female Zorro project” by purposely making statements to the
U.S. and International Media, Entertainment Industry and; the Public in direct violation of the
August 2018 NDA/NCA that was executed between LWE and the Plaintiff (Exhibit #2)..

310. An integral part of the Defendant’s LWE acts of” Unfair Competition” was
utilizing Defendant(s) Vergara, Silverman and Owens preexisting relationships with “Parents”
NBCUNI and VIACOMCBS who in return for the “Ownership” and complete control of the
“Zorro” and “Vixen” Television Properties (Series) would “financially support” and “Legally
Shield” its “Children” (LWE and PROPAGATE) from the Plaintiff, exposure and Civil
liabilities.

a. NBCUNI(TELEMUNDO) and VIACOMCBS as “Parents” of LWE
and PROPAGATE would harbor the Plaintiffs properties, finance the manufacturing of the
“Competitor” Zorro Projects and; then “Reap” in Millions of dollars in Advertising and
Distribution Revenue by broadcasting the “Competitor” Series on NBC Affiliated Networks and
through International Distribution.

TELEMUNDO, NBCUNI, VIACOMCBS

311. Defendants NBCUNI and TELEMUNDO acts of “Unfair Competition” with the
Plaintiff begin with TELEMUNDO “feigning establishing” a Legitimate business agreement
with the Plaintiff for the Acquisitions and Distribution of the Plaintiff's “Zorro” project as a
ploy which was constructed to allow Defendants TELEMUNDO and NBCUNI to employ the
“Submission process” strictly as a “weapon” in the scheme to “Obtain Access” to the Plaintiff's
“Zorro/Vixen” properties.

312. © NBCUNI number One Goal: (1) Obtain access to the Storyline, Premise and

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 US. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
“

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 124 of 147

Page 124 of 141

Character Breakdown; (2) Neutralize the Plaintiff as NBCUNI and TELEMUNDO sole
competitor and; (3) effectively obliterate any opportunity that the Plaintiff may have had to
“Sell” her “Zorro/Vixen” “Properties (Project)” to a Competitor Network and: (4) enlist Co-
Defendants VIACOMCBS to deflect and Deceive the Plaintiff and provide the “legal shield”

313. NBCUNI and TELEMUNDO would fully financially support and sponsor LWE
and PROPAGATE infringement and acts of manufacturing a “Competitor” Zorro Series which
NBCUNI and TELEMUNDO were fully cognizant was wholly derived from the Plaintiff's
properties and; LWE and PROPAGATE would give up ownership claims over the “Zorro/
Vixen” Properties

a. NBCUNI, LWE and PROPAGATE’s intent and goal being solely to (1)
obtain “commercial advantage over the Plaintiff and; private financial gain” from their acts
using the Plaintiff properties manufacture a “Competitor” product.

314. Defendant(s) NBCUNI, LWE and PROPAGATE willfully engaged in and
employed their acts of “Unfair Competition” against the plaintiff by (1) misappropriating and;
(2) disposing the Plaintiff's Zorro Properties to themselves and; (3) then “trafficking” the
Plaintiff's “Zorro” properties to their co-conspirators NBCUNI and VIACOMCBS and; (4)

then manufacturing a “competitor” carbon copy product purposely to obliterate the Plaintiff’s
opportunities with a Competitor Network, Studio and or Financier by; (5) disseminating and
publishing their “False narrative” that Defendant(s) NBCUNI, PROPAGATE and
VIACOMCBS were “In Possession” of and; already producing the “Zorro” project in the U.S.
and International media.

315. Defendant(s) NBCUNI, VIACOMCBS, PROPAGATE and LWE’s plan to
“Unfairly Compete” with the Plaintiff involved Sundering the Two (2) Properties. extricating
50% of the value of the Plaintiff’s product(s). Defendant(s) LWE, PROPAGATE and NBCUNI
goal being that they could essentially Cripple the Zorro (Male) property and Pilfer the Vixen
(Female)Property.

316. Defendant(s) NBCUNI and VIACOMCBS strategized and coordinated their plan
of Actions to effectively infringe, misappropriate, manufacture, and; distribute a Half-baked
“Bootleg” “Competitor” version of the Plaintiff's “Vixen” Original Series.

a. The Infringement would cause a “Lawsuit” creating the circumstances
that TELEMUNDO and NBCUNIEt al., required to provide the Defendant(s) NBCUNI Et al.,

FOSTER V, LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S, CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 125 of 147

Page 125 of 141

the avenue to “gain financially and commercially” from their Larceny and; their goal of locking
the plaintiff into long and costly legal battle against the Defendants NBCUNI, VIACOMCBS,
LWE and PROPAGATE (collectively).

317. Defendants NBCUNI were confident that even with “Lawsuit” pending against
NBCUNI Et al., for “Unfair Competition”. NBCUNI would still be able to “financially benefit”
from their Acts of “Unfair Competition” through the Broadcast distribution of the “Competitor”
Product allowing NBCUNI and VIACOMCBS to reap in Millions of Dollars in Advertising
Revenue,

a. Defendants NBCUNI were confident that this course of action would
work for them, because it had worked previously for UNIVISION. In 2017 the court ruled that
(JRE vs LWE) UNIVISION would be able to broadcast their “Competitor” Jenni Rivera
Project(also manufactured by LWE) and; which is currently the subject of a Lawsuit in Los

Angeles Superior Court(Case No.#)(Jenni Rivera Enterprises, LLC v. Latin World

Entertainment Holdings, Inc. [2016])/ [ Jenni Rivera Enterprises LLC v. Univision

Communications Inc. | Loeb & Loeb LLP]
318. _NBCUNI, VIACOMCBS’ and PROPAGATE?’s “joint” and egregious acts of (1)

misappropriating the Plaintiff's copyright “Zorro/Vixen” properties and; (2) Blatantly, publicly
and officially announcing that Defendant(s) intended on Manufacturing a “Competitor” Product
which was wholly derived from the Plaintiff proprietary “Zorro/Vixen” content were in and of
themselves designed to (1) castrate both of the Plaintiff's Television productions-properties
simultaneously and; (2) to promote the Defendant(s) Et al., “false narrative” regarding the true
“Origins” of the “Zorro” and “Vixen” (Female Zorro) Stories to the U.S. Media and the
General Public and;(3) Allow the Defendant(s) to Unfairly Compete with the Plaintiff, using the
Plaintiff own properties to do so.

319. NBCUNI and VIACOMCBS (collectively) planned, connived, and executed
their insidious plan to use their Financial and Media based Resources to “aid” LWE,
PROPAGATE, “Unfairly Compete” with, Injure and; Defraud the Plaintiff of her properties.
Solely for Defendant(s) NBCUNI, LWE, PROPAGATE and VIACOMCBS “commercial and
financial gain” and; as such the Defendant’s acts are in direct violation of (15 U.S.C. 45)

320. Defendant(s) NBCUNI and VIACOMCBS were confident that their specifically
calculated acts in promoting their false Narrative in the U.S. and International Media, would (1)

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 126 of 147

Page 126 of 141

“knock” the Plaintiff “out of the Box’ with all other Networks and; (2) annihilate; (3) derail and;
(4) hobble the Plaintiffs preexisting “Zorro/Vixen” production by, decimating the Plaintiff's
ability to secure the Sale and or Distribution of her “Zorro/Vixen” Properties with any NBCUNI
or VIACOMCBS Competitor Network and; (5) effectively eliminating the Plaintiff by ensuring
that the Defendants had (1) no obstacles and; (2) no competition and; as such all of the

Defendants named herein should be deem liable in this court.

XIX
TWELFTH CLAIM OF RELIEF
LOSS OF OPPORTUNITY

Names of Defendants:
SOFIA VERGARA, LUIS BALAGUER,

LATIN WORLD ENTERTAINMENT, BEN SILVERMAN, HOWARD OWENS,
PROPAGATE CONTENT, NBCUNIVERSAL MEDIA LLC- TELEMUNDO LLC,
COMCAST Inc., VIACOMCBS Inc., NATIONAL AMUSEMENTS Inc., ANA SALAS
SIEGEL, KIMBERELY HARRIS, TANIA HOFF, CHRISTA D’ALIMONTE, LAURA
FRANCO, MICHAEL VARGAS, ALFREDO BARRIOS Jr, and DOES 1-25

321. The estimated Revenue associated with the First Ever Successful Production
of a Modern-Day Zorro Project and; the introduction of the First ever Latino and Latina
Superheroes is exponential and projected at $350 Million (USD) Domestically before
International and Syndication Sales Similar Female Superhero Filmed Entertainment Projects
have grossed in excess of $500 Million USD (Exhibit #11).
322. _ As the sole “CREATOR”, “Owner” and Executive Producer of the “Zorro/
Vixen” Stories and Television (Products) Series, the entire Revenue, Net incomes, Syndication
Rights and Revenue, Distribution and revenues from the “Zorro/Vixen” Series properties would
belong solely to the Plaintiff.
A. “Why is this Important?
Al. Based on the Plaintiff’s position as the Sole “Creator” and “Legal
Owner” of the “Zorro” and “Vixen” Properties, Stories and Projects. The Plaintiff
CONSPIRACY 70 COMMIT COPYRIGHT INFRINGEMENT COMTIGET por ReN EES a VIACOMCRS ETAL,
(17 U.S. CODE § S06) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 127 of 147

Page 127 of 141

would be considered an “Independent” production company, separate of the Network
and;

A2. If the Network and the Plaintiff could not agree on Terms, Costs
or a Season Order Price, then “The Plaintiff’ would be free to take “her” Properties
to a Competitor Network.

A3. Resulting in the Network: NBCUNI and TELEMUNDO having
“No Control” over the Plaintiff or her Properties.

323. Although the Plaintiff would be the “Owner” of the ZORRO/VIXEN Properties,
The Estimated Revenue of both “Zorro” Series could exceed Billions of Dollars (USD) (Exhibit
#LOO1).

a. The derivative and associated products would include but not be limited
to Spin-Off Series’, Merchandise, Alternative products, secondary licensing, international
syndication and; would provide an exceptionally Lucrative and compensatory revenue stream
for whichever Network would ultimately become the Production, Distribution and Broadcast
Partner.

324. As a part of the Plaintiff's “Zorro/Vixen” strategic Marketing and promotion
campaign, the Plaintiff, her Production Partners, Talent, and crew had worked diligently for a
period of almost Two (2) years to ensure that the Storyline, Timeline, Sequence, and Proprietary
materials were kept secret!

a. A Feat that was accomplished by requiring any and all parties, including
the Defendant(s) LATIN WORLD ENTERTAINMENT to sign and adhere to the terms of
the Non-Disclosure/Non-Competition and Letter of Intent Agreement.

b. The Plaintiff had purposely withheld all announcements of the
Production aspects of both of the “Zorro” Projects as a part of the ““ZORRO” The Original
Series and “VIXEN”-The Original Series Marketing and promotion strategy to ensure that the
“properties” maintained their Mystique and; also, to ensure no infringement, no plagiarism and;
no Problems.

325. Defendant(s) LWE Et al., and TELEMUNDO Et al., had at all times relevant to
this matter had knowledge, were informed and aware of the Plaintiff's “Zorro/Vixen” Original
Television Series’ production’s Status and; that the Plaintiff had also submitted her Original

series’ “Zorro” and the spin-off series “Vixen” Properties to Multiple Distributors, Film Studios

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
 

ALINALHOG QSOS, DANKNOIDG RDO UTE DOING RaNisnd AG LdIRd shee sa0b VA rte Guhdacayova

‘NOISUIANOD Ad LUAHL ‘NOILdI990 AG LIAL (TPEt § 4003 ’S'N 8t) (LYOL TVNOLLN@.LND anvaa
Isnap\raaNt InETIIM {tos9 4000's ZRUAGNEONAART SEM Sa TEN CDE SAGO SNL
“IVLE SEOWOOVIA “TV LA LSVIWOO"TY La INSINOD BLVD VdOUd “INAWNIVLUALNG GTHOAL NILVT"A YSLSOA
uo peuueld sour [ye ye pey “Te 1g SHOWOOVIA pue INNDEN (s)uepusjaq = “gz
"s389 Iloy) SuNUNOS pue
SMOPEYS OY} Ul SUIPIY AY] pue INNOGN WM ‘poefoad 1107 afew, ay) puryaq sorpmg
.duapuadapy],, cM FLWOVdOUd pue SHOWOOVIA 224} ,.21T,, 9U) oyeurWassIp pue eIpayy
off PUL STAN OY} JFHULL]_ Ip IoC] 0} SVM ..gOL ... SHONODVIA q
“SJONPOIg SILAS [RUIBLIO
«UOXIA/0U107,, ,.pasdayoog,, s juepuayaq oy} Sulseopeoig pue Sunnginsiq ‘suronpoid wo
sured [eloueul.y pue uoyeyiojdxq [ePTSuNWO:D pue feloueuLy ou) Joy suey “Te 3q (s) quepuajag
9Y) WIM SuLopIOWUI Wo JyNUTEg 9y} JUSAdId 0} Jeos syeulnjn s juepuazaq] oy) Jo ed v se
SGOWOOVIA Pue INNOAN Isurese (aInsme’]) uonsy [eSe] SIVNTUT 0} JJHUTETY Ot} Sutosoy Aq
Ayrunjioddg jo sso] soumfu s JHureyd sy} pepunoduioy syuepuayaq ayy, v
‘OTPNGG JO YIOMIAN JoIsdwo_ Aue yy sjoeforg pue sau0ig
‘saruedolg ,.UaxIA/Ol10Z,, ay], :uoTjear> Jey JO} paypsrD pue poyesusduro; aq 0} ‘ainqinsiq
‘TS 01 Aitunyoddo s jynurerg oy) SUl}e19}1] GO pue Joyyodwo7 v se Jgnureyg oy) Surzipennoy
Ayeyetpouruy “A[snosueynunts (390fo1d)-suononpoad uorstaajay, s Jynureyg at} JO Woq
PIPD ATsnoras 0} pepuszur pue poyemnoreo Ayjeatyioods soajoswiay} Jo pue ul ‘arom “Te 1q AMT
juepuazod pur JJVUTe[g oy) UsaMjaq paynoexg sem yey) JuoUIOAIsY uonnedwoj-uoN sq) Jo
HOHLIOIA UT ST salyadorg posuLyur s JHUIETY oy) WOY Paaliep AyJoym joey Ur sem YOTyM sates
UOISIAS]AL, .OMOZ JoyjeduioD,, e SuMoeyNUEU o19M “Te 1q ] NQOAN Je} JUsuISoUNOUUe
(s)iuepugjeq oy ‘pue sjonpoid INNOGN pue HLVOVdOUd “AMT 20m sanodord s yynuretg
OU? BU} ..O1'],, 94 SUNEUTWASsIp sjusuOye}s OI[qng [NITTIM S.Juepusjogd UL “1Z¢
“SIBT[OC JO SUOTTTA
JO} INNOEN Sioyertdsuos-0F 0} onpoid paSuryur oy) PIOs pure Jonqinsiq 9y) WIM JUTE, oy}
PevaAgns ust) (p) :pue ,jonpolg Jomsdwo5,, e aNjoeynueu 0} yonpolg UMO s JyHuTE]g oy) asn
(€) ‘p[noo syuepuayaq 9y} Jey) Os ‘jonpolg & JHUIeT oy) asejoqes Ajjeuorjusjur pue soouapyuos
PUe JOBUO ot} Yoealg plnom AAMT syuepugyaq usy (z)‘pue Ayodorg 9Y} 0} ssooor
AMT Sunuess our yynureyg ay Sutatooag (1) pepnyour yoy sjoy ‘uoRNeduI0D srejur) pue
AugoIe'T ‘Jasaq] JO syoe surAojdwe ysnonpy AyunI0ddo jo SSOT B 0} JJNUIE]g 94) payesn{qns
Aleuonuayut SAIAOOVIA Pue INNOEN ‘ALVOVdOUd ‘AMT (suepuajagq = -9z¢E
‘OCNNWATAL pue FMT syuepuajaq oy)

O} SUOJSSTUIGNS S JFHUIe]Y SY} Jo SUI owes oy} Je SuroUeUT.] pue UONNGLYSIC Joy syJOMION pue

IPT 5° SZ o8eg

 

 

8@
Le
9¢
SZ
ve
€?
ce
I?
0c
61
81
LI
ol
SI
vl
el
cl
IT

Ol

a
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 129 of 147

Page 129 of 141

and; prepared for the Plaintiff to sue Defendants NBCUNI and TELEMUNDO for Loss of
Opportunity Et al., and; Defendants expected and ostensibly intended that any litigation would
immediately “Trap” the Plaintiff in a Legal Battle.

a. A Legal Battle that the Defendant(s) had in fact purposely, intentionally
and willfully (1) manufactured; (2) coordinated; (3)financially supported and; which was
wholly intended to compound the Plaintiffs Losses and Loss of Opportunity and; which
Defendant(s) in fact purposely created with malice and forethought and; with the intended goal
of keeping the Plaintiff trapped in lengthy and costly litigation for many years during which
time, the Defendant(s) would be able to “Commercially and Financially benefit” from their
acts of Infringement and; reap in the profits from their willfully illegal and illicit activities.
(Jenni Rivera Enterprises, LLC v. Latin World Entertainment Holdings, Inc. [2016])

b. The Defendant(s) Et al., have levied Astronomical Damages and Loss of
Opportunity against the Plaintiff and her properties that as of the Date of this complaint have
yet to be fully calibrated and understood.

c. Additionally, in order for the Plaintiff to attempt to produce her already
existing Production of the “Zorro/Vixen” Content. The current Storylines and Timelines of
both Projects will have to be (1) reworked and (2) rewritten requiring that the Plaintiff, would
need to engage in countless hours of research to reintegrate the storyline concepts so, that the
“properties” would continue to be (1) Novel; (2) Original and;(3) Entertaining to the Audience.

d. The time that would be required to (1) restructure and;(2) rewrite the
compromised storyline for an Entire Season(s) worth of scripts (13 Episodes) for both
properties alone could cost Hundreds of thousands of dollars in man-hours and; would (1)
require the Plaintiff to provide Monetary guarantees and compensation to Talent and Crew; (2)
compensation for 3rd Party vendors who have already consulted on the original Script; (3)
Re-establish Alternative and Novel Marketing campaigns; (4) Commissioning New Storyboard
art and Wardrobe and; (5) re-development the entire Property (Props) brochure.

e. The end-result would an exceptional and undue financial burden on the
Plaintiff which is the “cause in fact” and; is proximately attributable to the egregious Acts of
all of the Defendant(s) named herein this Complaint.

329. Acts including but not limited to (1) the Loss of Opportunity; (2) the intentional
manufacturing of this Lawsuit; (3) the Defendant(s) deliberate and willful acts of Copyright

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCES ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 130 of 147

Page 130 of 141

Infringement and;(4) all other Claims for Relief listed herein this complaint. Acts for which
all of the Defendants named herein should be found culpable and liable and; should be held

accountable in this Court of Law.

XX
CASE SUMMARY

A. The foregoing acts of Conspiracy to Commit Copyright Infringement,
Copyright Infringement, Willful Infringement, Breach of Contract, Breach of Confidence,
Fraud, Theft by Conversion, Theft by Deception, Racketeering (CIVIL), Deceptive
Business Practices, Unfair Competition and Loss of Opportunity constitute a collective web
of overlapping facts which does establish that Defendant(s): SOFIA VERGARA, LUIS
BALAGUER, LATIN WORLD ENTERTAINMENT Et al., BEN SILVERMAN,
HOWARD OWENS, PROPAGATE CONTENT Et al., TELEMUNDO,
NBCUNIVERSAL COMCAST and VIACOMCEBS Et Al., and Does 1-25, have at all times
relevant to this matter conspired and constructed their plan to Infringe on the Plaintiff's
properties and; as such all of the Defendant(s) named herein have demonstrated that
independently and collectively they all share a total indifference to the rights of Plaintiff and; a
complete and total disregard for the Laws of the United States of America. _

B. As of the Date of this complaint the Defendant(s) have made no efforts to
address the Plaintiff's claims or; reconcile and correct their acts. As, a result all of the
Defendant(s) named herein should be deemed liable by the Court for intentionally creating of
this Legal action, which is as a direct and proximate result of the Defendant(s) willful and
intentional acts.

Cc. The Plaintiff can establish for the court that Defendant(s) TELEMUNDO and
NBCUNI’s Officers, Executives, General Counsels, Legal representatives, and third parties
performing work for the Defendant(s) TELEMUNDO/NBCUniversal, in any capacity that
directly or indirectly affects this matter, were at all times completely cognizant that the
Plaintiff's “Zorro/Vixen” properties were and; are Legally “Owned” and “Copyright” solely by
the Plaintiff prior to and at the Time of the Infringement and as such, the court should find that
the Defendant Defendant’s acts of Willfulness qualifies for (17 U.S. Code § 506) and; the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 131 of 147

Page 131 of 141

Plaintiff is therefore entitled to combined damages, actual or statutory damages for Copyright
Infringement; Statutory Damages for the “Conspirator act” to willfully infringe and; for the
complete disregard of the clearly posted Copyright Management Information.

C1. All the Defendant(s) named herein this complaint are Legal and Entertainment
Industry Professionals, who are deceitful, calculating and cunning and; who would now attempt
to convince this Court that they were somehow unaware that their “joint” acts of Infringement
would cause injury and irreparable damage to the Plaintiff and her “Zorro/Vixen” Properties.
Properties that all of the Defendant(s) named herein had at all times relevant to this matter,
been completely aware, had prior knowledge and were cognizant were solely “Created by”
and “Owned” by the Plaintiff and; that as “Creator” of the “Zorro/Vixen” Original Stories and
Properties, the Plaintiff had “exclusive rights”; as granted upon creation and quantified by a
valid U.S. Copyright Office registration certificate issued by the United States Copyright office
(Exhibit #1)

D. This Legal Action is the Direct and Proximate result of Defendant(s) LWE Et al.,
PROPAGATE Et al., COMCAST, NBCUNI, TELEMUNDO, VIACOMCBS’ Executives,
Officers, Managers, Staff and Doe Defendant(s) in the Legal Affairs, Submissions Departments
and Development Departments willful acts of infringement and Misconduct. Acts which
Defendant(s) LWE, PROPAGATE, COMCAST, NBCUNI, TELEMUNDO and VIACOMCBS,
willfully and willingly committed of their own volition. The Defendants(collectively)
functioned as willing participants in LWE, PROPAGATE, NBCUNI and VIACOMCBS’
campaign of disparity and NBCUNI’s “Snake Pit” of deceit and infringement.

Di.  Allof the Defendant(s) named here in have at all times relevant to this matter
worked “In Concert” with each other, their complicit partners, and co-conspirators to Sabotage
and misappropriate the Plaintiff's “Zorro” Production and Properties, as a means to financially
benefit from Defrauding the Plaintiff of her personally created and; legally Owned Properties.

D2. All of the Defendant’s named herein fully intended on profiting equally and
jointly “financially and commercially” from their illicit behavior and acts of infringement,
without remorse and; or compunction and; with a complete and total disregard for the Rights
of the Plaintiff and; the Laws of the United States of America.

E. At no time during this matter did any of the Defendant(s) offer or attempt to

Rectify, Compensate or Credit the Plaintiff in any way, shape or form for the Defendant’s use,

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION, -
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 132 of 147

Page 132 of 141

appropriation, and the financial exploitation of the Plaintiff’s properties, and as such all of the
Defendant(s) named herein should be found liable for their willful actions pursuant to the Laws
of the United States of America.

F. The Plaintiff believes that the Defendant(s) Et al., will continue their flagrant
and egregious acts of infringement of the Plaintiff's Properties unabated by Conscience, Morals
of Ethics. Defendant(s) will continue to act on their collective plans to infringe, misappropriate,
arrogate and; financially exploit the Plaintiff's proprietary Content without an injunction from
the Court.

G. Had it not been for the Defendant(s) own acts of bragging and bolstering to the
U.S. Media about their acts of the Theft, Infringement, Misappropriation and the Financial
Exploitation of the Plaintiff’s valuable and Protected “Zorro” properties, the damage to the
Plaintiffs “Zorro/Vixen “Properties” and Television project would have ultimately been wholly
detrimental and irreparable.

H. Each of the Defendant's infringing Acts are in direct violation of the Plaintiff's
exclusive rights under copyright law. Therefore, the Plaintiff is entitled to relief pursuant to
17 U.S.C. §504 and; for Legal fees and costs pursuant to 17 U.S.C. §505.

I. The Plaintiff is taking a great risk with pursuing this Civil Action in an effort
to expose the Malefactors and Tortfeasors, their acts, to seek remedy and; to be financially
compensated and credited as the “True Creator” of the “Zorro/Vixen” Properties. The Negative
Press associated with a Legal Action in relation to the “Zorro” Project(s) could be unfavorable,
resulting in 5 years of the Plaintiff's hard work essentially going down the drain.

J. The Plaintiff’s demand for $350,000,000.00 is approximately half of the
advertising revenue that the Defendant(s) NBCUNI, TELEMUNDO, COMCAST and
VIACOMCBS expected to generate off of Both of the Plaintiff's Properties for Season One
Distribution (Domestic) prior to International syndication (Sales), Merchandise, Spin-offs and;
additional Sales revenue. |

Jl. The Plaintiff's demand for $350,000,000.00 USD (Damages) represents (1) less
than 3.5% of COMCAST Net Income for 2019 of 11.9 Billion USD, not including COMCAST
Et al., Insurance coverage and; (2) less than 6% of VIACOMCBS Net income for 2019 not
including VIACOMCBS Insurance.

K. Through the production of Exhibits, phone records, texts, emails, and additional

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10
1
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 133 of 147

Page 133 of 141

materials that would be provided to the Court at trial through granting the Plaintiff the power
of Subpoena. The Plaintiff will be able to demonstrate and establish for the Court, that the
Plaintiff's Rights have been and continue to be wholly infringed upon with intent, malice and
constructive actions by all of the Defendant(s) named herein. Therefore, the Plaintiff is entitled
to recover damages suffered as a result of the infringement, regardless of whether the
Defendant(s) acted knowingly or intentionally (17 USC §504).

L. Based on the Defendant(s) Et Al. intricately constructed and collective agenda to
“Commercially and financially benefit” by profiting from their acts of “willful infringement”.
It is now inherently and transparently apparent, that none of these actions would have been
possible, without the Direct knowledge, Financial support, Active participation and; willful
coordination of the Executives, Officers and; Legal representatives of Defendant(s) NBCUNI Et
al., VIACOMCBS Et al., LWE Et al., and; PROPAGATE Et al., and therefore all Defendant(s)
named herein should be considered culpable in this Action and should be held accountable in
this Court of Law.

XXI
PRAYER FOR RELIEF

WHEREFORE, the Plaintiff Latifa Y. Foster prays for Judgment as follows:

A. An Immediate Injunction against the Defendant(s) Et al., in regard to the
development or production of any Filmed entertainment product(s) related to or derived (wholly
or partially) from the Plaintiff's infringed content and; an Immediate Cease and Desist on any
and all Development and; or Productions based on the Plaintiff's Copyright materials, content,
concepts, storyline, story premise, Characters and/or ideas. Additionally, the Plaintiff prays that
the court includes “No Production or Development” of any Similar Content in perpetuity.

B. The nullification or voiding of the TELEMUNDO Networks Submission
Agreements executed between the Plaintiff and Defendant(s) TELEMUNDO regarding any
restrictions on the Plaintiff rights and ability to seek remedy with this or any other civil action
and or litigation stemming from the Willfulness of the Conspirators acts and; the Defendant(s)
TELEMUNDO conspiracy to willfully Deceive, Defraud, Infringe and; proliferate the
Plaintiff’s properties, proprietary content and Materials and; The conspirators efforts and acts
of obstructing the truth in regard to the “Origins’*(CREATOR) “Ownership (CREATOR) of the

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT( 17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 134 of 147

Page 134 of 141

“J orro/Vixen”-The Original Series” Properties, concepts and materials

Cc. A Public apology and public acknowledgement in all Domestic and
International Trade Publications and Entertainment Industry Outlets regarding the Defendant(s)
acts of infringement and misappropriation of the Plaintiffs Copyright “Zorro/Vixen” properties,
Content and Materials

D. An Entry of judgment holding SOFIA VERGARA, LUIS BALAGUER, LATIN
WORLD ENTERTAINMENT, BEN SILVERMAN, HOWARD OWENS, PROPAGATE
CONTENT, TELEMUNDO, NBCUNIVERSAL Et al., COMCAST, and VIACOMCBS Et al.,
liable for the Claims of relief listed herein this Complaint and; an Order Awarding the Plaintiff:
Latifa Y. Foster, DAMAGES in the amount of $350,500,000.00 USD for:

Conspiracy to Commit Copyright Infringement, Copyright Infringement,

Willful Infringement, Breach of Contract, Breach of Confidence, Fraud,

Theft by Deception, Theft by Conversion, Racketeering, Deceptive

Business practices, Unfair Competition, Loss of Opportunity, Punitive

Damages and Sanctions;

Di. According to proof provided to the Court through the Submission of
Corroborating Evidence by the Plaintiff and; against Defendant(s) LWE Et al., PROPAGATE
Et al., COMCAST, NBCUNIVERSAL, TELEMUNDO and VIACOMCEBS Et al., for the
claims of relief listed above regarding the Plaintiff's Intellectual Property that is at controversy
in this litigation and;

E. An order permanently enjoining LWE Et al, PROPAGATE, COMCAST,
NBCUNIVERSAL, TELEMUNDO and VIACOMCBS Et al., Officers, Executives, Agents,
Servants, Employees, Attorneys, Affiliated companies Successors in interest and; those persons
in active concert or participation with all of the Defendant(s) named herein, from continued acts
of infringement of the Plaintiffs Intellectual Property at controversy in this Action.

F. An order that all Parties provide the Plaintiff with an itemized breakdown of the
Persons, Networks, Individuals, Departments, and processes involved with the Defendant(s)
Infringement of the Plaintiff's Copyright Materials and; a total accounting of any and all copies
made or used in violation of Latifa Foster’s Copyrights and; all means by which such copies
may have been reproduced, be impounded and; destroyed or otherwise reasonably disposed of.

G. A Trebling of damages under (35 U.S.C. § 284) in light of the willful and

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S, CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 135 of 147

Page 135 of 141

deliberate nature of LWE Et al., PROPAGATE, COMCAST, NBCUNI, TELEMUNDO and
VIACOMCBS Et al., acts to willfully, deliberately, intentionally and with malice, forethought,
and coordination infringe upon the Plaintiff's Intellectual Property at controversy in this
litigation and;

H. Any and all other legal and equitable relief as may be available under the law

and that the Court deems Just and Proper.

DEMAND FOR JURY TRIAL:
Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a Jury Trial.

Respectfully submitted
DATE: AUGUST 17, 2021

 

 

 

"Vv
/ LATIFA Y. FOSTER
ATTORNEY IN PRO SE

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 136 of 147 XC
, \ A“

"#0 30 5t0 Of
A Resse tm pe types
AUhOd Lialsid Si Xuaig
S008 A NYSAS >

EL € ct OZ ORY W207

CRA ORY

 
a?

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 137 of 147

Page 136 of 141

XXII
EXHIBITS LIST

(Exhibit #1):

The Plaintiff's “ZORRO/VIXEN” The Original Series’ United States Copyright Office
Certificate issued under Registration# Pau003962481 Dated (12/31/2018)

SEE ATTACHED

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

il

12

14

15

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 138 of 147

Page 137 of 141

(Exhibit #2)

Email Between LATIN WORLD ENTERTAINMENT
and The Plaintiff regarding the Acceptance of the Non-Disclosure Agreement
SEE ATTACHED

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 US. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 139 of 147

Page 138 of 141

(Exhibit #2a)

The signed and executed a 2018 Non-Disclosure Agreement between Defendant(s) Latin
World Entertainment “L.W.E” Et al., and the Plaintiff for access to the Plaintiff's “Zorro”

Television Series content and materials

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 140 of 147

Page 139 of 141

PHONE RECORDS
Pending Subpoena.

TEXT RECORDS
Pending Subpoena

EMAIL and IT RECORDS
Pending Subpoena

FINANCIAL RECORDS
Pending Subpoena

ZORRO/VIXEN AD REVENUE PROJECTIONS
Pending Subpoena.

 

ZORRO/VIXEN PRODUCTION COST PROJECTIONS
Pending Subpoena.

DOE DEFENDANT(S) IDENTIFICATION
Pending Subpoena

ADDITIONAL DOCUMENTS and RECORDS
Pending

 

XXII

TERMINOLOGY

TREATMENT: Series or Story synopsis
OFFER: Financial or Equity offer to the Talent or Producer to attach or to

FOSTER V. LATIN WORLD ENTERTAINMENT, PROPAGATE CONTENT ET AL.COMCAST ET AL., VIACOMCBS ETAL.,
CONSPIRACY TO COMMIT COPYRIGHT INFRINGEMENT,COPYRIGHT INFRINGEMENT(17 U.S. CODE § 501), WILLFUL INFRINGEMENT
(17 U.S. CODE § 506) BREACH OF CONTRACT, BREACH OF CONFIDENCE(INTENTIONAL TORT),

FRAUD (INTENTIONAL TORT) (18 U.S. CODE § 1341) THEFT BY DECEPTION, THEFT BY CONVERSION,
RACKETEERING(CIVIL) (18 U.S. CODE §1961) DECEPTIVE BUSINESS PRACTICES, UNFAIR COMPETITION AND LOSS OF OPPORTUNITY

 
ek Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Pye anaes exter a

Coctficate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

been made a part of the Copyright Office records. es eating ego tas

PAu 3-962-481

Effective Date of Registration:
December 23, 2018

Unit! “7. States Register of Copyrights and Director

 

Title

 

Title of Work: = Zorro/Vixen-The Original Series

Completion/Publication

 

Year of Completion: 2018

 

Author
® Author: Latifa Yasmine Foster
Author Created: — text
Citizen of: United States
Domiciled in: United States
Year Born: 1974
Copyright Claimant

 

Copyright Claimant: Latifa Foster
PO Box 7494, Burbank, CA, 91505, United States

Limitation of copyright claim

 

Material excluded from this claim: text

New material included in claim: — text

Rights and Permissions

 

Name:  Latifa Y Foster
Email: — latifalive@yahoo.com
Telephone: (213)479-5020
Address: PO Box 7404
Los Angeles, CA 91505 United States

Certification

 

Page 1 of 2
 

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 142 of 147

%

we a cn 4
? a! te Nang
UPA, ap ei Sf ay

ohv 2 148 anf
MANS AOOS A RVGOAS

 
 
  

nie a 06 giv (tte

Gana eau
= Case 3:21-cv-06504-JCS Document 1 Filed 08/20/40) Ban sTaee bs KM er BD

= §% Gmail

Compose

Inbox
Starred
Snoozed
Sent

Drafts 15
ANMara

Meet
New meeting

Join a meeting

Hangouts

@ Latifa +

No recent chats
Start a new one

Q_ sja@jmbm.com

Sent: Thursday, August 9, 2018, 12:12:17 PM PDT

Subject: Zorro Original Series - Signed NDA
Hi Latifa,
Attached please find the signed NDA. Please let me know if there's anyt

Best,
Matias

Matias Faillace

LATIN WORLD ENTERTAINMENT

3470 NW 82nd Ave, Suite 860 | Doral, FL 33122

O: 305.572.1515 | F: 305.572.1510 | matias@latinwe.com | www.latin

NOTE: This message contains information which may be confidential and/or privileged. It is intended :
any information contained in the message. If you have received this transmission in error, please notify

 

Por} CDLF:MGF signed ...
 

ne Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 144 of 147

 

fs

*,
BN ees
Ne
on

Case 3:21-cv-06504-JCS Document 1 Filed 08/20/47) rad ure! Guth Bit HDA

CHADEAUX PRODUCTIONS INC.
CONFIDENTIALITY
AND

NON-DISCLOSURE AGREEMENT

Chadeaux Productions Inc. considers the details of its Intellectual property, Treatments,
Pitches, Scripts and Scripted Materials proprietary and are considered trade secrets.
Furthermore, knowledge of Cast, Budgets, Rates, fees and/or marketing materials plans
constitute confidential information. Any viewing, sharing and/or distribution of
non-publically or not previously released materials, works or footage is subject to this
non-disclosure agreement.

WHEREAS, Chadeaux Productions Inc. agrees to furnish certain confidential information
relating to its Intellectual property, Treatments, Pitches, Scripts and Scripted Materials
for the purposes of determining an interest in participating as a Cast Member, Producer,
Director,Consultant, Contributor.

WHEREAS, Matias Faillace/Cristian de la Fuentes agrees to review, examine, inspect or
obtain such confidential information only for the purposes described above, and to
otherwise hold such information confidential pursuant to the terms of this Agreement.

1. Matias Faillace/Cristian de la Fuentes agrees to hold confidential or proprietary
information or trade secrets (“confidential information") in trust and confidence and
agrees that it shall be used only for the contemplated purposes, shall not be used for
any other purpose, or disclosed to any third party.

2. No copies will be made or retained of any written information or prototypes supplied
without the permission of Chadeaux Productions Inc

3. At the conclusion of any discussions, negotiations and/or upon demand by Chadeaux
Productions/EventFilm, all confidential information, including Scripted Materials, written
notes, photographs, sketches, models, memoranda or notes taken shall be returned
forthwith to Chadeaux Productions Inc. within (7) days of the demand for return of said
Documents.

4. Confidential information shall not be disclosed to any employee, consultant or third
party unless they agree to execute and be bound by the terms of this Agreement, and
have been approved by Chadeaux Productions Inc.
f es
ae

Case 3:21-cv-06504-JCS Document1 Filed 08/20/21 Page 146 of 147

5. This Agreement and its validity, construction and effect shall be governed by the laws
of the United States of America.

AGREED AND ACCEPTED BY:
Date: ‘4 Z Ce

TALENT: 2

REPRESENTATIVE:__=

 
 

 

. Case 3:21-cv-06504-JCS Document 1 Filed 08/20/21 Page 147 of 147

 

ALE ct OZ ony gp
